Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 1 of 117 PageID: 250




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


CHRISTINE POWELL, GORDON
ARMSTRONG, CARL ECKHARDT, PAUL                         Civil Action No. 1:19-CV-19114-NLH-JS
GEISLER, HUNTER MILLS, SANDY
MORENO, LOUIE NEVAREZ, ANDREW                          CONSOLIDATED            CLASS        ACTION
VIERRA, DANIEL BINKLEY, RYAN HICKS,                    COMPLAINT
STEPHEN MERMAN, ARNOLD MILSTEIN,
JASON MOORE, KATHERINE KINSEY,                         JURY TRIAL DEMANDED
JEFFREY BARR, and JULIE WOTRING,
individually and on behalf of all others similarly
situated,

                       Plaintiffs,

       v.

SUBARU OF AMERICA, INC. and
SUBARU CORPORATION f/k/a FUJI HEAVY
INDUSTRIES, LTD.

                       Defendants.


       Plaintiffs Christine Powell, Gordon Armstrong, Carl Eckhardt, Paul Geisler, Hunter
Mills, Sandy Moreno, Louie Nevarez, Andrew Vierra, Daniel Binkley, Ryan Hicks, Stephen
Merman, Arnold Milstein, Jason Moore, Katherine Kinsey, Jeffrey Barr, and Julie Wotring
(“Plaintiffs”), individually and on behalf of all others similarly situated, bring this action against

Subaru of America, Inc. (“SOA”) and Subaru Corporation f/k/a Fuji Heavy Industries, Ltd.
(“Subaru Corp.”) (together, “Defendants” or “Subaru”). Plaintiffs allege the following based on
personal knowledge as to their own acts and based upon the investigation conducted by their
counsel as to all other allegations:

                                        INTRODUCTION
       1.      Plaintiffs bring this consumer class action lawsuit because Defendants

manufactured, marketed, distributed, and sold 2017-2020 Subaru Forester, 2017-2020 Subaru
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 2 of 117 PageID: 251




Outback, 2017-2020 Subaru Crosstrek, 2017-2020 Subaru Legacy and 2017-2020 Subaru
Impreza vehicles (the “Class Vehicles”) without disclosing that the Class Vehicles’ windshields
are defective and dangerous due to the fact that the windshields are spontaneously and/or
unreasonably cracking, chipping and otherwise breaking (the “Defect”). Defendants failed to
disclose material facts and a safety concern to purchasers and lessees of the Class Vehicles.
       2.      Further, replacement windshields provided by Defendants and paid for by
Plaintiffs and the Class suffer from the same defect and are, therefore, equally defective and
dangerous.
       3.      Upon information and belief, the Class Vehicles all contain the same type of
windshields, and the Defect is inherent in each Class Vehicle and was present at the time of sale.
       4.      Subaru has built a loyal customer base by marketing itself as “More than a car
company.™” As part of that image, Subaru emphasizes that it cares about its customers and is
committed to their safety. Indeed, Subaru touts its “industry-leading safety innovations” and
represents to Plaintiffs and the class members on its website and elsewhere:




       5.      Subaru emphasizes in its advertising that consumers should trust the company,
should trust that its vehicles are reliable, and should know that Subaru is working for “a greater
good.” This is reflected on its website, wherein Subaru states:




                                                 2
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 3 of 117 PageID: 252




       6.      However, upon information and belief during the relevant period Defendants have
known that the Class Vehicles contain the Defect but have concealed their knowledge from the
public and continue to deny that the Defect exists.
       7.      A large number of Class Vehicle owners and lessees have reported experiencing
the Defect, often shortly after purchase. One consumer with a Class Vehicle complained to the
National Highway Transportation Safety Authority ("NHTSA") as follows:

               MY WINDSHIELD IS CRACKED FOR THE 2ND TIME NOW
               IN ITS FIRST YEAR OF OWNERSHIP. THE FIRST TIME IT
               CRACKED IT WAS BECAUSE OF A PEBBLE STRIKE FROM
               THE ROAD. EXTREMELY SMALL FRAGMENT STRUCK
               THE GLASS, MADE A POCK MARK, AND THE
               WINDSHIELD WAS REPLACED. TODAY, LESS THAN A
               MONTH LATER A NEW CRACK APPEARED WHILE
               DRIVING WITHOUT ANY STRIKE FROM AN OBJECT.
               SUBARU DEALER CLAIMS IT WAS STRUCK BUT FIND A
               CRACK ONLY WITHOUT ANY POINT ALONG IT OF AN
               IMPACT MAKES ME VERY VERY SUSPICIOUS. NOW I
               HAVE TO WAIT FOR THE INSURANCE COMPANY TO
               SETTLE ON CHARGES AND SEND A CHECK BEFORE THE
               NEXT WINDSHIELD CAN BE APPLIED. MY WIFE AND I
               WERE CALMLY DRIVING ON COMPLETELY PAVED
               ROADS WHEN WE BOTH WATCHED THE CRACK APPEAR
               AND GROW DURING OUR DRIVE. :-( I HAVE DRIVEN FOR
               50+ YEARS, AND OWNED 20+ CARS. I'VE NEVER HAD
               THIS HAPPEN.1 )

       8.      The Defect poses a serious safety hazard to drivers, passengers, and pedestrians.

A spontaneously cracking or severely cracked windshield can impair the driver's view and
distract the driver. “Even a small crack on glass means your windshield’s structural integrity has
been compromised, which means it is now a safety hazard to you and your




1
 https://www.nhtsa.gov/vehicle/2018/SUBARU/OUTBACK/SW/AWD (last accessed
November 13, 2019).




                                                 3
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 4 of 117 PageID: 253




passengers.” https://info.glass.com/can-a-cracked-windshield-shatter (last visited November 10,
2019). "Driving with a damaged or cracked windshield can hinder a motorist's visibility and also
compromise the structural integrity of the automobile during a roll-over incident."
http://news.aaa-calif.com/news/07-01-19-windshield-damage (last visited November 10, 2019).
In addition, "[a]uto glass is supposed to meet federal safety standards and is imperative for
airbags to function properly. " Id.
       9.      Moreover, cracks in the windshield prevent the safe and proper operation of
Subaru's "EyeSight® Driver Assist Technology". According to Subaru,

               EyeSight Driver Assist Technology is capable of detecting vehicles
               traveling in front and can activate in order to mitigate or even
               avoid the collision. The system reduces rear-end crashes with
               injuries by up to 85 percent according to IIHS. *

               With the help of two Subaru-developed color cameras mounted
               behind the windshield, EyeSight can identify vehicles traveling in
               front, traffic lanes, obstacles and pedestrians. The system has
               helped reduce the rate of pedestrian-related insurance claims by 41
               percent according to the Highway Loss Data Institute. **2

       10.     Without the EyeSight® system, vehicle owners and lessees are deprived of an
important safety feature that customers pay for and rely upon.
       11.     Selling vehicles with dangerously defective windshields and refusing to take
responsibility for the defects is directly contrary to the safety conscious, trustworthy, and reliable

image Subaru advertises.      Nevertheless, Subaru refuses to honor its commitment to its loyal
customers, is jeopardizing the safety of the public, and is forcing its customers to bear the
expense of Subaru’s mistakes and malfeasance.



2
 See Subaru Press Release, Oct. 16, 2018. “Subaru Sells One-Millionth Vehicle With Eyesight®
Driver Assist Technology.” available at: http://media.subaru.com/pressrelease/1350/120/subaru-
sells-one-millionth-vehicle-eyesight-driver-assist




                                                  4
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 5 of 117 PageID: 254




        12.     In addition to the obvious safety hazard which jeopardizes the driver’s personal
safety and that of the public, vehicle owners and lessees incur substantial monetary losses
because Defendants refuse to replace the broken windshields under warranty. In addition to the
windshield replacement cost, consumers incur other expenses resulting from the defect, such as
having the Eyesight system recalibrated, and the time and expense of bringing their vehicles in
for repair, while also losing use of the vehicles. Furthermore, many consumers report having to
replace their windshields multiple times due to the Defect because their windshields are being
replaced with equally defective products.
        13.     Defendants were aware of the Defect from pre-production testing, design failure
mode analysis, calls to their customer service hotline, a prior Technical Service Bulletin (TSB)
that it sent to its dealers but did not share directly with consumers which detailed a defect in the
windshields of prior model years for certain Class Vehicles, and customer complaints made to
dealers.
        14.      The Defect is material because it poses a serious safety concern. As attested by
Class Members in scores of complaints to the National Highway Traffic Safety Administration
("NHTSA"), and other online forums, the Defect can impair a driver's visibility, cause a
distraction, affect Subaru's "EyeSight® Driver Assist Technology," and greatly increase the risk
of collision.
        15.     The Defect also is material because consumers incur significant and unexpected
repair costs. Defendants' failure to disclose the defect at the time of purchase is material because
no reasonable consumer expects to spend hundreds of dollars to repair or replace windshields
that crack either spontaneously or due to a mild impact that should not result in cracking.
        16.     Had Defendants disclosed the Defect, Plaintiffs and Class Members would not
have purchased the Class Vehicles or would have paid less for them.

        17.     Plaintiffs demand that Defendants accept responsibility for replacing damaged
windshields under Subaru’s new vehicle warranty at no charge to Plaintiffs and the Classes (as




                                                 5
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 6 of 117 PageID: 255




defined below) and reimburse Plaintiffs and the Classes for losses suffered as a result of the
Defect. In addition, or alternatively, Subaru should be required to buy back the Class Vehicles.

                                JURISDICTION AND VENUE
        18.    This Court has original diversity jurisdiction pursuant to the Class Action Fairness
Act, 28 U.S.C. § 1332(d)(2) ("CAFA"). Plaintiffs and many members of the Class are citizens of
states different from Defendants’ home state, the aggregate amount in controversy exceeds
$5,000,000, exclusive of interest and costs, and there are more than 100 members in the
proposed Class and Classes.
        19.    This Court has personal jurisdiction over Plaintiffs because Plaintiffs submit to
the Court's jurisdiction. This Court has personal jurisdiction over Defendants because SOA has
its principal place of business and headquarters in this District; Subaru conducts substantial
business in this District through SOA; and upon information and belief, significant conduct
involving Defendants giving rise to the Complaint took place in this District.
        20.    Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial
part of the events or omissions giving rise to Plaintiffs' claims occurred in this District, SOA has
its principal place of business and regularly conducts business in this District, and SOA is a
resident of this District under 28 U.S.C. § 1391(c)(2) and subject to personal jurisdiction in this
District.

                                            PARTIES
        21.    Plaintiff Gordon Armstrong is a citizen and resident of the state of California. On
or around June 3, 2019, Plaintiff Armstrong purchased a used 2017 Subaru Outback from First
Kia of Simi Valley in Simi Valley, California.
        22.    Plaintiff Carl Eckhardt is a citizen and resident of the state of Texas. In or around
December 2017, Plaintiff Eckhardt purchased a new 2018 Subaru Outback from Livermore
Subaru, an authorized dealer in Livermore, California.




                                                 6
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 7 of 117 PageID: 256




       23.     Plaintiff Paul Geisler is a citizen and resident of the state of California. On or
around March 5, 2018, Plaintiff Geisler purchased a new 2018 Subaru Outback from Autonation
Subaru, an authorized dealer in Roseville, California.
       24.     Plaintiff Hunter Mills is a citizen and resident of the state of California. In or
around December 2018, Plaintiff Mills purchased a new 2019 Subaru Outback from an
authorized dealer in California.
       25.     Plaintiff Sandy Moreno is a citizen and resident of the state of California. On or
around October 28, 2018, Plaintiff Moreno purchased a new 2019 Subaru Outback from Elk
Grove Subaru, an authorized dealer in Elk Grove, California.
       26.     Plaintiff Louie Nevarez is citizen and resident of the state of California. On or
around May 9, 2018, Plaintiff Nevarez purchased a new 2018 Subaru Impreza Sport vehicle from
Subaru Antelope Valley, an authorized dealer in Lancaster, California.
       27.     Plaintiff Andrew Vierra is a citizen and resident of the state of California. On or
around May 26, 2019, Plaintiff Vierra purchased a new 2019 Subaru Outback from Ocean
Subaru, an authorized dealer in Fullerton, California.
       28.     Plaintiff Daniel Binkley is a citizen and resident of the state of Colorado. In
September 2017, Plaintiff Binkley utilized the services of a broker to purchase a new 2018
Subaru Outback from Heuberger Subaru, an authorized dealer in Colorado Springs, Colorado.
       29.     Plaintiff Ryan Hicks is a citizen and resident of the state of Colorado. On or
around February 21, 2018, Plaintiff Hicks purchased a new 2018 Subaru Crosstrek from a broker
in Littleton, Colorado who obtained the vehicle from an authorized Subaru dealer.
       30.     Plaintiff Stephen Merman is a citizen and resident of the state of Colorado. On or
around July 15, 2019, Plaintiff Merman purchased a certified pre-owned 2018 Subaru Forester
from AutoNation Subaru West in Golden, Colorado.

       31.     Plaintiff Arnold Milstein is a citizen and resident of the state of Florida. On or
around September 19, 2019, Plaintiff Milstein purchased a new 2020 Subaru Outback from

Schumaker Automotive, an authorized dealer in Delray Beach, Florida.


                                                 7
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 8 of 117 PageID: 257




       32.     Plaintiff Jason Moore is a citizen and resident of the state of Michigan. On or
around March 30, 2019, Plaintiff Moore purchased a new 2019 Subaru Outback from Fox
Subaru, an authorized dealer in Grand Rapids, Michigan.
       33.     Plaintiff Katherine Kinsey is a citizen and resident of the state of Missouri. On or
around August 21, 2018, Plaintiff Kinsey purchased a new 2018 Subaru Forester from Webster
Groves Subaru, an authorized dealer in Missouri.
       34.     Plaintiff Jeffrey Barr is a citizen and resident of the state of New Jersey. In or
around November 2018, Plaintiff Barr leased a new 2019 Subaru Forester from Liberty Subaru,
an authorized dealer in Emerson, New Jersey.
       35.     Plaintiff Julie Wotring is a citizen and resident of the Commonwealth of
Pennsylvania. On or around July 20, 2019, Plaintiff Wotring purchased a new 2019 Subaru
Outback from John Kennedy Subaru, an authorized dealer in Plymouth Meeting, Pennsylvania.
       36.     Plaintiff Christine Powell is a citizen and resident of the state of Wisconsin. On
or around August 19, 2017, Plaintiff purchased a new 2018 Subaru Forester from Don Miller
Subaru, an authorized dealer in Madison, Wisconsin.
       37.     Defendant Subaru Corporation f/k/a Fuji Heavy Industries Ltd.(“Subaru Corp.”)
is a Japanese corporation located at The Subaru Building, 1-7-2 Nishishinjuku, Shinjuku-ku,
Tokyo, 160-8316, Japan. Defendant Subaru Corp. is the parent company of SOA and is
responsible for the design, manufacturing, distribution, marketing, sales and service of Subaru
vehicles, including the Vehicles, around the world, including in the United States.
       38.     Defendant SOA is incorporated in New Jersey and has its principal place of
business and headquarters in Camden, New Jersey. It is there that SOA has a 250,000 square
foot headquarters campus wherein approximately 600 employees, including its officers, and the
sales, marketing, and distribution departments, among others, are based and carry out the

business of SOA. There also is an approximately 100,000 square foot national service training
center for SOA adjacent to its headquarters campus which houses service training, service




                                                8
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 9 of 117 PageID: 258




engineering and product engineering functions.       SOA markets and distributes automobiles
throughout the United States and is a division of the Japanese conglomerate Subaru Corp.
       39.       SOA is the U.S. sales and marketing subsidiary of Subaru Corp. and wholly
owned subsidiary responsible for distribution, marketing, sales and service of Subaru vehicles in
the United States. SOA has a nationwide dealership network and operates offices and facilities
throughout the United States.
       40.       Subaru Corp. and SOA (collectively "Subaru") have common management.
Indeed, SOA's sales, marketing and distribution efforts in the United States are headed by
corporate officers of Subaru Corp. For example, Takeshi Tacihmori, the chairman and CEO of
SOA is also a Director and Corporate Executive Vice President for Subaru Corp. in charge of the
Subaru Global Marketing Division, Subaru Japan Sales and Marketing Division and Subaru
Overseas Sales and Marketing Divisions 1 and 2. The incoming Chairman of SOA is also a
Corporate Senior Vice President of Subaru Corp. who is Chief General Manager of Subaru
Overseas and the Vice President in charge of Sales and Marketing, Division 1.
       41.       Upon information and belief, Defendant Subaru Corp. communicates with
Defendant SOA concerning virtually all aspects of the Subaru products it distributes within the
United States.
       42.       Defendants manufactured, marketed, sold and warranted the Class Vehicles,
including Plaintiffs’ vehicles.

                                  FACTUAL ALLEGATIONS
       43.       For years, Defendants have designed, manufactured, distributed, sold, leased and
warranted the Class Vehicles. Defendants have marketed and sold thousands of Class Vehicles
nationwide, including through their nationwide network of authorized dealers and service
providers.




                                                 9
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 10 of 117 PageID: 259




        44.     Defendants advertise and emphasize the safety benefits and innovativeness of
 their engineering group to consumers, specifically representing the following on Subaru’s
 website:




        45.     Subaru touts its Eyesight® Driver Assist Technology in its advertising as:


                . . . the culmination of everything Subaru engineers know about
                safety, and Subaru has sold over 1 million EyeSight-equipped
                vehicles. Adding confidence to every trip, EyeSight monitors
                traffic movement, optimizes cruise control, and warns you if you
                sway outside your lane. EyeSight has been found to reduce the rate
                of rear-end crashes with injuries by up to 85%.

        46.     Subaru repeatedly advertises the benefits and importance of the Eyesight® system
 on its website, including the following:




                                                10
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 11 of 117 PageID: 260




        47.     However, the existence of the Defect renders the Class Vehicles unsafe and
 deprives Plaintiffs and the Class Members of the EyeSight® system’s benefits. The Defect
 causes the Class Vehicles’ front windshield to unreasonably crack, chip and/or fracture,
 including for no reason at all and/or under circumstances that would not cause non-defective
 windshields to similarly fail. The Defect presents a safety hazard that renders the Class Vehicles
 unreasonably dangerous to consumers due to, inter alia, the impact of the Defect on driver
 visibility, driver distraction, and impairment of the EyeSight® safety system.
        48.     Defendant issued Technical Service Bulletin (TSB) Number 12-192-15R on
 October 26, 2016, revised on November 19, 2016, that sets forth a defect as it existed in prior
 model years for two of the Class Vehicles at issue here and states the known cause of the defect
 in 2015-2016 Legacy and Outback models as follows: “Further investigation has determined the
 root cause for many of these failures to be the ceramic materials used for the black-colored
 printed perimeter combined with the silver-colored material used for the wiper deicer portion of
 the windshield glass.” On information belief, this is at least one cause or a contributing cause of
 the Defect in the Class Vehicles.
        49.     Plaintiffs further are informed and believe and based thereon allege that
 Defendants are incorporating “acoustic glass” into windshields of Class Vehicles and glass that
 is thinner than is safe and proper and/or are utilizing windshields that are unreasonably
 susceptible to failure due to the amount of tension in the glass.
        50.     Plaintiffs are informed and believe and based thereon allege that prior to the sale
 of the Class Vehicles, Defendants knew, or should have known, about the Defect through their
 exclusive knowledge of non-public, internal data about the Defect, including: pre-release testing
 data; early consumer complaints about the Defect to Defendants’ dealers who are their agents for
 vehicle repairs; aggregate data from Defendants’ dealers; consumer complaints to the NHTSA

 and resulting notice from NHTSA; dealership repair orders; testing conducted in response to
 owner or lessee complaints; and other internal sources of aggregate information about the

 problem. Nevertheless, Defendants have actively concealed and failed to disclose this Defect to


                                                  11
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 12 of 117 PageID: 261




 Plaintiffs and Class Members at the time of purchase or lease and thereafter and disclaim liability
 for the Defect when consumers suffer damages to the windshields in their Class Vehicles.
        51.     Furthermore, on information and belief, when vehicles are brought in for repair,
 Defendants’ dealers refuse to replace the defective windshields under warranty, often claiming
 that an impact caused the failure, notwithstanding the fact that the customers witnessed no
 impact and/or that any impact was foreseeable in normal use and to be expected by a
 manufacturer and seller of vehicles and should not have caused the windshield to fail but for the
 presence of the Defect. On information and belief, Defendants’ dealers’ systematic denial of
 valid warranty claims is part of a concerted effort orchestrated by Defendants to minimize the
 cost of warranty claims and unfairly shift the cost of repairs to consumers.
        52.     Moreover, on information and belief, when consumers have their windshields
 repaired, their defective windshields are merely replaced with similarly defective windshields, so
 that their Class Vehicles are not actually repaired and suffer from the same Defect.
        53.     At all relevant times, Defendants acted through their authorized agents and
 representatives in their dealer network while performing activities associated with advertising,
 marketing and selling Class Vehicles, and supplying and/or replacing broken windshields in
 Class Vehicles.
        54.        In its advertising, Subaru emphasizes the safety, quality and reliability of the
 Class Vehicles knowing that consumers, including Plaintiffs and Class members, rely upon such
 representations when purchasing or leasing vehicles.
        55.     Before making their purchases, the Plaintiffs performed onlines searches for the
 Class Vehicles on websites including Google.com, Youtube.com, Edmunds.com, KBB.com,
 Carfax,.com autodtrader.com, cars.com, truecar.com, and carmax.com. and/or they watched
 Subaru television ads, visited SOA’s website to research the vehicle, and/or test drove their

 vehicles and received information about the safety and reliability of the Class Vehicles and
 warranty information from Subaru’s dealers.




                                                  12
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 13 of 117 PageID: 262




           56.   When Plaintiffs and Class members purchased or leased their Class Vehicles they
 relied on the reasonable expectation that the Class Vehicles would be safe to operate and
 equipped with windshields that were free from defects and did not pose a threat to their health or
 safety.
           57.   When Plaintiffs and Class members replaced windshields in their Class Vehicles
 after breaks and other physical damage occurred, they reasonably expected that the Subaru-
 specific replacement windshields would be free of defects and otherwise safe and merchantable.
           58.   Plaintiffs and the Class members operated their Class Vehicles in a reasonably
 foreseeable manner and as the Class Vehicles were intended to be used but nevertheless suffered
 significant damages to their windshields as a result of the defect.
           59.   Plaintiffs and the Class members have suffered ascertainable losses as a result of
 Defendant’s wrongful conduct.

 I.        The Warranty
           60.   Subaru provided all purchasers and lessees of the Class Vehicles with a New
 Vehicle Limited Warranty (the “Warranty”) with the purchase or lease of the Class Vehicles.
           61.   The Warranty is consistent throughout the Class Period and across the Class
 Vehicles and provides a three-year/36,000 mile warranty for the vehicles that expressly covers
 defects in materials or workmanship.
           62.   Subaru represents as part of its Warranty terms that “Every owner of the vehicle
 during the warranty period shall be entitled to the benefits of these warranties.” In other words,
 the Warranty remains with the vehicle to the benefit of subsequent purchasers throughout the
 duration of the Warranty period.
           63.   All of the Plaintiffs’ Class Vehicles at issue in this complaint were within the
 mileage and time limits of the Warranty when the windshields needed to be replaced.
           64.   Using the 2017 Warranty by way of example, the Warranty states in relevant

 part:




                                                  13
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 14 of 117 PageID: 263



             2017 Warranty
             Below is a brief description of the Subaru Limited Warranty for
             2017 model year Subaru vehicles that is provided to each buyer
             by Subaru at no additional charge. Your Subaru Dealer has
             complete details concerning the warranty and any exclusions
             and/or restrictions that may apply. Please visit your nearest
             Subaru Dealer for this further information. Click here for optional
             extended protection beyond the warranty.
             Who Makes These Warranties
             These warranties are made by SUBARU of America, Inc.
             ("SOA")[1], One Subaru Drive, P.O. Box 9103, Camden, NJ
             08101.
             When These Warranties Apply
             These warranties only apply if the vehicle was imported or
             distributed by SOA and sold to the first retail purchaser by an
             Authorized SUBARU Retailer in the United States. Any and all
             repairs must be performed by an Authorized SUBARU Retailer
             located in the United States. Every owner of the vehicle during
             the warranty period shall be entitled to the benefits of these
             warranties. If the vehicle is sold or otherwise transferred, it is
             recommended and requested that the new owner promptly send
             written notice of the transfer of ownership to SOA at the address
             indicated above. (emphasis added)
             Warranty Periods
             Warranty coverage begins on the date the vehicle is delivered to
             the first retail purchaser. If the vehicle was used as a
             demonstrator or company vehicle before being sold at retail,
             warranty coverage begins on the date the vehicle was first placed
             in such service.
             What is Covered
             These warranties cover any repairs needed to correct defects in
             material or workmanship reported during the applicable warranty
             period and which occur under normal use:
                •   In any part of the 2017 model year SUBARU which is
                    identified on the inside front cover of this Warranty &
                    Maintenance Booklet(the "vehicle").
                •   Any Genuine SUBARU Optional Accessories[2]
                •   In addition, adjustment services are covered one time only
                    during the first 36 months/36,000 miles of operation,
                    whichever comes first.
             New Vehicle Limited Warranty

                                             14
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 15 of 117 PageID: 264



                  BASIC COVERAGE is 3 years or 36,000 miles, whichever
                  comes first. Subject to the exclusions listed in this warranty, it
                  covers the entire vehicle.

        65.       The warranties and representations contained in the Warranty were and are
 material to Plaintiffs because Plaintiffs would not have purchased the Class Vehicles or would
 not have paid as much as they did if the windshields in the Class Vehicle were not covered by
 the| Warranty.

 II.    The Defect Poses a Serious Safety Concern
        66.       The Defect is material to consumers because it presents a serious safety concern.
 Class Members have repeatedly reported disturbing failures to the National Highway Traffic
 Safety Administration (“NHTSA”). Below are complaints reflecting the Defect and the safety
 risk posed.
        67.       On NHTSA’s website where consumer complaints about 2017 Subaru Crosstrek
 are posted,3 the following incident posted on October 29, 2019 and reported on January 18, 2019
 was reported:


                  I AM THE OWNER OF A 2017 SUBARU CROSSTREK THAT
                  WAS SUBJECT TO A FAULTY WINDSHIELD RESULTING
                  IN REPLACEMENT. THE VEHICLE HAD DEVELOPED A
                  SPONTANEOUS CRACK FROM NO APPARENT OR
                  OBVIOUS SOURCE OTHER THAN NORMAL CONDITIONS.
                  SPECIFICALLY, THIS CRACK DEVELOPED OVERNIGHT
                  WHILE SITTING IN THE DRIVEWAY NOT IN MOTION AND
                  NOT EXPOSED TO DAMAGE CAUSING DEBRIS. THE NEXT
                  MORNING, AN INCONSPICUOUS CRACK AT ONLY A FEW
                  MILLIMETERS APPEARED. OVER THE COURSE OF THE



 3
  https://www.nhtsa.gov/vehicle/2017/SUBARU/CROSSTREK/SW/AWD (last viewed February
 3, 2020)




                                                 15
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 16 of 117 PageID: 265




               NEXT FEW DAYS, THE CRACK HAD GROWN TO TENS OF
               CENTIMETERS. THE END RESULT WAS AN UNSAFE AND
               HAZARDOUS WINDSHIELD CREATING VISIBILITY
               ISSUES AND A RISK OF INTEGRITY FAILURE. THE
               WINDSHIELD WAS REPLACED BY THE DEALER AT FULL
               COST NOT COVERED UNDER WARRANTY. THIS WAS
               NOT COVERED UNDER RECALL AND WAS PAID FOR OUT
               OF POCKET. ATTACHED IS A COPY OF THE INVOICE
               WITH COSTS FOR THE WINDSHIELD PARTS AND LABOR.

        68.    On NHTSA’s website where consumer complaints about 2017 Subaru Outbacks
 are posted,4 the following incident posted on August 2, 2017 and dated July 27, 2017 was
 reported:

               WINDOW CRACKED BUT WAS NOT HIT WITH ANYTHING.
               CRACK APPEARED ON THE DRIVERS SIDE, HALFWAY
               DOWN THE WINDSHIELD, AND OBSTRUCTS VIEW OF
               THE DRIVER. CAR HAS LESS THAN 1600 MILES ON IT.
               DEALER STATED IT WAS NOT COVERED AS A DEFECT
               AND WE ARE ON OWN OWN TO REPLACE IT. THERE ARE
               NUMEROUS COMPLAINTS OF SUBARU OUTBACK
               WINDSHIELDS CRACKING BECAUSE THEY ARE TOO
               THIN. DANGEROUS TO DRIVE DUE TO VISIBILITY
               ISSUES.

        69.    On NHTSA’s website where consumer complaints about 2018 Subaru Outbacks
 are posted,5 the following incident posted on February 16, 2019 and dated February 16, 2019 was
 reported:
               SECOND CRACKED WINDSHIELD IN ONE WEEK. FIRST
               ONE WAS REPLACED 2/8/18. BOTH TIMES TRAVELED AT
               LOW TO MODERATE SPEED 25-40 MPH ON LOCAL FWY



 4
   https://www.nhtsa.gov/vehicle/2017/SUBARU/OUTBACK/SW/AWD (last viewed February 3,
 2020).
 5
    https://www.nhtsa.gov/vehicle/2018/SUBARU/OUTBACK/SW/AWD (last viewed November
 10, 2019).




                                               16
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 17 of 117 PageID: 266




               IN LOS ANGELES, CA. SUNNY MILD, DRY CONDITIONS,
               NO WIND. SMALL PEBBLE HIT WINDSHIELD. COULDN’T
               SEE HIT, ONLY HEARD A SMALL CRACK SOUND.
               DAMAGED WINDSHIELD, FIRST TIME SMALL PEBBLE
               MARK GREW TO LONG CRACK. INITIAL IMPACT SIZE
               ABOUT 1.5 - 2 MM. ONE WEEK LATER ANOTHER PEBBLE
               HIT WINDSHIELD IN SLOW TRAFFIC,35 MPH, NO TRUCKS
               NEAR BY. SAME SIZE OF MARK. SUBARU REQUIRES
               THEIR WINDSHIELD REPAIR AT CUSTOMER COST OF
               $930. WARRANTY DOES NOT COVER ANY DEBRIS
               DAMAGE, BUT SMALL PEBBLES SHOULD NOT CAUSE
               THIS KIND OF DAMAGE AND COSTS. HAD A GRAND
               CHEROKEE 184K MILES AND NEVER A CRACK OR DING,
               NEVER ISSUE FOR OUR 2005 SAAB, OR ANY OREVIOUS
               VEHICLE. SHOULD NOT COST US $1860 MONTH
               ADDITIONAL TO MAINTAIN CAR, PLUS SAFETY ISSUE.
               ACCORDING TO SUBARU CORPORATE: DOES NOT
               RECOMMEND US TO DRIVE IT WITH I-SITE CAMERA
               WITH A DAMAGED WINDSHIELD. THEY SAY THAT THE
               GLASS IS THINNER/LIGHTER IN ORDER TO WORK WITH
               CAMERA AND BE MORE FUEL EFFICIENT/LIGHTER.
               CARS SHOULD BE ABLE TO WITHSTAND NORMAL
               DRIVING AND ROAD CONDITIONS.

        70.    On NHTSA’s website where consumer complaints about 2019 Subaru Outbacks
 are posted,6 the following incident posted on January 24, 2019 and dated January 7, 2019 was
 reported:

               THE CAR WAS NOT USED OVER THE WEEKEND EXCEPT
               FOR A 5 MILE TRIP TO CHURCH WHERE IT DID NOT
               ENCOUNTER ANY ROCKS, HITS, ETC. DROVE HOME
               AND THE CAR WINDSHIELD WAS FIND. THE NEXT
               MORNING WHEN I GOT INTO THE CAR, AFTER I USED
               MY REMOTE TO START AND WARM UP MY OUTBACK,
               THERE WAS ABOUT AN 8-10 INCH CRACK IN THE
               WINDSHIELD THAT ORIGINATED FROM BEYOND THE
               WINDSHIELD WIPER ON THE PASSENGER SIDE OF THE
               CAR. THE CRACK GREW WORSE TO ABOUT 12 INCHES.



 6
  https://www.nhtsa.gov/vehicle/2019/SUBARU/OUTBACK/SW/AWD (last viewed November
 10, 2019).




                                             17
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 18 of 117 PageID: 267



               CALLED SUBARU DEALER WHO DIRECTED ME TO
               THEIR WINDSHIELD SERVICE AGENT. TOOK TIME OFF
               FROM WORK AND THEY INSTALLED OEM GLASS
               (INSURANCE COVERS THIS) AND CALIBRATED THE
               WINDSHIELD. AFTER DRIVING HOME, THE CAR MADE
               WIND TUNNEL NOISES, WINDSHIELD FLUID SYSTEM
               DID NOT WORK, NAVIGATION DID NOT WORK SO I
               BROUGHT THE CAR TO THE DEALER (TOOK MORE TIME
               OFF FROM WORK). THEY FOUND A LEAK IN THE
               WINDSHIELD, REPAIRED THE FLUID UNIT AND
               IGNORED THE NAVIGATION ISSUE. THEY SENT ME
               BACK TO THEIR AGENT. THEY TOOK OUT THE
               WINDSHIELD REPOSITIONED IT AND SENT ME ON MY
               WAY. TODAY I FOUND PUDDLES OF WATER ON THE
               FLOOR OF MY CAR (LEAK), NAVIGATION DOES NOT
               WORK AND WIND TUNNEL NOISE IS STILL THERE. THIS
               WINDSHIELD IS SUPPOSED TO PROTECT THE DRIVER
               AND PASSENGER AS EXTRA SUPPORT FOR THE ROOF,
               PREVENTION OF OBJECTS FLYING AT YOU AND ALLOW
               FOR THE EYESIGHT SYSTEM TO DO ITS JOB. THIS CAR
               IS ONE MONTH OLD AND THE CRACK IN THE
               WINDSHIELD EXPERIENCE SOUNDS EERILY SIMILAR
               TO OTHERS' COMPLAINTS. WHEN YOU PAY THE MONEY
               FOR A TOP SAFETY PICK, YOU WANT THE SAFETY AND
               I DO NOT HAVE IT.

         71.   On NHTSA’s website where consumer complaints about 2017 Foresters are
 posted,7 the following incident dated March 21, 2018 was reported:

               OWN A 2017 SUBARU FORESTER, WE HAVE LESS THAN
               11,000 MILES AND LESS THAN ONE YEAR OF
               OWNERSHIP. A SMALL STONE HITTING THE
               WINDSHIELD, QUICKLY ENDS UP IN A 24" TO 30" LONG
               LINEAR CRACK UNLIKE MY OTHER TWO VEHICLES. WE
               ARE IN PROCESS OF REPLACING 3RD WINDSHIELD
               GLASS IN LESS THAN ONE YEAR. IT APPEARS THAT
               THERE MAY BE AN OEM DEFECT. THIS LONG CRACK
               CREATES    DANGER   VISION   PROBLEM.     EVERY
               WINDSHIELD     REPLACEMENT     REQUIRES       RE-
               CALIBRATION OF EYESIGHT TOO. THIS IS AN
               ADDITIONAL BURDEN ON INSURANCE AS WELL AS
               OWNERS AND SHOULD BE ADDRESSED ASAP.
               MANUFACTURER HAS NOT YET ACKNOWLEDGE THE



 7
     https://www.nhtsa.gov/vehicle/2017/SUBARU/FORESTER/SUV/AWD




                                               18
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 19 of 117 PageID: 268



                EXISTENCE OF DEFECTIVE WINDSHIELD. WE REQUEST
                THAT CONSUMER PRODUCT RECALL INVESTIGATE
                THIS ISSUE ASAP.

        72.     The Defect presents a safety concern because it impairs the driver’s visibility,
 impairing the driver’s ability to accurately see the road, signage, other vehicles, and potential
 road hazards. In addition, the cracks are visually distracting to the driver. Impaired visibility is
 unsafe at any time, particularly when combined with bright sunlight or hazardous weather
 conditions and when changing lanes, merging onto highways, making turns, and responding to
 hazards or changing conditions on the road.

        A.      Defendants Had Superior and Exclusive Knowledge of the Defect
        73.     Plaintiffs are informed and believe and based thereon allege that prior to the sale
 of the Class Vehicles, Defendants knew, or should have known, about the Defect through their
 exclusive knowledge of non-public, internal data about the Defect, including: pre-release testing
 data; early consumer complaints about the Defect to Defendants’ dealers who are their agents for
 vehicle repairs; aggregate data from Defendants’ dealers; consumer complaints to the NHTSA
 and resulting notice from NHTSA; dealership repair orders; testing conducted in response to
 owner or lessee complaints; Technical Service Bulletins issued for a cracked windshield defect
 on 2015-2016 Subaru Legacy and Outback models; and other internal sources of aggregate
 information about the problem.

                1.      Numerous Consumer Complaints on the NHTSA Website
                        Demonstrate That Defendants are Aware of the Defect.
        74.     Federal law requires automakers like Defendants to be in close contact with
 NHTSA regarding potential auto defects, including imposing a legal requirement (backed by
 criminal penalties) compelling the confidential disclosure of defects and related data by
 automakers to NHTSA, including field reports, customer complaints, and warranty data. See
 TREAD Act, Pub. L. No. 106-414, 114 Stat.1800 (2000).

        75.     Automakers have a legal obligation to identify and report emerging safety-related

 defects to NHTSA under the Early Warning Report requirements. Id. Similarly, automakers


                                                 19
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 20 of 117 PageID: 269




 monitor NHTSA databases for consumer complaints regarding their automobiles as part of their
 ongoing obligation to identify potential defects in their vehicles, including those which are
 safety-related. Id. Thus, Defendants knew or should have known of the many complaints about
 the Defect logged by NHTSA ODI. The content, consistency, and disproportionate number of
 those complaints alerted, or should have alerted, Defendants to the Defect.
        76.     Owners and lessees of Class Vehicles have lodged numerous complaints
 regarding the spontaneous cracking of windshields and the extremely unusual rate and instances
 of failure of windshields in the Class Vehicles as compared to other vehicles that they have
 owned. Consumers advise that windshields in the Class Vehicles are breaking and cracking for
 no known reason or under circumstances in which it is unreasonable and unexpected for a
 windshield to break. Because the majority of owners do not take the time to complete a NHTSA
 report, it is reasonable to presume that the number of consumers who have already experienced
 one or more windshield failures in their Class Vehicles is many multiples higher than reported to
 NHTSA.
        77.     With respect solely to the Class Vehicles, the following are but a few examples of
 the many complaints concerning the Defect which are available through NHTSA’s website,
 www.safercar.gov. Many of the complaints reveal that Defendants, through their network of
 dealers and repair technicians, have been made aware of the Defect. In addition, the complaints
 indicate that despite having knowledge of the Defect and even armed with knowledge of the
 exact vehicles affected, Defendants often refused to diagnose or acknowledge the defect and
 refuse to replace the windshields under warranty. Further, replacement windshields suffer from
 the same Defect, thus exposing consumers to multiple losses and ongoing risks to their safety.




                                                20
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 21 of 117 PageID: 270




          78.    On NHTSA’s website where consumer complaints about 2017 Subaru Outbacks
 are posted,8 the following incident posted on December 20, 2016 and dated February 11, 2017
 was reported:

                 STAR     CRACK   IN   WINDSHIELD    DISCOVERED
                 STATIONARY (IN CARPORT) THE DAY AFTER
                 PURCHASING THE VEHICLE (ODOMETER READING 200
                 MILES). LOCATION OF CRACK SLIGHTLY ABOVE WIPER
                 BLADE ON PASSENGER SIDE. IMPACT STRIKE THE SIZE
                 OF A PINHEAD. THE DAMAGE IS CHARACTERISTIC OF
                 PRIOR MODEL YEARS 2015 AND 2016 IN WHICH THE
                 MANUFACTURER INITIATED RECALLS. IT IS APPARENT
                 THIS PROBLEM CONTINUES AND HAS YET TO BE
                 RESOLVED.

          79.    On July 10, 2017 the following incident dated June 14, 2017 was reported:

                 OUR WINDSHIELD BEGAN SLOWLY CRACKING
                 STARTING AT THE BASE OF THE DRIVER SIDE FRONT
                 WINDOW. IT BEGAN AT THE BOTTOM EDGE (HEAT
                 STRIP) AND MOVED HALF UP THE WINDSHIELD BEFORE
                 WE REPLACED. COST $569 FOR OEM WINDSHIELD.
                 SUBARU DEALER DENIED THE WARRANTY CLAIM,
                 WHILE ADMITTING A PROBLEM WITH EARLIER
                 VERSIONS THAT YEAR'S OUTBACK.

          80.    On August 2, 2017, the following incident dated July 27, 2017 was reported:

                 WINDOW CRACKED BUT WAS NOT HIT WITH
                 ANYTHING. CRACK APPEARED ON THE DRIVERS SIDE,
                 HALFWAY DOWN THE WINDSHIELD, AND OBSTRUCTS
                 VIEW OF THE DRIVER. CAR HAS LESS THAN 1600 MILES
                 ON IT. DEALER STATED IT WAS NOT COVERED AS A
                 DEFECT AND WE ARE ON OWN OWN TO REPLACE IT.
                 THERE ARE NUMEROUS COMPLAINTS OF SUBARU
                 OUTBACK WINDSHIELDS CRACKING BECAUSE THEY
                 ARE TO THIN. DANGEROUS TO DRIVE DUE TO
                 VISIBILITY ISSUES.




 8
     https://www.nhtsa.gov/vehicle/2017/SUBARU/OUTBACK/SW/AWD




                                                21
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 22 of 117 PageID: 271




        81.   On October 5, 2017, the following incident dated September 28, 2017 was
 reported:

              PURCHASED A 2015 OUTBACK AND EXPERIENCED 4
              CRACKED WINDSHIELDS IN AN 18 MONTH PERIOD.
              TRADED THE CAR IN FOR A 2017 OUTBACK HOPING
              THEY FIXED THE DESIGN FLAW. NOW 6 MONTHS AFTER
              2017 OUTBACK PURCHASE AN OUTRAGEOUS CRACK
              FORMED ON THIS NEW VEHICLE. ALL 5 CRACKS BEGAN
              NOT FURTHER THAN 2 TO 3 INCHES FROM THE FRAME.
              SO 5 CRACKED WINDSHIELDS IN A 2 YEAR PERIOD
              FROM SUBARU OUTBACK.
              AUTOMOBILES.       THE       DEALERSHIP    AND
              MANUFACTURER NEVER WOULD ACKNOWLEDGE
              THAT THERE ARE SO MANY OTHER PEOPLE
              EXPERIENCING THIS PROBLEM. SOMETIMES THE
              CRACK WOULD APPEAR SPONTANEOUSLY, SOMETIMES
              IT ACTUALLY SOUNDED LIKE CRACKLING SOUNDS
              HAPPENING IN FRAME AND MAYBE (?) ONE TIME
              THERE MIGHT HAVE BEEN A SMALL PEBBLE HIT THE
              WINDSHIELD. TWICE I WASN'T EVEN DRIVING THE
              VEHICLE. IMPEDES VISION. DISTRACTS DRIVER.

        82.   On October 19, 2017, the following incident dated October 17, 2017 was
 reported:

              I VERY SMALL ROCK CHIP HIT MY WINDSHIELD
              INITIALLY CAUSING AN 8 INCH CRACK AND IS NOW
              OVER TWO FEET LONG. THE CHIP DID NOT EVEN
              LEAVE AN IMPACT MARK; IF YOU TRIED RIGHT NOW
              TO SEE WHERE THE CRACK STARTED YOU WOULD NOT
              BE ABLE TO. I REVIEWED FORUMS ONLINE AND HAVE
              SEEN NUMEROUS COMPLAINTS ABOUT OUTBACK
              WINDSHIELDS. WEAK OR CHEAP IS HOW THEY WERE
              OFTEN DESCRIBED. THIS WAS A VERY SMALL ROCK
              CHIP THAT HIT MY WINDSHIELD. THIS AMOUNT OF
              DAMAGE SHOULD NOT HAVE HAPPENED. I AGREE
              WITH THE FORUMS; WEAK AND CHEAP. I SEE THERE IS
              EVEN A CLASS ACTION LAWSUIT AGAINST SUBARU.




                                         22
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 23 of 117 PageID: 272




        83.   On NHTSA’s website where consumer complaints about 2018 Subaru Outbacks
 are posted,9 the following incident posted on April 29, 2018 and dated April 28, 2018 was
 reported:

              WINDSHIELD DEVELOPED CRACKED, LOWER MID
              AREA EXTENDED UPWARD ABOUT 12 INCHES. VEHICLE
              WAS STATIONARY, PARKED. WAS NOT HIT BY ANY
              ROAD DEBRIS. NOTICED DEFECT WHEN STARTING CAR.

        84.   On May 22, 2018, the following incident dated May 18, 2018 was reported:

              WINDSHIELD EASILY CRACKS - WE HAVE HAD OUR
              2018 OUTBACK FOR LESS THAN 6 MONTHS AND LESS
              THAN 5000 MILES AND HAVE HAD 3 WINDSHIELDS
              DEVELOP SEVERE CRACKING. THE FIRST TWO WERE
              REPLACED   WITH    FACTORY    WINDSHIELDS   BY
              PROFESSIONAL INSTALLERS. THE SLIGHTEST IMPACT,
              THE LAST TWO BEING BARELY PERCEIVABLE,
              RESULTS IN AN ELONGATED CRACK FORMING. WITH
              FOUR VEHICLES IN OUR HOUSEHOLD, WE HAVE ONLY
              HAD 2 WINDSHIELDS REPLACED IN 14 YEARS SINCE
              MOVING TO THIS AREA SO HAVE RULED OUT BAD
              LUCK OR DRIVING HABIT. SUBARU (BOTH DEALER AND
              CORPORATE) HAVE BEEN UNRESPONSIVE. THE
              CURRENT CRACKING AND STAR FORMED AFTER A
              BARELY AUDIBLE IMPACT. THE STAR GREW AND IS
              NOW CRUMBLING IN THE CENTER WITH 3 FRACTURE
              LINES EXTENDING FROM IT.
              FIRST INCIDENT - ON I-17 WHILE PASSING A SEMI
              APPROX SPEED 75 MPH
              SECOND INCIDENT - ON AZ 69 IN NORMAL TRAFFIC
              APPOX SPEED 45 MPH
              THIRD INCIDENT - ON I-17 WHILE FOLLOWING A
              VEHICLE USING ISIGHT DYNAMIC CRUISE CONTROL
              APPROX SPEED 75 MPH
              FIRST TWO CLAIMS COVERED BY INSURANCE WHICH



 9
  https://www.nhtsa.gov/vehicle/2018/SUBARU/OUTBACK/SW/AWD (last viewed November
 10, 2019).




                                            23
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 24 of 117 PageID: 273



              WE ATTRIBUTED TO BAD LUCK. THIRD INCIDENT IN SO
              FEW    MONTHS/MILES    SEEMS   TO   POINT    TO
              QUALITY/DESIGN ISSUE SINCE OTHER VEHICLES (PAST
              AND PRESENT) HAVE NEVER DEVELOPED THIS SEVERE
              CRACKING (PICTURE PROVIDED) WHICH PROMPTED
              THIS COMPLAINT.

        85.   On July 26, 2018, the following incident dated July 11, 2018 was reported:

              DRIVING INTERSTATE, 65MPH, SMALL OBJECT
              THROWN FROM ANOTHER VEHICLE HIT MY
              WINDSHIELD ON THE LEFT EDGE. SHORT CRACKS
              APPEARED IMMEDIATELY. TWO SPREAD ALL THE WAY
              TO THE REAR VIEW MIRROR AREA WITHIN DAYS.
              VEHICLE IS ONLY TWO MONTHS OLD.

        86.   On December 17, 2018, the following incident dated December 16, 2018 was
 reported:

              MY WINDSHIELD IS CRACKED FOR THE 2ND TIME NOW
              IN ITS FIRST YEAR OF OWNERSHIP. THE FIRST TIME IT
              CRACKED IT WAS BECAUSE OF A PEBBLE STRIKE FROM
              THE ROAD. EXTREMELY SMALL FRAGMENT STRUCK
              THE GLASS, MADE A POCK MARK, AND THE
              WINDSHIELD WAS REPLACED. TODAY, LESS THAN A
              MONTH LATER A NEW CRACK APPEARED WHILE
              DRIVING WITHOUT ANY STRIKE FROM AN OBJECT.
              SUBARU DEALER CLAIMS IT WAS STRUCK BUT FIND A
              CRACK ONLY WITHOUT ANY POINT ALONG IT OF AN
              IMPACT MAKES ME VERY VERY SUSPICIOUS. NOW I
              HAVE TO WAIT FOR THE INSURANCE COMPANY TO
              SETTLE ON CHARGES AND SEND A CHECK BEFORE THE
              NEXT WINDSHIELD CAN BE APPLIED. MY WIFE AND I
              WERE CALMLY DRIVING ON COMPLETELY PAVED
              ROADS WHEN WE BOTH WATCHED THE CRACK APPEAR
              AND GROW DURING OUR DRIVE. :-( I HAVE DRIVEN FOR
              50+ YEARS, AND OWNED 20+ CARS. I'VE NEVER HAD
              THIS HAPPEN.

        87.   On December 21, 2018, the following incident dated December 20, 2018 was
 reported:

              2 WINDSHIELD CRACKS IN LOWER PORTION OF
              WINDSHIELD DURING 1ST YEAR OF OWNERSHIP. BOTH
              CRACKS OCCURRED WHILE DRIVING AROUND TOWN
              ~35 MPH, ONCE DURING A 100 DEGF SUMMER DAY, AND
              THE OTHER DURING A 40 DEGF RAINY WINTER
              MORNING. INSPECTION OF CRACK AFTER STOPPING
              SHOWED POSSIBLE ORIGINATION FROM ~1MM CHIPS.

                                              24
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 25 of 117 PageID: 274



              DURING THE SUMMER, THE FIRST CHIP, LOCATED IN
              THE DE-ICER AREA, GREW RAPIDLY TO A CRACK
              ACROSS THE WINDSHIELD WITH A LOUD 'POP' SOUND
              AFTER THE AIR CONDITIONER WAS TURNED ON HIGH
              USING DEFROSTER AIR MODE. SUBARU OF AMERICA
              (NOT THE DEALER) REPLACED THE WINDSHIELD AND
              RECALIBRATED THE EYESIGHT SYSTEM AS A
              'GOODWILL' REPAIR.
              DURING THE WINTER, ANOTHER CHIP BETWEEN THE
              VIN# DISPLAY WINDOW AND THE PERIMETER OF THE
              LOWER WINDSHIELD EXPLOSIVELY GREW TO A CRACK
              WHEN HEATED DEFROSTER AIR WAS ACTIVATED.
              REPAIR PENDING.
              MAIN CONCERN IS THE FRAGILE NATURE AND
              TEMPERATURE DEPENDANCE OF THIS GLASS TEMPER,
              ESPECIALLY NEAR WINDOW BOUNDARY CONDITIONS
              AND WHERE DEFROSTER AIR IS THE STRONGEST.
              OVER 20 YEARS OF DRIVING OTHER VEHICLES ON THE
              SAME ROUTE HAVE CAUSED LITTLE CHIPS ON OTHER
              WINDSHIELDS, BUT NEVER HAS A CHIP GROWN INTO A
              CRACK, WITH OR WITHOUT HOT OR COLD DEFROSTER
              AIR HITTING IT. I SUSPECT THAT THE THICKNESS AND
              TEMPER OF THE LATEST GENERATION OF OUTBACK
              CARLEX WINDSHIELDS WILL CONTINUE TO CAUSE
              ISSUES SIMILAR TO TSB# 12-192-15R.

        88.   On January 17, 2019, the following incident dated January 17, 2019 was reported:

              A TINY PEBBLE STRUCK THE WINDSHIELD ON THE
              INTERSTATE, BUT IT SUDDENLY GREW TO A CRACK
              APPROXIMATELY 6 INCHES LONG. NEVER HAD THIS
              PROBLEM BEFORE, AND MY CAR IS FAIRLY NEW ON
              THE ROAD (LESS THAN 8,000 MILES, BOUGHT IN JULY,
              2018). DEEPLY CONCERNED THAT SUBARU STILL HAS
              NOT FIGURED OUT ITS NOTORIOUS WINDSHIELD-
              RELIABILITY PROBLEM THAT HAS FRUSTRATED SO
              MANY DRIVERS THROUGHOUT THE PAST 5 YEARS.

        89.   On February 16, 2019, the following incident dated February 16, 2019 was
 reported:

              SECOND CRACKED WINDSHIELD IN ONE WEEK. FIRST
              ONE WAS REPLACED 2/8/18. BOTH TIMES TRAVELED AT
              LOW TO MODERATE SPEED 25-40 MPH ON LOCAL FWY
              IN LOS ANGELES, CA. SUNNY MILD, DRY CONDITIONS,
              NO WIND. SMALL PEBBLE HIT WINDSHIELD. COULDN’T
              SEE HIT, ONLY HEARD A SMALL CRACK SOUND.
              DAMAGED WINDSHIELD, FIRST TIME SMALL PEBBLE

                                             25
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 26 of 117 PageID: 275



               MARK GREW TO LONG CRACK. INITIAL IMPACT SIZE
               ABOUT 1.5 - 2 MM. ONE WEEK LATER ANOTHER PEBBLE
               HIT WINDSHIELD IN SLOW TRAFFIC,35 MPH, NO
               TRUCKS NEAR BY. SAME SIZE OF MARK. SUBARU
               REQUIRES THEIR WINDSHIELD REPAIR AT CUSTOMER
               COST OF $930. WARRANTY DOES NOT COVER ANY
               DEBRIS DAMAGE, BUT SMALL PEBBLES SHOULD NOT
               CAUSE THIS KIND OF DAMAGE AND COSTS. HAD A
               GRAND CHEROKEE 184K MILES AND NEVER A CRACK
               OR DING, NEVER ISSUE FOR OUR 2005 SAAB, OR ANY
               OREVIOUS VEHICLE. SHOULD NOT COST US $1860
               MONTH ADDITIONAL TO MAINTAIN CAR, PLUS SAFETY
               ISSUE. ACCORDING TO SUBARU CORPORATE: DOES
               NOT RECOMMEND US TO DRIVE IT WITH I-SITE
               CAMERA WITH A DAMAGED WINDSHIELD. THEY SAY
               THAT THE GLASS IS THINNER/LIGHTER IN ORDER TO
               WORK WITH CAMERA AND BE MORE FUEL
               EFFICIENT/LIGHTER. CARS SHOULD BE ABLE TO
               WITHSTAND      NORMAL     DRIVING   AND    ROAD
               CONDITIONS.

        90.    On NHTSA’s website where consumer complaints about 2019 Subaru Outbacks
 are posted,10 the following incident posted on January 24, 2019 and dated January 7, 2019 was
 reported:

               THE CAR WAS NOT USED OVER THE WEEKEND EXCEPT
               FOR A 5 MILE TRIP TO CHURCH WHERE IT DID NOT
               ENCOUNTER ANY ROCKS, HITS, ETC. DROVE HOME
               AND THE CAR WINDSHIELD WAS FINE. THE NEXT
               MORNING WHEN I GOT INTO THE CAR, AFTER I USED
               MY REMOTE TO START AND WARM UP MY OUTBACK,
               THERE WAS ABOUT AN 8-10 INCH CRACK IN THE
               WINDSHIELD THAT ORIGINATED FROM BEYOND THE
               WINDSHIELD WIPER ON THE PASSENGER SIDE OF THE
               CAR. THE CRACK GREW WORSE TO ABOUT 12 INCHES.
               CALLED SUBARU DEALER WHO DIRECTED ME TO
               THEIR WINDSHIELD SERVICE AGENT. TOOK TIME OFF
               FROM WORK AND THEY INSTALLED OEM GLASS
               (INSURANCE COVERS THIS) AND CALIBRATED THE
               WINDSHIELD. AFTER DRIVING HOME, THE CAR MADE
               WIND TUNNEL NOISES, WINDSHIELD FLUID SYSTEM



 10
   https://www.nhtsa.gov/vehicle/2019/SUBARU/OUTBACK/SW/AWD (last viewed November
 10, 2019).




                                              26
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 27 of 117 PageID: 276



             DID NOT WORK, NAVIGATION DID NOT WORK SO I
             BROUGHT THE CAR TO THE DEALER (TOOK MORE TIME
             OFF FROM WORK). THEY FOUND A LEAK IN THE
             WINDSHIELD, REPAIRED THE FLUID UNIT AND
             IGNORED THE NAVIGATION ISSUE. THEY SENT ME
             BACK TO THEIR AGENT. THEY TOOK OUT THE
             WINDSHIELD REPOSITIONED IT AND SENT ME ON MY
             WAY. TODAY I FOUND PUDDLES OF WATER ON THE
             FLOOR OF MY CAR (LEAK), NAVIGATION DOES NOT
             WORK AND WIND TUNNEL NOISE IS STILL THERE. THIS
             WINDSHIELD IS SUPPOSED TO PROTECT THE DRIVER
             AND PASSENGER AS EXTRA SUPPORT FOR THE ROOF,
             PREVENTION OF OBJECTS FLYING AT YOU AND ALLOW
             FOR THE EYESIGHT SYSTEM TO DO ITS JOB. THIS CAR
             IS ONE MONTH OLD AND THE CRACK IN THE
             WINDSHIELD EXPERIENCE SOUNDS EERILY SIMILAR
             TO OTHERS' COMPLAINTS. WHEN YOU PAY THE MONEY
             FOR A TOP SAFETY PICK, YOU WANT THE SAFETY AND
             I DO NOT HAVE IT.

       91.   The following incident dated February 15, 2019 was reported:

             WINDSHIELD SPONTANEOUSLY CRACKED AT THE
             BASE OF THE WINDSHIELD, UNDER THE WIPER BLADE
             WHILE DRIVING ON THE HIGHWAY. I WAS NOT
             FOLLOWING ANY VEHICLES SO A ROCK CHIP COULD
             NOT BE THE CAUSE. THIS IS POOR WINDSHIELD
             QUALITY AND DESIGN BY SUBARU.

       92.   On April 10, 2019, the following incident dated March 27, 2019 was reported:

             ON TWO SEPARATE OCCASIONS, SOMETHING WAS
             KICKED UP AND HIT THE WINDSHIELD OF THE
             VEHICLE. BOTH TIME AN IMMEDIATE CRACK WAS
             SENT THROUGHT THE WINDSHIELD. BOTH TIMES WERE
             ON AN HIGHWAY, TRAVELING ABOUT 45MPH. I HAVE
             HAD THINGS POP UP AND HIT MY WINDSHIELD IN
             OTHER VEHICLES AND MAYBE THEY JUST CHILL OR
             STAR . I FEEL THERE IS A SIGNIFICANT DIFFERENCE IN
             THE STRENGTH OF THE GLASS THAT IS USED, IN THIS
             VEHICLE I FEEL IT IS EXTREMELY WEAK.

       93.   On April 12, 2019, the following incident dated April 10, 2019 was reported:

             ON 4/10/19 AS I WAS GETTING INTO MY CAR, I NOTICED
             A HUGE CRACK ON MY DRIVER SIDE OF THE
             WINDSHIELD THAT STARTS FROM THE BASE RUNNING
             TOWARD THE CENTER OF THE WINDSHIELD. THE CAR
             WAS BOUGHT ON JAN 20TH OF 2019 AND HAS 4200
             MILES. CALLED SAFELITE AND THEY ARE ESTIMATING
             $1300+ TO REPLACE.

                                             27
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 28 of 117 PageID: 277




        94.    On April 19, 2019, the following incident dated April 17, 2019 was reported:

               MY CONCERN IS WITH THE QUALITY AND SAFETY OF
               THE WINDSHIELD ON THE 2019 SUBARU OUTBACK. I
               PURCHASED A 2019 SUBARU OUTBACK ON 12/31/18. IT
               NOW HAS 3200 MILES ON IT. ON 04/17/19 I NOTICED AN
               8-10 INCH CRACK IN THE WINDSHIELD. THERE WAS A
               VERY SMALL, BARELY NOTICEABLE, CHIP WITHIN THE
               CRACK. AT NO TIME DID I HEAR ANYTHING HIT THE
               WINDSHIELD     WHILE  DRIVING.     THEREFORE,    A
               CRACKED     WINDSHIELD    WAS    SHOCKING     AND
               ENTIRELY UNEXPECTED FROM SUCH MINIMAL
               CONTACT WITH THE WINDSHIELD. WHEN THE CAR IS
               NOT IN USE IT IS GARAGE KEPT. MY COMMUTE HAS
               NOT CHANGED SINCE BUYING THIS CAR AND I HAVE
               NEVER HAD A CAR WINDSHIELD CRACK IN OVER 30
               YEARS OF DRIVING. DUE TO THE SIZE OF THE CRACK,
               THE ENTIRE WINDSHIELD MUST BE REPLACED AND
               THE SUBARU "EYESIGHT" SYSTEM RE-CALIBRATED. IT
               IS MY OPINION THAT THE WINDSHIELD SHOULD NOT
               HAVE CRACKED IN THIS SITUATION. A SIMPLE GOOGLE
               SEARCH INDICATES THAT OTHERS HAVE CONCERNS
               WITH THE 2019 SUBARU OUTBACK WINDSHIELD.

        95.    On NHTSA’s website where consumer complaints about 2017 Subaru Foresters
 are posted,11 the following incident posted on February 10, 2018 and dated January 26, 2018 was
 reported:

               THE   WINDSHIELD    SPONTANEOUSLY      CRACKED,
               MIDDLE PASSENGER SIDE (NOT AWARE WHEN IT
               HAPPENED. ONE TIME CAME OUT INTO THE GARAGE
               AND NOTICED IT WAS CRACKED). IT ALSO WAS
               SEVERELY CHIPPED ONE TIME BEFORE (2500 MILES). SO
               IT HAS HAD TO BE REPLACED 2 TIMES WITHIN 16,000
               MILES AND LESS THAN ONE YEAR OWNERSHIP.

        96.    On February 22, 2018, the following incident dated February 12, 2018 was
 reported:



 11
  https://www.nhtsa.gov/vehicle/2017/SUBARU/FORESTER/SUV/AWD (last viewed
 November 10, 2019).




                                               28
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 29 of 117 PageID: 278



                 WHILE DRIVING SUBARU FORESTER 2017, A SMALL
                 ROCK HIT THE WINDSHIELD AND SMALL CRACK
                 QUICKLY TURNED INTO 24" TO 30" LONG LINEAR
                 CRACK AND AS A RESULT ENDED UP REPLACING WIND
                 SHIELD GLASS AND RE-CALIBRATION OF EYESIGHT.
                 THIS HAPPENED TWICE IN LAST 8 MONTHS. IT APPEARS
                 TO BE AN OEM ISSUE. UNLIKE MY OTHER TWO
                 VEHICLES, THEY HAD SIMILAR ISSUE HOWEVER THE
                 CRACK WAS SHIELD BY PROFESSIONALS AND NEVER
                 DEVELOPED LINEAR CRACK.

        97.      On March 21, 2018, the following incident dated March 21, 2018 was reported:

                 OWN A 2017 SUBARU FORESTER, WE HAVE LESS THAN
                 11,000 MILES AND LESS THAN ONE YEAR OF
                 OWNERSHIP. A SMALL STONE HITTING THE
                 WINDSHIELD, QUICKLY ENDS UP IN A 24" TO 30" LONG
                 LINEAR CRACK UNLIKE MY OTHER TWO VEHICLES. WE
                 ARE IN PROCESS OF REPLACING 3RD WINDSHIELD
                 GLASS IN LESS THAN ONE YEAR. IT APPEARS THAT
                 THERE MAY BE AN OEM DEFECT. THIS LONG CRACK
                 CREATES     DANGER    VISION PROBLEM.     EVERY
                 WINDSHIELD       REPLACEMENT   REQUIRES       RE-
                 CALIBRATION OF EYESIGHT TOO. THIS IS AN
                 ADDITIONAL BURDEN ON INSURANCE AS WELL AS
                 OWNERS AND SHOULD BE ADDRESSED ASAP.
                 MANUFACTURER HAS NOT YET ACKNOWLEDGE THE
                 EXISTENCE OF DEFECTIVE WINDSHIELD. WE REQUEST
                 THAT CONSUMER PRODUCT RECALL INVESTIGATE
                 THIS ISSUE ASAP.

        98.      On NHTSA’s website where consumer complaints about 2018 Subaru Foresters
 are posted,12 the following incident posted on September 7, 2018 and dated September 4, 2018
 was reported:

                 WINDSHIELD CRACKED ALL THE WAY ACROSS FROM
                 THE TINIEST LITTLE DING FROM A ROCK.




 12
  https://www.nhtsa.gov/vehicle/2018/SUBARU/FORESTER/SUV/AWD (last viewed
 November 10, 2019).




                                                29
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 30 of 117 PageID: 279




        99.    On November 2, 2018, the following incident dated September 1, 2018 was
 reported:

               THE WINDSHIELD SIMPLY CRACKED UNDER THE
               PASSENGER WIPER AND QUICKLY SPREAD ACROSS
               THE WINDSHIELD. THERE WAS NO VIABLE IMPACT
               AND IT APPEARED OVERNIGHT. THIS HAPPENED IN
               EARLY SEPTEMBER AND WE ARE STILL WAITING FOR
               AN OEM REPLACEMENT FROM SUBARU.

        100.   On March 17, 2019, the following incident dated December 21, 2018 was
 reported:

               I PURCHASED THIS CAR 7/31/18. ON 12/21/18 (ODOMETER
               3,427 MILES), THE FIRST MORNING WITH A HARD
               FROST, I FOUND THAT MY 2018 SUBARU FORESTER
               (STATIONARY AND PARKED IN MY DRIVEWAY) HAD
               DEVELOPED A CRACK OVERNIGHT FROM THE LOWER
               LEFT CORNER OF THE DRIVER'S SIDE UPWARD. (NO
               CRACK THE DAY BEFORE) I DROVE THE CAR 3 MILES
               TO WORK, CALLED THE DEALERSHIP WHERE I
               PURCHASED IT, AND SCHEDULED A SERVICE
               MANAGER      EVALUATION       APPOINTMENT      THAT
               MORNING. I DROVE 12 MORE MILES TO THE
               DEALERSHIP. IN UNDER 3 HOURS, DRIVING TOTAL 15
               MILES, SINCE DISCOVERING THE CRACK AND
               ARRIVING AT THE DEALERSHIP, THE CRACK HAD
               PROGRESSED UP AND ACROSS THE DRIVER'S SIDE OF
               THE WINDSHIELD. THE SERVICE MANAGER AGREED TO
               REPLACE THE WINDSHIELD AT NO COST TO ME, "AS A
               ONE-TIME GOOD WILL GESTURE". HE POINTED TO THE
               BASE OF THE CRACK WHICH BEGAN AT THE BOTTOM
               OF THE BLACK AREA BORDERING THE BASE OF THE
               WINDSHIELD, CLAIMED HE COULD SEE A CHIP, AND
               DUG HIS PEN INTO THE GLASS TO ENLARGE THE
               CRACK. TO ME, THIS ARE LOOKED MORE A FLAW IN
               THE GLASS WHERE BROKEN WINDSHIELD MAY HAVE
               HAD A FLAW HAD FLEXED DUE TO THE FREEZING
               WEATHER. HE DESCRIBED THE DAMAGE AS A CHIP ON
               MY REPAIR TICKET, WHICH IS MISLEADING IF AN
               ANALYSIS IS DONE ON THE CRACK, BUT IT SUPPORTS
               THE TICKET'S NOTE THAT THIS WAS A 1-TIME REPAIR
               AT NO CHARGE, WITH NO GUARANTEE OF FUTURE
               SIMILAR REPAIRS. THE DEALER DELAYED THE REPAIR
               DUE TO CHRISTMAS, AND THE CRACK CONTINUED TO
               PROGRESS ACROSS THE WINDSHIELD. REPLACEMENT
               INSTALLATION SCHEDULED FOR 12/26/18. ARRIVING
               FOR MY APPOINTMENT I WAS TOLD THE WINDSHIELD
               WAS ORDERED BUT THE DEALER FAILED TO
               SCHEDULE AN INSTALLER. THEY KEPT MY CAR UNTIL

                                          30
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 31 of 117 PageID: 280



               THE REPAIR WAS COMPLETED ON 12/28/19. THEY
               PROVIDED A LOANER CAR. RESEARCHING SUBARU
               WINDSHIELD CRACKS ONLINE, I LEARNED THAT
               SUBARU WINDSHIELDS HAVE A PROBLEM WITH
               SPONTANEOUSLY CRACKING, BEGINNING WITH A 2016
               OUTBACK RECALL, BUT FORESTER OWNERS ALSO ARE
               REPORTING CRACKS.

        101.   On March 18, 2019, the following incident dated March 13, 2019 was reported:

               OUR   WINDSHIELD    CRACKED  SPONTANEOUSLY,
               STARTING AT THE WIPER PARK HEATER ON THE
               DRIVER SIDE. THE CAR WAS PARKED IN A PARKING
               GARAGE WHEN THE CRACK SPONTANEOUSLY
               APPEARED.

        102.   On NHTSA’s website where consumer complaints about 2019 Subaru Foresters
 are posted,13 the following incident posted on February 5, 2019 and dated January 31, 2019 was
 reported:

               I AM HERE TO REPORT MY 2019 SUBARU FORRESTER
               WINDSHIELD CRACK. I THE CAR IS ONLY 1 MONTH OLD
               AND WE FOUND THE CRACK IN THE MORNING WHILE
               SITTING IN THE DRIVEWAY I HEARD THE SAME
               PROBLEM HAPPENS ON 2015 OUTBACK I CALLED THE
               SHOP AND THEY TOOK PICTURES AND THEY DID NOT
               FIND ANY CHIPS THAT WOULD INDICATE A ROCK OR
               PEBBLE HIT THE CAR AND SAID THEY WILL CALL
               SUBARU AND GET BACK TO ME

        103.   On March 8, 2019, the following incident dated February 13, 2019 was reported:

               WINDSHIELD CRACKED FOR NO REASON NOTHING HIT
               IT WENT TO DEALER NO HELP FROM THEM TOOK CAR
               TO GLASS EXPERT. SAID WINDSHIELD WAS NOT HIT
               (SPONTANEOUS CRACK) HAPPENS ON 02/13/2019 FOUND
               OUT NO REPLACEMENT IN THE USA. WINDOW OUT OF
               CAR 02/26/2019) SUBARU NO HELP LEFT WITHOUT CAR




 13
  https://www.nhtsa.gov/vehicle/2019/SUBARU/FORESTER/SUV/AWD (last viewed
 November 10, 2019).




                                              31
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 32 of 117 PageID: 281




       104.   On March 13, 2019, the following incident dated March 12, 2019 was reported:

              WHILE DRIVING ON THE FREEWAY, THERE WERE SOME
              BUMPS ON THE ROAD AND SUDDENLY A CRACKLING
              NOISE AND A VERTICAL CRACK DEVELOPED ON THE
              DRIVER SIDE WINDSHIELD. THE CRACKED RUN FROM
              THE UPPER RIGHT CORNER TOWARDS THE BOTTOM OF
              THE WINDSHILED.

       105.   On March 14, 2019, the following incident dated January 1, 2019 was reported:

              WINDSHIELD CRACK AND ROCK CHIP. THE SUBARU
              OEM WINDSHIELD IS VERY WEAK AND I'VE ALREADY
              NOTICED A CHIP ON THE WINDSHIELD FOR A CAR
              THAT IS 5 MONTHS OLD. SEVERAL OWNERS HAVE
              ALREADY FILED A COMPLAINT FOR THE PREVIOUS
              YEARS, AND ITS THE SAME FOR 2019 AS WELL.

       106.   On March 15, 2019, the following incident dated January 5, 2019 was reported:

              BOUGHT THE CAR 11/23/2018, AND IN JANUARY 2019
              THE WINDSHIELD CRACK FROM THE BOTTOM UP AND
              BRANCH OUT FOR NO REASON. THE CAR PARKED
              INSIDE OF OUR GARAGE. CONTACTED SUBARU HQ AND
              DEALERSHIP SUBARU OF ONTARIO CALIFORNIA, BOTH
              DENIED THE WINDSHIELD HAS ANY DEFECT. AND THE
              DEALERSHIP SERVICE MANAGER ONLY LOOKED AT IT
              2 SECONDS AND SAID IT'S IMPACTED!!

       107.   On April 1, 2019, the following incident dated April 1, 2019 was reported:

              THE FORESTER ARRIVED TO US FROM THE
              DEALERSHIP WITH A CRACKED WINDSHIELD. IT WAS
              REPLACED BY THE DEALERSHIP. THE REPLACEMENT
              WAS CRACKED WITHIN A DAY OF DRIVING THE
              VEHICLE. THERE SEEMS TO BE AN ONGOING ISSUE
              WITH THE 2019 SUBARU FORESTER WINDSHIELDS.
              BOTH TIMES OF INCIDENT THE VEHICLE WAS IN
              MOTION ON THE HIGHWAY AND WAS IMPACTED BY A
              VERY SMALL ROCK - YET THE ENTIRE WINDSHIELD
              BECAME DAMAGED.




                                              32
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 33 of 117 PageID: 282




        108.    On NHTSA’s website where consumer complaints about 2017 Subaru Legacies
 are posted,14 the following incident posted on July 6, 2017 and dated July 6, 2017 was reported:

                HELLO,
                I HAVE NOTICED AN ISSUE WITH 2017 SUBARU LEGACY
                WINDSHEILDS. WHEN THE OUTSIDE TEMPERATURE IS
                ABOVE 88°F AND THE "AUTO" CLIMATE CONTROL IS
                SET TO 68°C THE DIFFERENCE IN THE TEMPERATURE
                BETWEEN THE OUTSIDE AIR, AND THE COOLING INSIDE
                AIR DRAMATICALLY INCREASES THE WEAKNESS AND
                BRITTLENESS OF THE WINDSHEILD, SUCH THAT WHEN
                SOMETHING HITS IT, IT ALMOST INSTANTANEOUSLY
                CRACKS MORE THAN 7-8 INCHES IN LENGTH. I AM NIW
                HAVING MY SECOND WINDSHEILD REPLACED IN THE
                LAST 2 MONTHS BECAUSE OF THIS ISSUE.
                BOTH TIMES I WAS DOING ABOUT 70MI/HR ON I-94...I
                KNOW WINDSHEILDS CRACK WHEN SOMETHING HITS
                THEM, BUT THIS WAS DIFFERENT THE STRIKE WAS
                BARELY   NOTICEABLE,   SOMETHING    THAT     IF
                CONDITIONS WERE COOLER OR THE TEMPERATURE
                EQUALIZED, I DONT THINK THE THERMODYNAMICS
                WOULD BE RIGHT FOR.
                ****

        109.    On June 12, 2018, the following incident dated June 12, 2018 was reported:

                NEW 2017 SUBARU LEGACY WAS BOUGHT IN MAY 2017.
                WITH IN A MONTH, WINDSHIELD CRACKED WHEN THE
                CAR WAS STATIONARY IN A SHOPPING MALL PARKING
                LOT. DEALER DID NOT COVER STATING IT WAS ROCK
                HIT. IT GOT FIXED WITH INSURANCE CLAIM. AFTER
                FIXING IT, THE SAME DAY EVENING IN THE OFFICE
                PARKING LOT, IT CRACKED AT THE SAME SPOT. WITH
                COURTESY OF THE REPAIRER IT WAS CHANGED WITH
                WARRANTY. NOW, EXACTLY AFTER ONE YEAR, WHILE
                DRIVING ON THE HIGHWAY, HEARD LOUD NOISE AS IF
                MY TIRE GOT BURST. WHILE LOOK AROUND I SAW THE
                WINDSHIELD CRACK AT THE SAME SPOT. IT CAN NOT



 14
  https://www.nhtsa.gov/vehicle/2017/SUBARU/LEGACY/4%252520DR/AWD (last viewed
 November 14, 2019).




                                                33
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 34 of 117 PageID: 283



                 BE COINCIDENT TO HAPPEN 3 CRACKS AT THE SAME
                 SPOT.

        110.     On NHTSA’s website where consumer complaints about 2018 Subaru Legacies
 are posted,15 the following incident posted on April 4, 2019 and dated March 25, 2019 was
 reported:

                 THE SUBARU LEGACY WINDSHIELD IS EXTREMELY
                 BRITTLE, SMALL SALT DEBRIS CAUSED THE
                 WINDSHIELD TO HAVE SEVERAL CHIPS ALL OVER THE
                 WINDSHIELD, IN ALL MY YEARS I’VE NEVER SEEN
                 WINDSHIELDS BEING THIS BRITTLE. THERE ARE
                 THOUSANDS OF COMPLAINTS ON SUBARU FORUMS
                 ABOUT WINDSHIELDS THAT HAVE THE EYESIGHT
                 EQUIPPED THAT THEY ARE PRONE TO CRACKING AND
                 CHIPPING EASILY. RECENTLY SUBARU LOST A
                 LAWSUIT ABOUT THEIR WINDSHIELD CRACKING ON
                 THE 2015 AND 2016 SUBARU OUTBACKS, I BELIEVE
                 SUBARU HAS NOT ADDRESSED THIS ISSUE YET.
                 WHILE I WAS DRIVING ON THE HIGHWAY ON MY WAY
                 TO VACAVILLE CALIFORNIA MY WINDSHIELD ENDED
                 UP WITH AT LEAST DOZENS OF CHIPS ALL OVER MY
                 WINDSHIELD. THIS IS UNACCEPTABLE BECAUSE I’VE
                 MADE THIS TRIP COUNTLESS AMOUNT OF TIMES ON
                 MY OLD CAR AND NEVER HAD THIS ISSUE.

        111.     On NHTSA’s website where consumer complaints about 2019 Subaru Legacies
 are posted,16 the following incident posted on November 7, 2018 and dated November 4, 2018
 was reported:

                 MY CAR IS 2 WEEKS OLD. I USED THE DEFROSTER ON
                 SATURDAY NIGHT AND ON SUNDAY MORNING THERE
                 WAS A CRACK ON MY WINDSHIELD FROM THE
                 BOTTOM CENTER. UP AND TO THE PASSENGER'S SIDE. I
                 DO NOT HEAR A STONE HIT MY WINDSHIELD WHILE



 15
   https://www.nhtsa.gov/vehicle/2018/SUBARU/LEGACY/4%252520DR/AWD (last viewed
 November 14, 2019).
 16
   https://www.nhtsa.gov/vehicle/2019/SUBARU/LEGACY/4%252520DR/AWD (last viewed
 November 14, 2019).




                                            34
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 35 of 117 PageID: 284



               DRIVING. SUBARU SAID IT WAS A STONE AND IS
               CHARGING ME OVER $700.00 TO REPLACE IT. I HAVE
               BEEN DRIVING FOR MANY YEARS AND HAVE NEVER
               GOTTEN A CRACK LIKE THIS. I BELIEVE IT IS A FAULTY
               WINDSHIELD THAT CRACKED WITH THE CHANGE IN
               TEMPERATURE.

        112.   On November 27, 2018, the following incident dated November 23, 2018 was
 reported:

               THE VEHICLE IS LESS THAN ONE MONTH OLD AND IT
               WAS FOUND ONE MORNING WITH AN 8 INCH CRACK IN
               THE WINDSHIELD. THERE WAS NO IMPACT MADE ON
               THE WINDSHIELD. THE CRACK IS COMING FROM THE
               BOTTOM LEFT CORNER AND GOES TOWARDS THE
               CENTER.

        113.   On August 29, 2019, the following incident dated August 28, 2019 was reported:


               I'VE OWNED MY 2019 SUBARU LEGACY FOR EXACTLY
               ONE MONTH. YESTERDAY, WHILE DRIVING ON ROUTE
               13 IN DELAWARE, I SAW A CRACK SPREAD FROM THE
               OUTSIDE RIGHT SIDE OF THE WINDSHIELD ON THE
               PASSENGER SIDE OF THE CARD AND SPREAD FOR
               ABOUT 15 INCHES SORT OF IN THE SHAPE OF AN "S".
               NEITHER MYSELF NOR THE PASSENGER SITTING IN THE
               FRONT SEAT HEARD ANYTHING HIT THE CAR NOR DID
               WE SEE ANYTHING. I TOOK THE CAR TO THE SUBARU
               DEALERSHIP THIS MORNING AND I WAS TOLD THAT
               SOMETHING VERY TINY HIT THE WINDSHIELD. HOW
               COULD SOMETHING THAT TINY CAUSE THAT KIND OF
               DAMAGE? I AM STILL UNABLE TO SEE THE IMPACT. THE
               SUBARU WINDSHIELDS MUST BE PAPER THIN. I WAS
               INFORMED BY THE SERVICE CLERK THAT THERE WAS
               NOTHING THAT SUBARU COULD DO TO HELP. I AM
               EXTREMELY DISAPPOINTED IN THEIR RESPONSE.

        114.   On December 24, 2019, the following incident dated March 31, 2019 was
 reported:


               I HAD THE CAR LESS THAN A MONTH AND GOT HOME
               FROM WORK, PARKED THE CAR IN THE GARAGE AND
               EVERYTHING WAS FINE, THE VERY NEXT MORNING


                                              35
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 36 of 117 PageID: 285




              WHEN I WENT OUT TO GET IN MY CAR THE WINDSHIELD
              HAD A HUGE CRACK IN IT. I GOT THE WINDSHIELD
              REPLACED AND IN LESS THAN A MONTH THE
              WINDSHIELD CRACKED AGAIN.

       115.   On January 20, 2020, the following incident dated January 20, 2020 was reported:


              I'LL BE REPLACING MY WINDSHIELD FOR THE SECOND
              TIME WITHIN A YEAR TOMORROW AND HAVING IT
              REPAIRED OVERALL FOR THE THIRD TIME WITHIN A
              YEAR. THE FIRST REPLACEMENT WAS DUE TO A SMALL
              PEBBLE KICKING UP FROM THE HIGHWAY CAUSING A
              SMALL STAR CRACK IN MY LINE OF SIGHT FORCING A
              REPLACEMENT BECAUSE THE PATCH STILL CAUSED
              LINE OF SIGHT ISSUES. LESS THAN A MONTH LATER
              ANOTHER SMALL PEBBLE CAUSED A SECOND CRACK.
              THIS TIME A PATCH WAS FINE AND LUCKILY WAS FREE.
              THIS MORNING I CAME OUT TO MY CAR, WHICH HAD
              BEEN PARKED ALL WEEKEND, AND WHEN I GOT IN SAW
              THAT THERE IS A LONG J SHAPED CRACK STARTING
              FROM THE TOP OF THE WINDSHIELD NEAR THE
              PASSENGER SIDE EYESIGHT CAMERA GOING ALL THE
              WAY DOWN AND AROUND THE DOT MATRIX PATTERN
              THAT COMES DOWN THE WINDSHIELD NEAR THE REAR
              VIEW MIRROR. THESE WINDSHIELDS ARE TERRIBLE
              AND I'VE NEVER HAD AN ISSUE WITH A WINDSHIELD
              BEFORE OWNING A SUBARU. IT'S UNFORTUNATE
              BECAUSE THE REST OF THE CAR IS GREAT. IF YOU'RE
              GOING TO BUY A SUBARU PROBABLY PREPARE FOR AN
              ANNUAL WINDSHIELD REPLACEMENT AND GET READY
              FOR THAT DEDUCTIBLE.




                                             36
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 37 of 117 PageID: 286




        116.   On NHTSA’s website where consumer complaints about 2018 Subaru Crosstrek
 are posted,17 the following incident posted on July 26, 2018 and reported on July 17, 2018 was
 reported:


               CRACK APPEARED IN LOWER DRIVER'S SIDE PORTION
               OF WINDSHIELD. CAR WAS PARKED WHEN CRACK
               APPEARED. NO KNOWN SIGNIFICANT DAMAGE TO
               WINDSHIELD. CRACK APPEARS TO HAVE STARTED
               UNDERNEATH WINDSHIELD WIPER AT THE DE-ICER
               AREA AND THEN SPREAD UPWARDS.

        117.   The following incident that occurred on June 28, 2019 was reported:

               THE WINDSHIELD DEVELOPED 2 LARGE CRACKS THAT
               HINDER THE VISIBILITY ON BOTH THE DRIVER AND
               PASSENGER SIDE. THE CRACKS DEVELOPED OVER
               APPROXIMATELY 4 MONTHS WHILE PARKED.

        118.   The following incident that was posted on October 28, 2019 and reported on
 November 20, 2018 was reported:

               I WAS DRIVING ON THE FREEWAY 3 MONTHS AFTER
               PURCHASING THE CAR BRAND NEW, AND THE
               WINDSHIELD CRACKED ON THE DRIVERS SIDE ABOUT
               HALFWAY UP. I REPLACED THE WINDSHIELD ONLY TO
               HAVE IT CRACK IN THE SAME SPOT 3 MONTHS LATER.

        119.   The following incident that was posted on October 28, 2019 and reported on
 February 27, 2018 was reported:



 17
   https://www.nhtsa.gov/vehicle/2018/SUBARU/CROSSTREK/SW/AWD (last viewed
 February 3, 2020)




                                              37
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 38 of 117 PageID: 287




               WINDSHIELD CRACKED WITHIN 30 TO 45 DAYS OF
               PURCHASE FOR NO APPARENT REASON. HAD A SECOND
               CRACK LESS THAN A YEAR LATER

        120.   On NHTSA’s website where consumer complaints about 2019 Subaru Crosstrek
 are posted,18 the following incident posted on April 2, 2019 and reported on March 15, 2019 was
 reported:


               BOUGHT A BRAND NEW 2019 SUBARU CROSSTREK, A
               CRACK AT THE BOTTOM OF THE WINDSHIELD JUST
               APPEARED ONE MORNING AFTER WARMING IT UP IN 20
               DEGREE WEATHER, IN MICHIGAN. CRACK STARTED IN
               THE WIPER HEATING ELEMENT AREA AND THE CRACK
               SPREAD ALL THE WAY TO THE TOP. NO ROCK CHIPS
               ARE PRESENT. THE CAR IS JUST OVER 3 MONTHS OLD,
               1700 MILES. I READ ELSEWHERE THAT THE NEWER
               OUTBACKS HAD THE SAME ISSUES. DOES CROSSTREK
               HAVE THE SAME ISSUES? SUBARU WON'T COVER IT.
               TOTAL BS.

        121.   The following incident that was posted on April 29, 2019 and reported on April
 28, 2019 was reported:

               I BOUGHT NEW 2019 SUBARU OUTBACK 3 WEEKS AGO
               AND I SEE A CRACK DEVELOPED FROM PASSENGER
               SIDE OF THE WINDSHIELD IN THE CENTER FOR NO
               REASON WHILE THE CAR WAS PARKED IN THE GARAGE
               FOR MORE THAN 36 HOURS.I DIDN'T EXPERIENCE
               ANYTHING HITTING THE WINDSHIELD, AND ITS



 18
   https://www.nhtsa.gov/vehicle/2019/SUBARU/CROSSTREK/SW/AWD (last viewed
 February 3, 2020)




                                               38
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 39 of 117 PageID: 288




               SPREADING OVER 2 FT ACROSS THE WINDSHIELD. THE
               CAR HAS 1,300 MILES ON IT. THIS IS CLEARLY A
               DEFECTIVE WINDSHIELD.

        122.   The following incident that was posted on October 27, 2019 and reported on
 August 1, 2019 was reported:

               I WAS DRIVING DOWN A ROAD THAT IS A 45MPH ROAD,
               AND I DONT HEAR A ROCK HIT MY WINDSHIELD BUT I
               LOOK DOWN AND NOTICE I HAVE A SMALL CRACK
               STARTING AT THE VERY EDGE OF MY WINDSHIELD,
               WHICH THEN SPREAD ACROSS MY WINDSHIELD
               RATHER QUICKLY.

        123.   The following incident that was posted and reported on October 31, 2019 was
 reported:

               WAS SITTING IN MY CAR WAITING IN A PARKING LOT
               AND I LOOK OUT MY WINDSHIELD AND A CRACK WAS
               HAPPENING RIGHT IN FRONT OF MY EYES, I’VE ONLY
               HAD THE CAR FOR A WEEK AND HAD AROUND 300
               MILES ON IT.

        124.   On NHTSA’s website where consumer complaints about 2017 Subaru Impreza
 are posted,19 the following incident posted on October 27, 2019 and regarding an incident on
 March 23, 2019 was reported:

               3 CRACKED WINDSHIEDS IN LESS THAN 2 YEARS
               SPONTANEOUSLY CRACKED WINDSHIELDS TWICE
               WHILE PARKED




 19
   https://www.nhtsa.gov/vehicle/2017/SUBARU/IMPREZA/4%252520DR/AWD
 (last viewed February 3, 2020)




                                             39
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 40 of 117 PageID: 289




        125.   On NHTSA’s website where consumer complaints about 2018 Subaru Impreza
 are posted,20 the following incident posted on October 5, 2018 and regarding an incident on
 October 4, 2018 was reported:

               PURCHASED THIS CAR BRAND NEW ABOUT A MONTH
               AGO. A LARGE FRACTURE CRACK APPEARED IN THE
               MIDDLE MY WINDSHIELD, ORIGINATING FROM THE
               BASE   UNDERNEATH    THE    PLASTIC   STRIPPING,
               EXTENDING UPWARD IN AN INVERTED L SHAPE.
               HAPPENED FOR NO APPARENT REASON; THE CAR WAS
               STATIONARY, PARKED INSIDE MY CLOSED GARAGE, SO
               THERE WAS NO REASON OR CAUSE FOR A CRACK TO
               OCCUR. APPARENTLY SUBARU IS AWARE OF THEIR
               WINDSHIELD DEFECTS AS THEY RECENTLY LOST A
               LAWSUIT CASE OVER THIS ISSUE FOR THEIR OUTBACK
               MODELS.

        126.   On NHTSA’s website where consumer complaints about 2019 Subaru Impreza
 are posted,21 the following incident posted on August 13, 2019 and regarding an incident on
 August 10, 2019 was reported:

               WINDSHIELD    CRACKED    SPONTANEOUSLY.     WAS
               DRIVING DOWN A SMOOTH OPEN ROAD AT 40MPH AND
               HEARD THE SOUND OF A CRACK. I LOOK TO MY
               PASSENGER SIDE AND A LONG CRACK WAS THERE.
               THE CRACK ITSELF STARTS FROM THE BOTTOM OF THE
               GLASS AND MAKES ITS WAY UP AND ACROSS. AGAIN,
               DRIVING DOWN AN OPEN ROAD SO THERE WAS NO
               OTHER VEHICLE IN FRONT OF ME TO KICK UP DEBRIS.




 20
   https://www.nhtsa.gov/vehicle/2018/SUBARU/IMPREZA/4%252520DR/AWD
 (last viewed February 3, 2020)

 21
   https://www.nhtsa.gov/vehicle/2019/SUBARU/IMPREZA/4%252520DR/AWD
 (last viewed February 3, 2020)




                                             40
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 41 of 117 PageID: 290




        127.   On June 22, 2019 the following regarding an incident on June 19, 2019 was
 reported:

               WINDSHIELD SPONTANEOUSLY CRACKED. I WAS
               PULLING OUT OF DRIVEWAY AND STOPPED TO PLUG IN
               MY PHONE WHEN THE WINDSHIELD POPPED AND
               CRACKED. THERE WAS NO FLYING DEBRIS THAT HIT
               THE WINDSHIELD THEN OR PREVIOUSLY. WE TOOK TO
               DEALERSHIP FOR ASSESSMENT BECAUSE WE FELT IT
               WAS A STRESS CRACK, BUT THEY SAID IT WASN’T AND
               THEY WOULDN’T REPLACE IT.

               2.     Customer Complaints on Third-Party Websites
        128.   Consumers similarly complained about the defect on various online forums.
 Below are some examples.
        129.   In a forum for 2017 Subaru Outbacks titled “Cracked Windshield”22 on
 carcomplaints.com, consumers posted as follows:
               a) A consumer wrote on December 14, 2016:

               This crack appeared suddenly on the lower right side (passenger
               side) of windshield of my 2017 Subaru Outback, and could be
               observed actually spreading toward the lower center after just
               having left my garage 3 or 4 minutes earlier into a snow storm.
               There had been no sound of any impact on the vehicle since
               leaving the garage.
               Upon close inspection of the cracked windshield there appeared
               to be a tiny ding in the midst of the crack. I was not aware of any
               prior impact of any hard object to this windshield.
               I am disturbed about how a tiny (less than centimeter) ding could
               result in a crack that resulted in need for windshield replacement
               so soon after purchasing (3000 miles) the car. I am also unaware
               of any warranty with Subaru that would have covered the cost of
               replacement. A claim was made to my auto insurance. My



 22
   https://www.carcomplaints.com/Subaru/Outback/2017/windows_windshield/cracked_windshie
 ld.shtml (last viewed November 13, 2019).




                                               41
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 42 of 117 PageID: 291



               windshield was replaced.
               Please see complaints of further windshield damages requiring
               repairs, and a current crack to the replacement windshield which
               has not yet been repaired (probably will require another
               replacement).

               b) Another consumer wrote on July 26, 2019:

               While driving down the highway July 2017, a very small rock hit
               within bottom 2 inches (near the center) of the windshield that
               over the course of a few days grew. Took it in and due to the eye
               sight re-calibration had to pay $1600.00 to have it repaired by the
               dealer. This past week, with a bump of my hand on the front
               windshield it cracked again! Seriously, hitting with window with
               my bare hand, with little force SHOULD NEVER CAUSE THE
               WINDOW TO CRACK. My insurance deducible is $1,000 so
               hardly worth reporting it. The cost to replace is exorbitant. After
               doing some research online I find that that easily cracked wind
               shields are a common problem. I can't keep replacing my
               windshield at $1,600 a pop!

        130.   In a forum for 2018 Subaru Outbacks titled “Windshield Cracks Easily”23 on
 carcomplaints.com, consumers posted as follows:
               a) A consumer wrote on May 13, 2018:

               Our Subaru was about 2 weeks old when while on a drive on a
               paved highway a crack suddenly appeared on passenger side of
               windshield. We had not experienced any indication of getting hit
               by a rock, etc. It seemed to come from the edge and extended in a
               curved pattern about 8 inches. The crack grew to about 12 inches.
               Went to local Subaru dealer in Rapid City, SD the next day. The
               service tech traced the crack with a ball point pen and found a
               "star" indicating a rock chip very near the side edge of the
               windshield where the crack appeared to start. Since they don't
               replace windshields at their dealership they referred us to the
               local Safelite shop. They confirmed that it was a rock chip &
               replaced the windshield with what they told us was am OEM
               Subaru windshield. Since the car has "Eyesight" potentially it



 23
  https://www.carcomplaints.com/Subaru/Outback/2018/windows_windshield/windshield_cracks
 _easily.shtml (last viewed November 13, 2019).




                                               42
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 43 of 117 PageID: 292



             may have had to be recalibrated, but in our case it did not, which
             saved us a few hundred $$.
             Incidentally, within one week of the windshield replacement we
             had a known rock hit the windshield while driving on a paved
             highway when we met a pickup truck and saw & heard the rock
             hit. It left a chip which we had repaired by the same Safelite shop
             the following day.

             b) Another consumer wrote on May 17, 2018:

             I know on the first event of the windshield cracking, a pebble hit
             in while on the highway. We had it back for 7 days when it
             happened again, got it back last Friday and it happened again
             (today is Thursday 5/17). I know the dealer claims a pebble hit it
             the second time, and I am sure they will this time. I cannot
             imagine how a pebble can cause this, been driving many years
             and have noted this happen previous and have had many pebbles
             hit my windshields over the years. I suspect faulty glass, I shared
             that with the dealer but no success. I will examine options under
             Virginia's Lemon law. Each time this occurs it takes the car away
             for 2 days as with all the technology the windshield must be
             calibrated as well.

             c) Another consumer wrote on June 1, 2018:

             I had just drove off the lot and not 24 hrs. past brand new, got hit
             by a small rock...I thought it was a bug didn't even flinch and
             then a little thud afterwards 3 mins....crack appeared to move all
             the way across my vision. 12 inches immediately.

             d) Another consumer wrote on July 22, 2018:

             This is my second Subaru in 1 year. My 2017 was totaled by hail
             (all the windows were knocked out). We were driving on the
             highway, and we got hit with a small rock. It hit right at the
             bottom, and it instantly started to crack. Within 30 seconds, it
             grew to well over 12 inches. It was a very small rock, that
             should've only been a starburst of a ding, and easily fixed. My
             2017, had the exact same crack before it was totaled out from
             hail. I actually had a pending insurance claim to get the
             windshield fixed because they cost around $600-$700 to replace.
             The car has less then 500 miles and I already have to get the
             windshield replaced. I read there was a pending lawsuit on other
             Outback years, and obviously, nothing has changed. I even have
             the windshield coverage for the outback, but it only covers dings,
             not large cracks. Didn't even stand a chance.

             e) Another consumer wrote on September 18, 2018:


                                             43
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 44 of 117 PageID: 293



               I am here to report my 2018 Subaru Outback windshield crack. I
               heard the same problem happens on 2015 Outback (I owned one
               before). So I found the document from Internet, Subaru 12-192-
               15R, about extend warranty for 2015 windshield. I took the file to
               a Subaru shop, they just refused 2018 has the same problem - no
               same warranty. Now I don't know what to do.

        131.   In a forum for 2018 Subaru Outbacks titled “Cracked Windshield”24 on
 carcomplaints.com, consumers posted as follows:
               a) A consumer wrote on December 27, 2018:

               I had replaced my first windshield within 48 hrs of driving the car
               off the lot brand new....not even a year old now and another crack
               has appeared. I am going to replace it with an independent dealer
               without using Subaru's Abra who over charged me exorbitantly...
               $313.45 which was supposedly just 50% of the total told to me by
               Subaru). Abra didn't give me any warranty and says needs to be
               replaced at full cost to me.
               Again...hard to see if a rock hit it, it was raining and cold outside
               on the highway...didn't hear a rock again.

               b) Another consumer wrote on April 19, 2019:

               I have a spontaneous crack in my windshield, driver's side,
               starting in the upper left hand of the front windshield and going
               diagonally to my eyesight line, then the crack continues
               horizontally. Both legs of the crack are at least 6-7 inches in
               length. The crack happened while stored in my garage for the
               night. No stones or rocks hit my windshield before the crack. I
               went to drive it the next morning and there it was.
               There was a class action lawsuit against Subaru for faulty
               windshields that would crack for no reason on the 2015-2016
               Outback & Legacy models. I think this problem is still
               happening.
               ****




 24
   https://www.carcomplaints.com/Subaru/Outback/2018/windows_windshield/cracked_windshie
 ld.shtml (last viewed November 13, 2019).




                                                44
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 45 of 117 PageID: 294




               c) Another consumer wrote on April 29, 2019:

               Windshield cracked just sitting at work parking lot. Staring from
               the frame on the driver side small fine S curve at first about 20”
               but couple days later expanding halfway across the glass. Called
               the dealer and it is clear that they are well aware of the problem
               and referred me to a designated person handling just windshields.
               Being very careful with her instruction basically assuming no
               responsibility unless you have some kind of “extension” on your
               warranty. Basically instructing me to Subaru America. She did
               way to bring the car to the dealer so they can determine the cause.
               I am not sure what are their methods and what they can
               determine. Possibly just collecting data so they Subaru can
               address this with their glass supplier. Cost estimated at $2000.
               This is clearly not an isolated incident and I hope that there is a
               class action suit on the way to address this issue. Very frustrating
               and expansive repair. I currently own two and this is my third
               Subaru and possibly last.

        132.   In a forum for 2019 Subaru Outbacks titled “Windshield Crack”25 on
 carcomplaints.com, consumers posted as follows:
               a) A consumer wrote on November 24, 2018:

               Returning from Rochester and a crack appears in the corner of the
               windshield by the passenger about 4-5 inches long. The next
               morning it's like 18 inches. There is no ding, no star, no full
               moon or half moon. I will update after I take it to a dealer.

               b) Another consumer wrote on January 11, 2019:

               I am writing to express my concern regarding the quality of the
               Subaru Outback windshield. On December 21, 2018 I purchased
               my first Subaru. On January 11,2019 my windshield
               spontaneously cracked below the wipers and spread very quickly.
               Because it was obstructing my view I had to have the entire
               windshield replaced.
               On February 15,2019, four days after the windshield was
               replaced, I received a rock chip that immediately cracked to a size



 25
   https://www.carcomplaints.com/Subaru/Outback/2019/windows_windshield/windshield_crack.
 shtml (last viewed November 13, 2019).




                                               45
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 46 of 117 PageID: 295



             larger than a dollar bill, beyond repair. I had expected better from
             the Subaru brand. I decided to purchase a Subaru Outback for the
             quality and reliability however after experiencing the poor
             windshield quality, I may not purchase another Subaru.
             For a little background, I have had the same commute for over
             ten years. With other vehicles I have experienced rock chips,
             which I have been able to get repaired and never had to replace
             the windshield. I have driven lesser quality and less reliable
             vehicles and have never had to incur the out of pocket cost that I
             have with the Subaru Outback with 3 months of ownership.
             To put this in perspective, the cost of one windshield replacement
             equals the cost of one month of daycare for a toddler, one year of
             auto and homeowner’s insurance or two Epi Pens. This expense
             goes far beyond the annual routine maintenance I expect to pay
             on any vehicle.

             c) Another consumer wrote on April 10, 2019:

             On Jan 20th 2019, purchased a brand new 2019 Subaru Outback
             3.6R. The car is garaged inside everyday on 4/10/2019 I noticed a
             huge crack on front of my driver side windshield as I was getting
             into my car after work. I researched and on the Youtube I also see
             a video with exact crack that starts from the bottom of the
             windshield the person who posted the video had 2018 Outback.
             I've had Volvo, Honda and Acura MDX and never had I a
             window crack like this before even with little chip that would
             occur from driving highways or going off road on a ski trip.

             d) Another consumer wrote on May 29, 2019:

             2019 Subaru Outback purchased February 2019 with 7500 miles.
             Windshield crack developed on the passenger side edge, 1/2 up
             and grew toward the center. The vehicle has eyesight and that
             will need to be re-calibrated after the replacement. One estimate
             is up to $1500 including calibration. Subaru doesn't want to know
             anything. Funny how our 2005 Sienna has 263,000 miles and the
             original windshield.




                                             46
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 47 of 117 PageID: 296




        133.   In a forum for 2017 Subaru Foresters titled “Windshield Cracks”26 on
 carcomplaints.com, a consumer wrote on March 5, 2018:

               My windshield cracked with no apparent impact about 6 months
               ago. Then the other day, my husband noticed 4 new cracks
               appearing in my new windshield. He was upset because I had just
               been in a Fuller's Car Wash and he said those cloth car washes
               are too rough for this car. I knew there was no way that car's
               windshield was damaged in the car wash. We had to have the
               windshield replaced again! This car was purchased brand new,
               and this should not be happening. I just want a glass that won't
               crack.

        134.   In a forum for 2018 Subaru Foresters titled “Cracked Windshield”27 on
 carcomplaints.com, consumers posted as follows:
               a) A consumer wrote on August 25, 2018:

               A small stone cracked my windshield on 8/25/2018, and the crack
               continues to grow while not even driving the vehicle. I live in
               Massachusetts where it is illegal to drive a car with a cracked
               windshield. The glass company told me that the part is on
               backorder from Subaru (verified with a second glass company)
               and will not be available before the beginning of October. This
               means that I will not be able to operate my car for at least 5
               weeks.
               I have tried to get the dealer where I purchased the car to give me
               a loaner, but so far no luck. I talked to someone at Subaru
               Customer Service about this issue and am waiting to see for a
               response. I have also been in touch with the Massachusetts
               Attorney General's Office (They just talked about the lemon law
               here.) and a local TV station's consumer complaint division (They
               suggested writing to the head of Subaru USA -- I plant to do this
               next.)
               There was a class action suit for windshield issues for earlier
               years Outbacks and Legacys.



 26
   https://www.carcomplaints.com/Subaru/Forester/2017/windows_windshield/windshield_cracks
 .shtml (last viewed November 14, 2019).
 27
   https://www.carcomplaints.com/Subaru/Forester/2018/windows_windshield/cracked_windshiel
 d.shtml (last viewed November 13, 2019).




                                               47
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 48 of 117 PageID: 297




               b) Another consumer wrote on December 10, 2018:

               Add my wife and I to the list of disgruntled Subaru owners. Our
               2018 Outback suffered a spontaneous windshield crack, without
               impact to the glass, originating in the deicer area on the driver's
               side (like countless others reported online). At least three separate
               service bulletins have been issued related to this problem, and a
               class action lawsuit is underway in California. We purchased the
               extended bumper-to-bumper warranty, but after speaking with a
               service center rep who says she's aware of the issue but can't
               remember the dealership ever covering a warranty claim for
               windshield damage, I have little faith this will be resolved
               satisfactorily.

        135.   In a forum for 2017 Subaru Legacies titled “Cracked Windshield”28 on
 carcomplaints.com, consumers posted as follows:
               a) A consumer wrote on March 30, 2018:

               Few months after buying the vehicle, windshield cracks while
               driving on the highway. No apparent reason was heard or noticed.
               Insurance paid for the replacement minus the deductible.

               b) Another consumer wrote on June 12, 2018:

               New car purchased in May 2017 and first windshield crack
               happen in June 2017 at shopping parking lot parked car. After
               fixing it with the Subaru parts, same day evening at the office
               parking lot it cracked again at the same spot. Non in June 2018
               again another crack at the same spot. It can not be coincident to
               happen at the same spot for times.

        136.   In a forum titled “Windshield cracked, 3 day old 2017 Limited”29 on
 subaruoutback.org, a consumer with the username “davidaug” wrote regarding his 2017 Outback
 on January 1, 2017:



 28
   https://www.carcomplaints.com/Subaru/Legacy/2017/windows_windshield/cracked_windshiel
 d.shtml (last viewed November 14, 2019).
 29
    https://www.subaruoutback.org/threads/windshield-cracked-3-day-old-2017-limited.398690/
 (last viewed November 13, 2019).




                                                48
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 49 of 117 PageID: 298



               Hi - new Subaru owner, bought the car last Saturday and
               Wednesday there developed a crack starting at the bottom of the
               center of the windshield, radiating upward. Turned on defroster
               and watched the crack start going laterally toward the driver side.
               There is a small chip about 1" above the start of the crack, but I
               do not recall hearing an impact. I previously drove a 1998
               Mercedes Wagon for 290000 miles with many stone impacts, etc,
               but never any sort of crack resulted, the most damage was a small
               chip. So, I guess this is my question - is the 2017 also affected by
               previous model years windshield issues, or am I just the victim of
               bad luck (as the dealer service manager says)?

        137.   A consumer with the username “jeffoutback” responded on this thread on October
 25, 2017:

               Apparently we're in the same boat
               2017 Subaru outback 15000 miles - long crack going up from a
               "tiny" impact to windshield a few inches from the bottom ( below
               the horizon of the hood and below the windshield wiper). Must be
               some pretty weak glass - had a Toyota RAV 4 since 2008 and
               never had a crack.

        138.   In a forum titled “2017 xt windshield - I will be on my 4th soon”30 on
 subaruforester.org, a consumer with the username “hoshie” with a 2018 Forester XT began the
 thread on December 24, 2017:

               realize there have been a couple threads on this but it needs
               another aha.
               These are by far the worst windshields I have ever experienced.
               Nothing comes close.
               They pit at negative temperatures from the tiniest rocks. They
               crack soon after.
               I will be on my 4th soon.
               Considering the footprint, something needs to be rectified.



 30
   https://www.subaruforester.org/threads/2017-xt-windshield-i-will-be-on-my-4th-soon.743937/
 (last viewed November 13, 2019).




                                               49
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 50 of 117 PageID: 299



               Absolute design flaw. Garbage product.

               a) A consumer with the username “Rick’s17” with a 2017 Forester Limited
                   responded on this thread on December 24, 2017:

               Maybe. I got a tiny chip near my windshield pillar and with cold
               weather, crack is now halfway across windshield

               b) A consumer with the username “saab93ddriver” with a 2017 Forester XT
                   responded on this thread on December 25, 2017:

               I have to say the glass seems to be pretty tender. I'm on my third
               windshield within a year. I'm in Florida, I'm not sure temperature
               is a controlling factor. Last time I had it replaced the glass was on
               national back order and I had to wait 6 weeks, which says to me
               there is a pretty good demand. Now I got a chip last week, it's not
               growing so maybe this one can be repaired rather than replacing
               the whole piece of glass. In my 35 years of driving, before the
               Forester experience, I replaced 1 windshield in my Honda
               Element and never had to have any repaired in any of my other
               vehicles.

               c) A consumer with the username “regajohn” with a 2014 Forester XT CVT
                   responded on this thread regarding his sister’s 2017 Forester on December 25,
                   2017:

               My sister's new (2017) is on its 3rd windshield in fewer than
               4,000 miles. The 2nd one broke while she was leaving the
               dealership (the new glass didn't make it a mile).
               Both replacements have been paid for by the dealer / SoA.
               The glass is definitely thin / weak.

        139.   In a forum titled “2018 Subaru Forester Windshield crack (merged thread)”31 on
 subaruforester.org, a consumer with the username “safebet” wrote on July 18, 2018:



 31
   https://www.subaruforester.org/threads/2018-subaru-forester-windshield-crack-merged-
 thread.780995/ (last viewed November 13, 2019).




                                                50
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 51 of 117 PageID: 300



                My 3 week old 2018 XT windshield just broke this afternoon
                driving down the road with no cars nearby. No reason at all. A
                friend and I were returning from lunch and bang! A huge crack
                straight down from the drivers side and cutting over to the middle
                of vision. It was 78 degrees outside and no reason whatsoever for
                this to happen. Not happy.

         140.   A consumer with the username “cheeksf16” responded on this thread on July 26,
 2018:

                We have had the same issue with our 2017 Forester Touring that
                we bought new in May 2017. In Jun 2018, we experienced the
                third windshield crack by a strike so small we didn't hear
                anything, just saw the crack as it appeared and spread about 12". I
                have read up on the failed Subaru windshield redesign of the
                Forester for 2017, called an ‘Acoustic’ windshield, it was
                designed to cut down on cabin noise and also to reduce weight,
                but actually appears to increase the occurrence of cracks versus
                chips, because the windshields are made using two thin pieces of
                glass with a laminate in between. The thinner glass on the outside
                cracks rather than chips requiring replacement rather than repair.
                Subaru of America (SoA) will not acknowledge there is a
                problem and therefore, as far as I know, is not working to correct
                the (non) problem. I have owned 19 cars in over 50 years of
                driving; I have only replaced one windshield on a 1997 Volvo
                because of an "excessive number of chip repairs" (not a crack)
                before buying this Forester. It has been a month since our
                windshield cracked and it is still not replaced. I tried to replace it
                on the trip on which it occurred, but an OEM windshield was not
                available (Subaru of America denies there was/is a shortage of
                windshields), but I verified the shortage in Richmond, VA with
                two sources. Once I returned home I took the car to the dealer
                where I bought it and petitioned to get SoA to replace the
                windshield but as others have noted on this thread, Subaru claims
                no responsibility if the crack was caused by “foreign debris”
                (rock) regardless of the fact that it is their failed design that leads
                to an abnormal rate of crack damage. An automaker that claims
                replacing a windshield every 8000 miles (in my case) is normal,
                is not an automaker to be trusted. In my opinion, Subaru should:
                1) acknowledge there is a problem with their windshield design,
                2) immediately attack this engineering issue with the objective of
                a 'counter' redesign of the windshield to normalize its life
                expectancy, 3) replace any affected windshield under warranty
                pending redesign, then once a solution is determined, 4) issue a
                recall of all affected vehicles to replace remaining faulty
                windshields. Unfortunately, I don’t think we should hold our
                breath for Subaru to do the right thing and so I am adopting my
                own policy regarding this problem; that is, I won’t replace a
                cracked windshield unless and until it becomes a distraction to
                my vision or EyeSight’s function, extends from one edge to
                another, or a second crack occurs (which I know will happen).
                Additionally, beginning with my current replacement, I will

                                                  51
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 52 of 117 PageID: 301



                replace with AS1 aftermarket non ‘Acoustic’ windshield.…[]…
                had I known of this problem ahead of time, I would not have
                bought the Forester, or any other Subaru. (emphasis added)

         141.   In a forum titled “2019 - Windshield on LONG backorder!”32 on
 subaruforester.org, a consumer with the username “hammersc” wrote on February 6, 2019:

                cracked windshield
                1st day my wife drove her '19 touring, she had a windshield crack
                from a little rock while on the interstate.

         142.   A consumer with the username “ctina8” responded on this thread on February 7,
 2019:

                Same here, first day out with my 18, ended up with a crack in
                windshield, does Subaru use some kind of cheap glass, ever little
                stone that hits windshield is making a chip. So annoyed!!

         143.   In a subforum for Subaru Outback owners on reddit.com, a consumer wrote on
 January 1, 2017:33

                2017 Outback's supercrackable windshield
                My wife's 2017 Outback ran into one tiny gravel pellet at
                25miles/hr, and boom, we have a growing crack on the
                windshield now. Googled up windshield replacement and saw
                there was a Class action on this against Subaru. Called up the
                dealer, he said they don't handle windshield replacements and
                asked me to contact Insurance. Called Subaru America, they
                registered my complaint, and mentioned they don't cover stone
                hits, and don't know about any faults with the current windshields
                and asked me to contact the dealer. Its gonna cost either
                myself/insurance&myself $550 to get this replaced ($350
                windshield + $200 labor). On top of it, the dealer gets to re
                calibrate the eyesight for another $250 For a car that is designed



 32
   https://www.subaruforester.org/threads/2019-windshield-on-long-backorder.794211/ (last
 viewed November 13, 2019).
 33
   https://www.reddit.com/r/subaruoutback/comments/7zavlo/2017_outbacks_supercrackable_wi
 ndshield/ (last visited November 14, 2019).




                                               52
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 53 of 117 PageID: 302



               for offroad use, the size of stone that cracked the windshield was
               something we could have protected with our face without injury.
               Wondering how many folks here has faced this problem and what
               they have done about it?

        144.   In the reviews section for the 2019 Subaru Forester on cars.com,34 a consumer
 wrote on November 21, 2018:

               I've only had mine for 2 1/2 weeks. After driving it for 1 week a
               small rock hit the windshield. I brought it to a reputable glass
               shop to have it fixed and it spidered when they attempted to fix it.
               I ordered a new windshield from the dealership last week and it
               will be another 2 1/2 weeks to get here. Today another very tiny
               rock hit the windshield and made a star chip that looks like it will
               spider rapidly. It seems to me that it's a pretty weak windshield
               and at a $1,000.00 for a new one it's a moneymaker for
               Subaru/dealership. My 2014 Forester did not have this problem. I
               am not happy.

               a) On the same cars.com page, another consumer wrote on March 12, 2019:

               I've driven the 2019 Subaru Forester Touring model for a month,
               about 2500 miles.
                                             ___
               The windshield seems to break easily. I got one small rock chip
               and it put a crack through the entire windshield. I've never had a
               car that the window breaks in half over a tiny rock chip, and don't
               think that you're going to get a replacement easily. The
               replacement windshields are very expensive and there is a two
               month wait. . . . (emphasis added)

               b) On the same cars.com page, another consumer wrote on September 4, 2019:

               We bought the 2019 Forested less than 2 months ago in mid July
               2019 at 500 miles the windshield cracked from driver side to
               middle of the passenger side. When we took it into Hueberger a
               Subaru, Colorado Springs, amazingly the service manager's what
               he called a chip the size of the end of a ball point pen. It cracked



 34
  https://www.cars.com/research/subaru-forester-2019/consumer-reviews/ (last viewed
 November 13, 2019)




                                               53
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 54 of 117 PageID: 303



               over nite while in the garage. We are at a time there is not gravel
               on the road and we did not see or hear a rock. Then he said
               because of the eyesight cameras the glass is thinner than other
               windshields. Major design flaw in a vehicle built for snow and off
               road driving! The windshields are 1100.00 installed..so guess
               we'll have to drive my 2010 Jetta in the snow.. original
               windshield, or the 2005 Pontiac vibe, original windshield. We
               have a case # with Subaru and they may warranty one time. I am
               not happy and the thought that we already have this issue is
               concerning. (emphasis added)

        145.   In the reviews section for the 2019 Subaru Outback on cars.com,35 a consumer
 wrote on March 11, 2019:

               Very happy with ride, safety features, fit, finish, quality. Gas
               mileage not great but good. Coincidentally bought it a day before
               a big snow hit Seattle and was glad to have the AWD. Adaptive
               cruise control wonderful once you get used to it. StarLink
               functionality and UI is confusing and frustrating; doubt we will
               extend the free trial subscription. A month after buying, found a
               crack that will require an expensive windshield replacement. It
               traces to a tiny chip, presumably from a small rock we didn't
               notice. Subaru user forums online discuss potentially
               vulnerable/weak windshields so prospective buyers might want to
               have low deductible on your comprehensive insurance. (emphasis
               added)

        146.   Defendants had superior and exclusive knowledge of the Defect and knew or
 should have known that the Defect was not known or reasonably discoverable by Plaintiffs and
 Class Members before they purchased or leased the Class Vehicles.
        147.   Plaintiffs are informed and believe, and based thereon allege, that before Plaintiffs
 purchased their respective Class Vehicles Defendants knew about the Defect through sources not
 available to consumers, including pre-release testing data, early consumer complaints to
 Defendants and their dealers, testing conducted in response to those consumer complaints, high




 35
  https://www.cars.com/research/subaru-outback-2019/consumer-reviews/ (last viewed
 November 13, 2019)




                                                54
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 55 of 117 PageID: 304




 cracking rates of the windshield, the data demonstrating the inordinately high volume of
 replacement part sales, and other aggregate data from Defendants’ dealers about the problem.
           148.   Defendants are experienced in the design and manufacture of consumer vehicles.
 As an experienced manufacturer, Defendants conduct tests, including pre-sale testing, on
 incoming components, including the windshield, to verify the parts are free from defect and align
 with Defendants’ specifications. Thus, Defendants knew or should have known the windshield
 was defective and prone to put consumers in a dangerous position due to the inherent risk of the
 Defect.
           149.   Defendants should have learned of this widespread defect from the sheer number
 of reports received from dealerships. Defendants’ customer relations department, which interacts
 with individual dealerships to identify potential common defects, has undoubtedly received
 numerous reports regarding the Defect. Defendants’ customer relations department also collects
 and analyzes field data including, but not limited to, repair requests made at dealerships,
 technical reports prepared by engineers who have reviewed vehicles for which warranty
 coverage is being requested, parts sales reports, and warranty claims data.
           150.   Defendants’ warranty department similarly analyzes and collects data submitted
 by their dealerships to identify warranty trends in their vehicles. It is Defendants’ policy that
 when a repair is made under warranty the dealership must provide Defendants with detailed
 documentation of the problem and a complete disclosure of the repairs employed to correct it.
 Dealerships have an incentive to provide detailed information to Defendants, because they will
 not be reimbursed for any repairs unless the justification for reimbursement is sufficiently
 detailed.
           151.   Defendant issued Technical Service Bulletin (TSB) Number 12-192-15R on
 October 26, 2016, revised on November 19, 2016, that shows its knowledge of a defect as it

 existed in prior model years for two of the Class Vehicles at issue here. This TSB states that:

                  Subaru of America, Inc. (SOA) Quality Assurance has identified
                  an increase in the number of cracked windshields on some 2015
                  and 2016MY Legacy and Outback models. Further investigation

                                                 55
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 56 of 117 PageID: 305



                 has determined the root cause for many of these failures to be the
                 ceramic materials used for the black-colored printed perimeter
                 combined with the silver-colored material used for the wiper
                 deicer portion of the windshield glass. In response to this
                 increase, SOA is extending the original warranty on applicable
                 factory-installed windshields to 5 years / unlimited miles. This
                 warranty extension will cover windshield replacement a
                 maximum of ONE TIME where applicable on a vehicle with a
                 VIN prior to those listed in the Production Change Information
                 on page 2 and meeting the guidelines outlined in this bulletin.

         152.    The existence of the Defect is a material fact that a reasonable consumer would
 consider when deciding whether to purchase or lease a Class Vehicle. Had Plaintiffs and other
 Class Members known of the Defect, they would have paid less for the Class Vehicles or would
 not have purchased or leased them.
         153.    Reasonable consumers, like Plaintiffs, expect that a vehicle’s windshield will
 function in a manner that will not pose a safety risk and is free from defects. Plaintiffs and Class
 Members further reasonably expect that Defendants will not sell or lease vehicles with known
 safety defects, such as the Defect, and will disclose any such defects to their consumers when
 they learn of them. Plaintiffs and Class Members did not expect Defendants to conceal and fail to
 disclose the Defect to them, and to then continually deny its existence and disclaim warranty
 coverage.

 III.    Defendants Have Actively Concealed the Defect
         154.    Despite their knowledge of the Defect in the Class Vehicles, Defendants actively
 concealed the existence and nature of the defect from Plaintiffs and Class Members.
 Specifically, Defendants failed to disclose or actively concealed at and after the time of purchase,
 lease, or repair:
                 a) any and all known material defects or material nonconformity of the Class
                     Vehicles, including the defects pertaining to the windshield;
                 b) that the Class Vehicles, including the windshields, were not in good in
                     working order, were defective, and were not fit for their intended purposes;

                     and



                                                  56
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 57 of 117 PageID: 306




                c) that the Class Vehicles and the windshields were defective, despite the fact
                    that Defendants knew of such defects years ago.
        155.    When consumers present their Class Vehicles to an authorized Defendants’ dealer
 for windshield repairs, rather than repair the problem under warranty, Defendants’ dealers
 disclaim liability under the warranty.
        156.    Defendants have caused Class Members to expend money at their dealerships to
 replace the Class Vehicles’ windshields and pay for related repairs, despite Defendants’
 knowledge of the Defect.

 IV.    Defendants Have Unjustly Retained A Substantial Benefit
        157.     On information and belief, Plaintiffs allege that Defendants unlawfully failed to
 disclose the alleged defect to induce them and other putative Class Members to purchase or lease
 the Class Vehicles.
        158.    Plaintiffs further allege that Defendants thus engaged in deceptive acts or
 practices pertaining to all transactions involving the Class Vehicles, including Plaintiffs’.
        159.    As discussed above therefore, Plaintiffs allege that Defendants unlawfully
 induced them to purchase Class Vehicles by concealing and/or omitting a material fact (the
 Defect) and that Plaintiffs would have paid less for the Class Vehicles, or not purchased them at
 all, had they known of the defect.
        160.    Accordingly, Defendants’ ill-gotten gains, benefits accrued in the form of
 increased sales and profits resulting from the material concealment and omissions that deceive
 consumers should be disgorged.

 V.     Plaintiffs’ Experiences
 Plaintiff Gordon Armstrong
        161.    Plaintiff Armstrong is a California resident who lives in Santa Clarita, California.
        162.    On June 3, 2019, Plaintiff Armstrong purchased a used 2017 Subaru Outback

 from First Kia of Simi Valley in Simi Valley, California.



                                                  57
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 58 of 117 PageID: 307




        163.      Plaintiff Armstrong purchased his vehicle primarily for personal, family, or
 household use.
        164.      Passenger safety and reliability were important factors in Plaintiff Armstrong’s
 decision to purchase his vehicle. Before making his purchase, Plaintiff Armstrong did an online
 search for the vehicle, including on “Google,” “Youtube”, Edmunds.com, KBB.com,
 Carfax,.com autodtrader.com, cars.com, truecar.com, and carmax.com. He watched SOA
 television ads, visited SOA’s website to research the vehicle, and test drove his vehicle. He
 visited Subaru Sherman Oaks in Van Nuys, CA to learn more about and inspect the model
 vehicle. Plaintiff Armstrong believed that the Outback would be a safe and reliable vehicle.
 When Plaintiff Armstrong purchased his vehicle, he was unaware that the vehicle’s windshield
 contained the Defect.
        165.      Defendants’ omissions were material to Plaintiff Armstrong. Had Defendants
 disclosed their knowledge of the Defect before he purchased his vehicle, Plaintiff Armstrong
 would have seen and been aware of the disclosures. Furthermore, had he known of the Defect,
 Plaintiff Armstrong would not have purchased his vehicle, or would have paid less for it.
        166.      Specifically, on September 9, 2019, with approximately 30,000 miles on the
 odometer of his Subaru Outback, a pebble or small stone hit his windshield and created a small
 chip less than one-half inch long near the wiper blade. Over the course of the next 5 weeks, the
 chip slowly and steadily grew into a T-shaped crack, with the top of the T comprised of one
 crack approximately 8 inches long and the other crack approximately 14 inches long.




                                                 58
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 59 of 117 PageID: 308




        167.      On October 15, 2019, Plaintiff Armstrong took his vehicle to Santa Clarita Auto
 Glass, Inc., where his cracked windshield was replaced with a new Subaru OEM windshield,
 paying $490 for the repair.
        168.      Upon information and belief, the replacement windshield supplied by Subaru
 suffers from the same defect as the original windshield installed in Plaintiff Armstrong’s Class
 Vehicle.

 Plaintiff Carl Eckhardt
        169.      Plaintiff Eckhardt is a Texas citizen who resides in Texas.
        170.      In or around December 2017, Plaintiff Eckhardt purchased a new 2018 Subaru
 Outback from Livermore Subaru in Livermore, California.
        171.      Plaintiff Eckhardt purchased his vehicle primarily for personal, family, or
 household use.
        172.      Passenger safety and reliability were important factors in Plaintiff Eckhardt’s

 decision to purchase his vehicle. Based upon Subaru’s advertising, Plaintiff Eckhardt believed


                                                   59
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 60 of 117 PageID: 309




 that the Outback would be a safe and reliable vehicle. When Plaintiff Eckhardt purchased his
 vehicle, he was unaware that the vehicle’s windshield contained the Defect.
        173.    Defendants’ omissions were material to Plaintiff Eckhardt. Had Defendants
 disclosed their knowledge of the Defect before he purchased his vehicle, Plaintiff Eckhardt
 would have seen and been aware of the disclosures. Furthermore, had he known of the Defect,
 Plaintiff Eckhardt would not have purchased his vehicle, or would have paid less for it.
        174.    Plaintiff Eckhardt is now on his third windshield in his 2018 Subaru Outback.
 Within months of purchasing his new Outback, Plaintiff Eckhardt was driving when a small
 pebble hit the windshield and, to Plaintiff’s surprise, caused the windshield to crack.
        175.    Plaintiff brought his vehicle to Subaru of Austin, and after complaining when he
 was told the windshield was not covered under warranty, the Subaru dealer eventually agreed to
 replace it for him without charge. Unfortunately, less than two weeks later—despite the fact that
 the vehicle was parked and not being driven, and was facing towards the morning sun—when
 Plaintiff entered the vehicle in the afternoon he discovered that the windshield had a large crack
 in it. Nothing had hit the windshield; there was no mark or other evidence of the windshield
 having been struck by an object.
        176.    Subaru’s dealership in Austin refused to replace the windshield under warranty.
 Plaintiff and his insurer paid for the second replacement, with Plaintiff paying his $500
 deductible plus additional charges.
        177.    Upon information and belief, the replacement windshield supplied by Subaru
 suffers from the same defect as the original windshield installed in Plaintiff Eckhardt’s Class
 Vehicle.
 Plaintiff Paul Geisler
        178.    Plaintiff Paul Geisler is a California citizen who resides in California. On or about

 March 5, 2018, Plaintiff Geisler purchased a new 2018 Subaru Outback from Autonation Subaru,
 an authorized Subaru dealer in Roseville, California.




                                                 60
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 61 of 117 PageID: 310




           179.   Plaintiff Geisler purchased his vehicle primarily for personal, family, or
 household use.
           180.   Passenger safety and reliability were important factors in Plaintiff Geisler’s
 decision to purchase his vehicle. Based upon Subaru’s advertising, Plaintiff Geisler believed that
 the Outback would be a safe and reliable vehicle. When Plaintiff Geisler purchased his vehicle,
 he was unaware that the vehicle’s windshield contained the Defect.
           181.   Defendants’ omissions were material to Plaintiff Geisler. Had Defendants
 disclosed their knowledge of the Defect before he purchased his vehicle, Plaintiff Geisler would
 have seen and been aware of the disclosures. Furthermore, had he known of the Defect, Plaintiff
 Geisler would not have purchased his vehicle, or would have paid less for it.
           182.   In July 2018, just a few months after purchasing his new 2018 Subaru Outback,
 Plaintiff Geisler observed a long crack running through his windshield. He was aware of no
 incident that would have caused such damage.
           183.   Plaintiff Geisler was forced to pay $200 out of pocket for a replacement
 windshield. Plaintiff Geisler’s Outback has fewer than 36,000 miles and is within the warranty
 period.
           184.   Upon information and belief, the replacement windshield supplied by Subaru
 suffers from the same defect as the original windshield installed in Plaintiff Geisler’s Class
 Vehicle.
 Plaintiff Hunter Mills
           185.   Plaintiff Mills is a California citizen who resides in California.
           186.   In or around December 2018, Plaintiff Mills purchased a new 2019 Subaru
 Outback from an authorized Subaru dealer in California.
           187.   Plaintiff Mills purchased his vehicle primarily for personal, family, or household

 use.
           188.   Passenger safety and reliability were important factors in Plaintiff Mills’s decision

 to purchase his vehicle. Based upon Subaru’s advertising, Plaintiff Mills believed that the


                                                    61
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 62 of 117 PageID: 311




 Outback would be a safe and reliable vehicle. When Plaintiff Mills purchased his vehicle, he was
 unaware that the vehicle’s windshield contained the Defect.
        189.      Defendants’ omissions were material to Plaintiff Mills. Had Defendants disclosed
 their knowledge of the Defect before he purchased his vehicle, Plaintiff Mills would have seen
 and been aware of the disclosures. Furthermore, had he known of the Defect, Plaintiff Mills
 would not have purchased his vehicle, or would have paid less for it.
        190.      In January 2019, just a few weeks after purchasing his new 2019 Subaru Outback,
 Plaintiff Mills' windshield cracked without any apparent reason. The vehicle had been driven
 approximately 1,000 miles at the time.
        191.      Plaintiff Mills contacted his local Subaru dealer to advise of the cracked
 windshield and the need for a replacement. Rather than replace his windshield under warranty,
 the Subaru dealer replaced the windshield and required Mr. Mills to pay. As a result, Plaintiff
 Mills submitted a claim to his insurer and was forced to pay a $1,000 deductible.
        192.      Upon information and belief, the replacement windshield supplied by Subaru
 suffers from the same defect as the original windshield installed in Plaintiff Mills’s Class
 Vehicle.
 Plaintiff Sandy Moreno
        193.      Plaintiff Moreno is a California citizen who resides in California.
        194.      On October 28, 2018, Plaintiff Moreno purchased a new 2019 Subaru Outback
 from Elk Grove Subaru in Elk Grove, California.
        195.      Plaintiff Moreno purchased her vehicle primarily for personal, family, or
 household use.
        196.      Passenger safety and reliability were important factors in Plaintiff Moreno's
 decision to purchase her vehicle. She had previously owned a 2003 Subaru WRX and was

 familiar with the brand. She went to Modesto Subaru in Modesto, California where she test
 drove a Subaru Outback. She later went to Elk Grove Subaru in Elk Grove, California where she

 spoke extensively with a salesperson before she purchased the vehicle from that dealership. She


                                                   62
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 63 of 117 PageID: 312




 had also seen Subaru television ads. Plaintiff Moreno believed that the Outback would be a safe
 and reliable vehicle. When Plaintiff Moreno purchased her vehicle, she was unaware that the
 vehicle's windshield contained the Defect.
        197.    Defendants' omissions were material to Plaintiff Moreno. Had Defendants
 disclosed their knowledge of the Defect before she purchased her vehicle, Plaintiff Moreno
 would have seen and been aware of the disclosures. Furthermore, had she known of the Defect,
 Plaintiff Moreno would not have purchased her vehicle, or would have paid less for it.
        198.    Specifically, on December 31, 2018, with approximately 5,000 miles on the
 odometer of her Subaru Outback, a pebble or small stone hit her windshield in the lower driver's
 side corner. She expected that a small chip in the windshield would result. Instead, a large crack
 appeared.
        199.     On January 7, Plaintiff Moreno took her vehicle to Safelite Auto Glass in
 Stockton, California where her cracked windshield was replaced with a new Subaru OEM
 windshield, paying $100.00 for the repair, which was the amount of her insurance deductible.
        200.    Upon information and belief, the replacement windshield supplied by Subaru
 suffered from the same defect as the original windshield installed in Plaintiff Moreno's Class
 Vehicle.
        201.     On February 27, 2019, Plaintiff Moreno was driving to Elk Grove Subaru
 dealership for a basic vehicle service appointment when a chip appeared in her recently replaced
 Subaru windshield. She does not recall any debris hitting the windshield. That day, after the
 service appointment, she immediately drove the vehicle over to Safelite Auto Glass in Stockton,
 California and had the chip filled in at a cost of $75.
 Plaintiff Louie Nevarez
        202.    Plaintiff Nevarez is a California citizen who resides in California.

        203.    On or around May 9, 2018, Plaintiff Nevarez purchased a new 2018 Subaru
 Impreza Sport vehicle from Subaru Antelope Valley in Lancaster, California.




                                                   63
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 64 of 117 PageID: 313




        204.      Plaintiff Nevarez purchased his vehicle primarily for personal, family, or
 household use.
        205.      Passenger safety and reliability were important factors in Plaintiff Nevarez’s
 decision to purchase his vehicle. Based upon Subaru’s advertising, Plaintiff Nevarez believed
 that the Impreza would be a safe and reliable vehicle. When Plaintiff Nevarez purchased his
 vehicle, he was unaware that the vehicle’s windshield contained the Defect.
        206.      Defendants’ omissions were material to Plaintiff Nevarez. Had Defendants
 disclosed their knowledge of the Defect before he purchased his vehicle, Plaintiff Nevarez would
 have seen and been aware of the disclosures. Furthermore, had he known of the Defect, Plaintiff
 Nevarez would not have purchased his vehicle, or would have paid less for it.
        207.      On or about August 15, 2019, Plaintiff Nevarez was driving his Subaru vehicle
 when, suddenly, the vehicle’s windshield cracked. The crack stretched from the driver’s side of
 the windshield all the way to the passenger’s side. Mr. Nevarez does not know what caused the
 windshield to crack, and it appears to have occurred spontaneously, and not as a result of a
 foreign object impacting the windshield. At the time of the damage, the vehicle had
 approximately 15,000 miles, and was within the warranty period. Because of the severity of the
 crack, Mr. Nevarez had the windshield replaced by an independent repair shop, the cost of which
 replacement was over $300.
        208.      Upon information and belief, the replacement windshield supplied by Subaru
 suffers from the same defect as the original windshield installed in Plaintiff Nevarez’s Class
 Vehicle.
 Plaintiff Andrew Vierra
        209.      Plaintiff Vierra is a California citizen who resides in California.
        210.      On May 26, 2019, Plaintiff Vierra purchased a new 2019 Subaru Outback from

 Ocean Subaru in Fullerton, California.
        211.      Plaintiff Vierra purchased his vehicle primarily for personal, family, or household

 use.


                                                    64
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 65 of 117 PageID: 314




        212.    Passenger safety and reliability were important factors in Plaintiff Vierra's
 decision to purchase his vehicle. He test drove a Subaru Outback at Ocean Subaru. He spoke
 extensively with a salesperson at Ocean Subaru before he purchased the vehicle from that
 dealership and read promotional brochures about the vehicle at the dealership. He ran a Google
 search of the vehicle before he purchased, and carefully reviewed information presented through
 the search results. As a result of this search, he viewed Youtube Subaru Outback new car video
 reviews, Subaru Outback videos posted by Consumer Reports, videos posted by independent
 Subaru Outback owners, and videos posted by Subaru itself. He had also seen Subaru television
 ads. Plaintiff Vierra believed that the Outback would be a safe and reliable vehicle. When
 Plaintiff Vierra purchased his vehicle, he was unaware that the vehicle's windshield contained
 the Defect.
        213.    Defendants' omissions were material to Plaintiff Vierra. Had Defendants
 disclosed their knowledge of the Defect before he purchased her vehicle, Plaintiff Vierra would
 have seen and been aware of the disclosures. Furthermore, had he known of the Defect, Plaintiff
 Vierra would not have purchased her vehicle, or would have paid less for it.
        214.    Specifically, on or around November 14, 2019, with approximately 10,500 miles
 on the odometer of his Subaru Outback, Plaintiff Vierra was driving his vehicle when he heard a
 popping sound, but saw no visual evidence of any impact. He later noticed a fishhook-shaped
 crack in the windshield behind the rear-view mirror. Within several days, this crack extended to
 the middle of the driver's side of the windshield.
        215.    Soon after the crack appeared, Plaintiff Vierra called Ocean Subaru and he was
 told that the dealership would not repair his windshield under any warranty. He then called his
 insurance provider who told him to have the windshield replaced at All Star Glass and that he
 would be responsible to pay $379 for the replacement.

        216.    On November 18, 2019, Allstar Glass in La Habra, California sent an agent to
 Vierra's residence to repair his windshield. The agent inspected the windshield and determined




                                                  65
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 66 of 117 PageID: 315




 that it could not be done at that location and that it needed to be taken to All Star Glass' business
 location. Vierra scheduled an appointment with All Star Glass for November 26, 2019.
        217.      On November 26, 2019, Plaintiff Vierra took his vehicle to All Star Glass in San
 Diego, California where his cracked windshield was replaced with a new Subaru OEM
 windshield. He was to be charged $250 for the repair, which was the amount of his insurance
 deductible. However, the windshield installation technician could not properly calibrate the
 vehicle's front view camera with the new windshield and informed Vierra that a new windshield
 had to be ordered and another service appointment scheduled for a second attempt at replacing
 the windshield.
        218.      Upon information and belief, any replacement windshield supplied by Subaru will
 suffer from the same defect as the original windshield installed in Plaintiff Vierra's Class
 Vehicle.
 Plaintiff Daniel Binkley
        219.      Plaintiff Binkley is a Colorado citizen who resides in Colorado.
        220.      In September 2017, Plaintiff Binkley utilized the services of a broker to purchase
 a new 2018 Subaru Outback from Heuberger Subaru in Colorado Springs, Colorado.
        221.      Plaintiff Binkley purchased his vehicle primarily for personal, family, or
 household use.
        222.      Passenger safety and reliability were important factors in Plaintiff Binkley’s
 decision to purchase his vehicle. Based upon Subaru’s advertising, Plaintiff Binkley believed
 that the Outback would be a safe and reliable vehicle. When Plaintiff Binkley purchased his
 vehicle, he was unaware that the vehicle’s windshield contained the Defect.
        223.      Defendants’ omissions were material to Plaintiff Binkley. Had Defendants
 disclosed their knowledge of the Defect before he purchased his vehicle, Plaintiff Binkley would

 have seen and been aware of the disclosures. Furthermore, had he known of the Defect, Plaintiff
 Binkley would not have purchased his vehicle, or would have paid less for it.




                                                  66
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 67 of 117 PageID: 316




        224.      On or about November 26, 2018, Plaintiff Binkley noticed a crack in the
 windshield of his 2018 Subaru Outback. He was aware of no incident that would have caused
 such damage. He paid $593.91 to have the windshield replaced and recalibration done by an
 independent repair shop. Plaintiff’s Subaru Outback has fewer than 36,000 miles and is within
 the warranty period.
        225.      Upon information and belief, the replacement windshield supplied by Subaru
 suffers from the same defect as the original windshield installed in Plaintiff Binkley’s Class
 Vehicle.
 Plaintiff Ryan Hicks
        226.      Plaintiff Hicks is a Colorado citizen who resides in Colorado.
        227.      On or about February 21, 2018, Plaintiff Hicks purchased a new 2018 Subaru
 Crosstrek from a broker in Littleton, Colorado who obtained the vehicle from an authorized
 Subaru dealer.
        228.      Plaintiff Hicks purchased his vehicle primarily for personal, family, or household
 use.
        229.      Passenger safety and reliability were important factors in Plaintiff Hicks’s
 decision to purchase his vehicle. Based upon Subaru’s advertising, Plaintiff Hicks believed that
 the Crosstrek would be a safe and reliable vehicle. When Plaintiff Hicks purchased his vehicle,
 he was unaware that the vehicle’s windshield contained the Defect.
        230.      Defendants’ omissions were material to Plaintiff Hicks. Had Defendants disclosed
 their knowledge of the Defect before he purchased his vehicle, Plaintiff Hicks would have seen
 and been aware of the disclosures. Furthermore, had he known of the Defect, Plaintiff Hicks
 would not have purchased his vehicle, or would have paid less for it.
        231.      On or about July 7, 2019, Plaintiff Hicks noticed a chip in the windshield of his

 2018 Subaru Crosstrek where a small stone had hit it. Mr. Hicks has owned other vehicles for
 many years and never had a windshield damaged from such a minor event. Later that month, he

 subsequently noticed a separate crack in his windshield. He was aware of no incidents that


                                                  67
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 68 of 117 PageID: 317




 would have caused such damage. In October 2019, cracking spread throughout the windshield,
 preventing the continued use of the vehicle.
           232.   Plaintiff Hicks contacted a Subaru dealership to request replacement under
 warranty, but he was advised there was no coverage for the windshield. As a result, Plaintiff had
 his windshield replaced by Premium Auto Glass in Centennial, CO. Mr. Hicks paid a $500
 deductible to Geico Insurance for the windshield replacement. Plaintiff's Crosstrek has fewer
 than 36,000 miles and is within the warranty period.
           233.   Upon information and belief, the replacement windshield supplied by Subaru
 suffers from the same defect as the original windshield installed in Plaintiff Hicks’s Class
 Vehicle.
 Plaintiff Stephen Merman
           234.   Plaintiff Merman is a Colorado citizen who resides in Golden, Colorado.
           235.   On July 15, 2019, Plaintiff Merman purchased a certified pre-owned 2018 Subaru
 Forester from AutoNation Subaru West in Golden, Colorado.
           236.   Plaintiff Merman purchased his vehicle primarily for personal, family, or
 household use.
           237.   Passenger safety and reliability were important factors in Plaintiff Merman's
 decision to purchase his vehicle. He had directly previously owned a 2016 Subaru Outback and
 other Subarus before that and was familiar with the brand. Before purchasing his vehicle, he test
 drove it and spoke extensively with a salesperson at the dealership. He had also seen Subaru
 television ads. He also inspected the Subaru pre-owned window sticker before purchasing.
 Plaintiff Merman believed that the Forester would be a safe and reliable vehicle. When Plaintiff
 Merman purchased his vehicle, he was unaware that the vehicle's windshield contained the
 Defect.

           238.   Defendants' omissions were material to Plaintiff Merman. Had Defendants
 disclosed their knowledge of the Defect before he purchased his vehicle, Plaintiff Merman would




                                                 68
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 69 of 117 PageID: 318




 have seen and been aware of the disclosures. Furthermore, had he known of the Defect, Plaintiff
 Merman would not have purchased his vehicle, or would have paid less for it.
         239.    Specifically, on October 26 or 27, 2019, with approximately 23,000 miles on the
 odometer of his Subaru Forester, his life partner's daughter was driving the vehicle with his life
 partner in the car when a crack occurred in the top left corner of the windshield. Neither his life
 partner nor her daughter heard or saw any debris hit the windshield. On October 28, 2019, he
 saw that the crack had spread from the top left corner of the windshield to the rear-view mirror
 area of the windshield.
         240.    During the week of October 28, 2019, Plaintiff Merman took the vehicle to
 AutoNation Subaru West dealership to complain about the windshield crack and was told that his
 Subaru maintenance agreement did not cover windshield replacement, that the dealership does
 not replace windshields, and that he should have the windshield replaced at Safelite Auto Glass.
         241.    On November 4, 2019, Plaintiff Merman took his vehicle to Safelite Auto Glass
 in Lakewood, Colorado where his cracked windshield was replaced with a new Subaru OEM
 windshield. The total cost of the replacement was $772, of which he paid $500.00 for the repair,
 which was the amount of his insurance deductible.
         242.    Upon information and belief, the replacement windshield supplied by Subaru
 suffered from the same defect as the original windshield installed in Plaintiff Merman's Class
 Vehicle.
         243.    On November 13, 2019, Plaintiff Merman took his vehicle, which had 25,638
 miles at the time, to AutoNation Subaru West to recalibrate the "EyeSight® Driver Assist
 Technology" feature with his new windshield. The dealership charged him, and he paid, $220 for
 this recalibration.
 Plaintiff Arnold Milstein

         244.    Plaintiff Milstein is a Florida citizen who resides in Florida.
         245.    On September 19, 2019, Plaintiff Milstein purchased a new 2020 Subaru Outback

 from Schumaker Automotive in Delray Beach, Florida.


                                                   69
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 70 of 117 PageID: 319




        246.      Plaintiff Milstein purchased his vehicle primarily for personal, family, or
 household use.
        247.      Passenger safety and reliability were important factors in Plaintiff Milstein’s
 decision to purchase his vehicle. Based upon Subaru’s advertising, Plaintiff Milstein believed
 that the Outback would be a safe and reliable vehicle. When Plaintiff Milstein purchased his
 vehicle, he was unaware that the vehicle’s windshield contained the Defect.
        248.      Defendants’ omissions were material to Plaintiff Milstein. Had he known of the
 Defect, Plaintiff Milstein would not have purchased his vehicle, or would have paid less for it.
        249.      On or about October 15, 2019, just weeks after purchasing his new 2020 Subaru
 Outback, Plaintiff Milstein noticed a crack running through his windshield and brought his
 Subaru to All American Subaru in Old Bridge, NJ. He was aware of no incident that would have
 caused such damage. The dealership denied a defect in the windshield was the cause and
 ordered a replacement windshield.
        250.      On or about October 17, 2019, All American Subaru provided Mr. Milstein an
 estimate of $1,166.14 to replace the windshield. Subaru would not cover the replacement
 windshield under the warranty. Plaintiff Milstein's Outback has fewer than 36,000 miles and is
 within the warranty period.
        251.      Upon information and belief, the replacement windshield supplied by Subaru
 suffers from the same defect as the original windshield installed in Plaintiff Milstein’s Class
 Vehicle.
 Plaintiff Jason Moore
        252.      Plaintiff Moore is a Michigan citizen who resides in Michigan.
        253.      On or about March 30, 2019, Plaintiff Moore purchased a new 2019 Subaru
 Outback from Fox Subaru, an authorized Subaru dealer in Grand Rapids, Michigan.

        254.      Plaintiff Moore purchased his vehicle primarily for personal, family, or household
 use.




                                                  70
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 71 of 117 PageID: 320




        255.      Passenger safety and reliability were important factors in Plaintiff Moore’s
 decision to purchase his vehicle. Based upon Subaru’s advertising, Plaintiff Moore believed that
 the Outback would be a safe and reliable vehicle. When Plaintiff Moore purchased his vehicle,
 he was unaware that the vehicle’s windshield contained the Defect.
        256.      Defendants’ omissions were material to Plaintiff Moore. Had he known of the
 Defect, Plaintiff Moore would not have purchased his vehicle, or would have paid less for it.
        257.      In May 2019, less than two months after purchasing his new 2019 Subaru
 Outback, a loud pop occurred as his vehicle was being backed out of his garage at home and
 sunlight fell upon it. Instantly, a fracture occurred at the base of the windshield and spread
 across the entire width of the windshield.
        258.      The Subaru dealership advised Mr. Moore that it would not cover the cost of the
 replacement windshield under warranty. Mr. Moore then contacted another representative of
 Subaru who denied there was any defect in the windshield. As a result, Mr. Moore was forced to
 submit a claim to his insurance company and paid a $500 deductible for a replacement
 windshield, which was installed by Gerber Collision & Glass in Newaygo, MI. Plaintiff Moore's
 Outback has fewer than 36,000 miles and is within the warranty period.
        259.      Upon information and belief, the replacement windshield supplied by Subaru
 suffers from the same defect as the original windshield installed in Plaintiff Moore’s Class
 Vehicle.
 Plaintiff Katherine Kinsey
        260.      Plaintiff Kinsey is a Missouri citizen who resides in Missouri.
        261.      On or about August 21, 2018, Plaintiff Kinsey purchased a new 2018 Subaru
 Forester from Webster Groves Subaru, an authorized Subaru dealer in Missouri.
        262.      Plaintiff Kinsey purchased her vehicle primarily for personal, family, or

 household use.
        263.      Passenger safety and reliability were important factors in Plaintiff Kinsey’s

 decision to purchase her vehicle. Based upon Subaru’s advertising, Plaintiff Kinsey believed that


                                                   71
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 72 of 117 PageID: 321




 the Forester would be a safe and reliable vehicle. When Plaintiff Kinsey purchased her vehicle,
 she was unaware that the vehicle's windshield contained the Defect.
        264.    Defendants' omissions were material to Plaintiff Kinsey. Had Defendants
 disclosed their knowledge of the Defect before she purchased her vehicle, Plaintiff Kinsey would
 have seen and been aware of the disclosures. Furthermore, had she known of the Defect, Plaintiff
 Kinsey would not have purchased her vehicle, or would have paid less for it.
        265.    Shortly after purchasing her 2018 Subaru Forester, Plaintiff Kinsey noticed
 numerous chips and dings appearing in her windshield and even observed a small starburst
 shaped crack form as she was sitting in the vehicle while parked. She had those chips and crack
 repaired.
        266.    In or around May 2019, after owning the vehicle for approximately nine months,
 a two inch crack formed spontaneously in the windshield near the bottom driver's side corner and
 rapidly spread across one half of the windshield while Plaintiff Kinsey was driving.
        267.    Plaintiff Kinsey contacted a local Subaru dealer to advise of the cracked
 windshield and her need for a replacement. Rather than replace her windshield under warranty,
 the Subaru dealer referred her to a third party repair shop. Ms. Kinsey paid $330.94 for a
 replacement windshield and is unsure whether the Eyesight system needs to be recalibrated.
        268.    Upon information and belief, the replacement windshield supplied by Subaru
 suffered from the same defect as the original windshield installed in Plaintiff Kinsey’s Class
 Vehicle.
 Plaintiff Jeffrey Barr
        269.    Plaintiff Barr is a New Jersey citizen who resides in New Jersey.
        270.    In or around November 2018, Plaintiff Barr leased a new 2019 Subaru Forester
 from Liberty Subaru, an authorized Subaru dealer in Emerson, New Jersey

        271.    Plaintiff Barr purchased his vehicle primarily for personal, family, or household
 use.




                                                72
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 73 of 117 PageID: 322




        272.      Passenger safety and reliability were important factors in Plaintiff Barr’s decision
 to purchase his vehicle. Based upon Subaru’s advertising, Plaintiff Barr believed that the
 Forester would be a safe and reliable vehicle. When Plaintiff Barr purchased his vehicle, he was
 unaware that the vehicle’s windshield contained the Defect.
        273.      Defendants’ omissions were material to Plaintiff Barr. Had he known of the
 Defect, Plaintiff Barr would not have purchased his vehicle, or would have paid less for it.
        274.      In September 2019, as Plaintiff Barr was in his 2019 Subaru Forester driving on a
 highway with his wife, the windshield suddenly and inexplicably cracked. There were no
 vehicles near them or any other roadway obstructions or anomalies when the crack occurred.
 Plaintiff heard the loud sound of the windshield cracking and saw the approximate 12-inch long
 crack appear.
        275.      As a result, Mr. Barr was forced to submit a claim to his insurance company and
 paid a $500 deductible for a replacement windshield.
        276.      Upon information and belief, the replacement windshield supplied by Subaru
 suffers from the same defect as the original windshield installed in Plaintiff Barr’s Class Vehicle.
 Plaintiff Julie Wotring
        277.      Plaintiff Julie Wotring is a Pennsylvania citizen who resides in Pennsylvania.
        278.      On or around July 20, 2019, Plaintiff Wotring purchased a new 2019 Subaru
 Outback from John Kennedy Subaru, an authorized dealer in Plymouth Meeting, Pennsylvania.
        279.      Plaintiff Wotring purchased her vehicle primarily for personal, family, or
 household use.
        280.      Passenger safety and reliability were important factors in Plaintiff Wotring’s
 decision to purchase her vehicle. Based upon Subaru’s advertising, Plaintiff Wotring believed
 that the Outback would be a safe and reliable vehicle. When Plaintiff Wotring purchased her

 vehicle, she was unaware that the vehicle's windshield contained the Defect.
        281.      Defendants' omissions were material to Plaintiff Wotring. Had Defendants

 disclosed their knowledge of the Defect before she purchased her vehicle, Plaintiff Wotring


                                                   73
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 74 of 117 PageID: 323




 would have seen and been aware of the disclosures. Furthermore, had she known of the Defect,
 Plaintiff Wotring would not have purchased her vehicle, or would have paid less for it.
        282.      On the evening of September 4, 2019, Plaintiff Wotring parked her new 2019
 Subaru Outback in her driveway. On the morning of September 5, 2019, the windshield was
 cracked on the passenger side, halfway up and halfway across the windshield. No one had
 disturbed the vehicle while it was in the driveway and there had been no chips or dings or other
 physical damage to the windshield prior to this crack occurring.
        283.      At the time of the incident, the Class vehicle had been driven approximately 3,874
 miles and was still within the new vehicle warranty. As a result of the broken windshield, on or
 about September 11, 2019, Plaintiff took her Class Vehicle to John Kennedy Subaru, an
 authorized Subaru dealer. Defendant's dealer did not replace the windshield under warranty, but
 rather, replaced the windshield at the expense of Plaintiff Wotring and her insurer. Plaintiff paid
 $500 towards the repair cost.
        284.      Upon information and belief, the replacement windshield supplied by Subaru
 suffered from the same defect as the original windshield installed in Plaintiff Wotring’s Class
 Vehicle.
 Plaintiff Christine Powell
        285.      Plaintiff Powell is a Wisconsin citizen who resides in Wisconsin.
        286.      On or around August 19, 2017, Plaintiff purchased a new 2018 Subaru Forester
 from Don Miller Subaru, an authorized Subaru dealer in Madison, Wisconsin.
        287.      Plaintiff Powell purchased her vehicle primarily for personal, family, or
 household use.
        288.      Passenger safety and reliability were important factors in Plaintiff Powell’s
 decision to purchase her vehicle. Based upon Subaru’s advertising, Plaintiff Powell believed that

 the Forester would be a safe and reliable vehicle. When Plaintiff Powell purchased her vehicle,
 she was unaware that the vehicle's windshield contained the Defect.




                                                  74
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 75 of 117 PageID: 324




           289.   Defendants' omissions were material to Plaintiff Powell. Had Defendants
 disclosed their knowledge of the Defect before she purchased her vehicle, Plaintiff Powell would
 have seen and been aware of the disclosures. Furthermore, had she known of the Defect, Plaintiff
 Powell would not have purchased her vehicle, or would have paid less for it.
           290.   Within a few months of purchasing her new 2018 Subaru Forester, Plaintiff
 Powell's windshield suddenly cracked for no apparent reason.             As a result of the broken
 windshield, on or about December 22, 2017, Plaintiff took her Class Vehicle to Don Miller
 Subaru. Defendant's authorized dealer examined the windshield, denied that it was Subaru's
 responsibility and replaced the windshield at the expense of Plaintiff and her insurer.
           291.   At the time the windshield was replaced, the mileage on Plaintiff's Class Vehicle
 was 3,502. Don Miller advised Plaintiff that Subaru was not replacing broken windshields under
 the new vehicle warranty that comes with the Class Vehicles.
           292.   Unfortunately, the replacement windshields supplied by Subaru suffer from the
 same defect as the original windshields installed in the Class Vehicles. In or around May 2019,
 Plaintiff's vehicle suffered another break in the windshield for no apparent cause. At the time,
 her vehicle had approximately 15,000 miles. Because Plaintiff resides several hours from the
 nearest Subaru dealer, Plaintiff hesitates to incur additional monetary losses and other damages,
 including substantial loss of use of her vehicle, to replace the windshield with yet another that
 will suffer from the same defect. Plaintiff's vehicle is still within the warranty mileage and time
 limits.
           293.   Upon information and belief, the replacement windshield supplied by Subaru
 suffered from the same defect as the original windshield installed in Plaintiff Powell’s Class
 Vehicle.

                                 CLASS ACTION ALLEGATIONS
           294.   Plaintiffs bring this lawsuit as a class action on behalf of themselves and all others

 similarly situated as members of the proposed Classes pursuant to Federal Rules of Civil




                                                   75
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 76 of 117 PageID: 325




 Procedure 23(a), 23(b)(2) and/or 23(b)(3). This action satisfies the numerosity, commonality,
 typicality, adequacy, predominance, and superiority requirements of those provisions.
        295.    The Class and Sub-Classes (collectively “Classes”) are defined as:

                Class: All persons or entities who purchased or leased a Class
                Vehicle in the United States and (i) suffered a damaged
                windshield or (ii) who own or lease a Class Vehicle with the
                original or replacement windshield.
                California Sub-Class: All members of the Class who purchased
                or leased their Class Vehicle in the State of California or who
                reside in California.
                Colorado Sub-Class: All members of the Class who purchased
                or leased their Class Vehicle in the State of Colorado or who
                reside in Colorado.
                Florida Sub-Class: All members of the Class who purchased or
                leased their Class Vehicle in the State of Florida or who reside in
                Florida.
                Michigan Sub-Class: All members of the Class who purchased
                or leased their Class Vehicle in the State of Michigan or who
                reside in Michigan.
                Missouri Sub-Class: All members of the Class who purchased
                or leased their Class Vehicle in the State of Missouri or who
                reside in Missouri.
                New Jersey Sub-Class: All members of the Class who
                purchased or leased their Class Vehicle in the State of New
                Jersey or who reside in New Jersey.
                Pennsylvania Sub-Class: All members of the Class who
                purchased or leased their Class Vehicle in the Commonwealth of
                Pennsylvania or who reside in Pennsylvania.
                Texas Sub-Class: All members of the Class who purchased or
                leased their Class Vehicle in the State of Texas or who reside in
                Texas.
                Wisconsin Sub-Class: All members of the Class who purchased
                or leased their Class Vehicle in the State of Wisconsin or who
                reside in Wisconsin.

        296.    Excluded from the Class and Sub-Classes are: (1) Defendants, any entity or
 division in which Defendants have a controlling interest, and their legal representatives, officers,

 directors, assigns, and successors; (2) the Judge to whom this case is assigned and the Judge’s


                                                 76
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 77 of 117 PageID: 326




 staff; (3) any Judge sitting in the presiding state and/or federal court system who may hear an
 appeal of any judgment entered; and (4) those persons who have suffered personal injuries as a
 result of the facts alleged herein. Plaintiffs reserve the right to amend the Class and Sub-Class
 definitions if discovery and further investigation reveal that the Class and Sub-Class should be
 expanded or otherwise modified.
          297.   Numerosity: Although the exact number of Class Members is uncertain, and can
 only be ascertained through appropriate discovery, the number is significant enough such that
 joinder is impracticable. The disposition of the claims of these Class Members in a single action
 will provide substantial benefits to all parties and to the Court. The Class Members are readily
 identifiable from information and records in Defendants’ possession, custody, or control, as well
 as from records kept by the Department of Motor Vehicles and/or other third parties.
          298.   Typicality:   Plaintiffs’ claims are typical of the claims of the Class in that
 Plaintiffs, like all Class Members, purchased or leased a Class Vehicle designed, manufactured,
 and distributed by Defendants. The representative Plaintiffs, like all Class Members, have been
 damaged by Defendants’ misconduct in that they have| incurred or will incur the cost of repairing
 or replacing the defective windshield. Furthermore, the factual bases of Defendants’ misconduct
 are common to all Class Members and represent a common thread resulting in injury to the
 Class.
          299.   Commonality:      There are numerous questions of law and fact common to
 Plaintiffs and the Class that predominate over any question affecting Class Members
 individually. These common legal and factual issues include the following:
                 a) Whether Class Vehicles suffer from defects relating to the windshield;
                 b) Whether the defects relating to the windshield constitute an unreasonable
                    safety risk;

                 c) Whether Defendants knew about the defects pertaining to the windshield and,
                    if so, how long Defendants have known of the defect;

                 d) Whether the defective nature of the windshield constitutes a material fact;


                                                 77
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 78 of 117 PageID: 327




                e) Whether Defendants have had an ongoing duty to disclose the defective nature
                    of the windshield to Plaintiffs and Class Members;
                f) Whether Plaintiffs and the other Class Members are entitled to equitable
                    relief, including a preliminary and/or a permanent injunction;
                g) Whether Defendants knew or reasonably should have known of the defects
                    pertaining to the windshield before they| sold and leased Class Vehicles to
                    Class Members;
                h) Whether Defendants should be declared financially responsible for notifying
                    the Class Members of problems with the Class Vehicles and for the costs and
                    expenses of repairing and replacing the defective windshields;
                i) Whether Defendants are obligated to inform Class Members of their right to
                    seek reimbursement for having paid to diagnose, repair, or replace their
                    defective windshields;
                j) Whether Defendants breached the implied warranty of merchantability
                    pursuant to the Magnuson-Moss Warranty Act;
                k) Whether Defendants breached the implied warranty of merchantability
                    pursuant to the Song-Beverly Act;
                l) Whether Defendants breached their express warranties under state law and/or
                    the UCC; and
                m) Whether Defendants breached written warranties pursuant to the Magnuson-
                    Moss Warranty Act.
        300.    Adequate Representation:      Plaintiffs will fairly and adequately protect the
 interests of the Class Members. Plaintiffs have retained attorneys experienced in the prosecution
 of class actions, including consumer and product defect class actions, and Plaintiffs intend to

 vigorously prosecute this action.
        301.    Predominance and Superiority: Plaintiffs and Class Members have all suffered,

 and will continue to suffer, harm and damages as a result of Defendants’ unlawful and wrongful


                                                 78
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 79 of 117 PageID: 328




 conduct.    A class action is superior to other available methods for the fair and efficient
 adjudication of the controversy. Absent a class action, most Class Members would likely find
 the cost of litigating their claims prohibitively high and would therefore have no effective
 remedy. Because of the relatively small size of the individual Class Members’ claims, it is likely
 that only a few Class Members could afford to seek legal redress for Defendants’ misconduct.
 Absent a class action, Class Members will continue to incur damages, and Defendants’
 misconduct will continue unabated without remedy or relief.         Class treatment of common
 questions of law and fact would also be a superior method to multiple individual actions or
 piecemeal litigation in that it will conserve the resources of the courts and the litigants and
 promote consistency and efficiency of adjudication.

                                           COUNT I
                VIOLATION OF THE MAGNUSON- MOSS WARRANTY ACT
                                   (15 U.S.C. § 2301, et seq.)
                   (On behalf of the Class, or alternatively, all Sub-Classes)

         302.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein.
         303.    This claim is brought on behalf of Plaintiffs and the Class, or alternatively, on
 behalf of all Sub-Classes.
         304.    Plaintiffs are "consumers" within the meaning of the Magnuson-Moss Warranty
 Act, 15 U.S.C. § 2301(3).
         305.    Subaru is a "supplier" and "warrantor" within the meaning of the Magnuson-Moss
 Warranty Act, 15 U.S.C. § 2301(4)-(5).
         306.    The Class Vehicles are "consumer products" within the meaning of the
 Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(1).
         307.    15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who is
 damaged by the failure of a warrantor to comply with a written or implied warranty.




                                                79
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 80 of 117 PageID: 329




        308.    Subaru's new vehicle warranties and representations as to the quality of the Class
 Vehicles are written warranties within the meaning of the Magnuson-Moss Warranty Act, 15
 U.S.C. § 2301(6)(A), (B).
        309.    The Class Vehicles' implied warranties are covered under 15 U.S.C. § 2301(7).
        310.    Subaru breached these warranties, as described in more detail above. Without
 limitation, the Class Vehicles are equipped with defective windshields that are failing and
 jeopardize the safety of vehicle occupants and the public. The Class Vehicles share a common
 defect in that the vehicles are manufactured with defective materials and/or with poor
 workmanship. Contrary to Subaru's representations about its vehicles, the defective windshields
 are defective in manufacture, materials and/or workmanship and are unsafe. The Class Vehicles
 share a common defect that causes or allows the windshields to spontaneously and/or otherwise
 unreasonably break under circumstances in which non-defective windshields would not. The
 windshield failures are occurring within the warranty terms and period.
        311.    Subaru further breached its written warranties by not repairing and replacing the
 broken windshields, or performing additional repairs such as recalibrating driver assist systems
 in the Class Vehicles, pursuant to the three year/36,000 mile new vehicle written warranty.
        312.    Plaintiffs and the members of the Class and Sub-Classes have had sufficient
 dealings with either Subaru or its agents (e.g., dealerships and technical support) to establish
 privity between Subaru on one hand, and Plaintiffs and each of the Class members on the other
 hand. Nonetheless, privity is not required here because Plaintiffs and each of the other Class
 members are intended third-party beneficiaries of contracts between Subaru and its dealers, and
 specifically, of Subaru's express and implied warranties. The dealers were not intended to be the
 ultimate consumers of the Class Vehicles and have no rights under the warranty agreements
 provided with the Class Vehicles; the warranty agreements were designed for and intended to

 benefit the consumers only.




                                                80
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 81 of 117 PageID: 330




        313.    Affording Subaru a reasonable opportunity to cure its breach of written warranties
 would be unnecessary and futile here. Indeed, Subaru has long been on notice of the claims of
 Plaintiffs and Class members and has refused to provide a remedy.
        314.    At the time of sale or lease of each Class Vehicle, Subaru knew, should have
 known, or was reckless in not knowing of its misrepresentations and omissions concerning the
 Class Vehicles' defective windshields and inability to perform as warranted, but nonetheless
 failed to rectify the situation and/or disclose the defect. Under the circumstances, the remedies
 available under any informal settlement procedure would be inadequate and any requirement that
 Plaintiffs resort to an informal dispute resolution procedure and/or afford Subaru a reasonable
 opportunity to cure its breach of warranties is excused and thereby deemed satisfied.
        315.    Plaintiffs and the other Class members would suffer economic hardship if they
 returned their Class Vehicles but did not receive the return of all payments made by them.
 Because Subaru is refusing to acknowledge any revocation of acceptance and return immediately
 any payments made, Plaintiffs and the other Class members have not re-accepted their Class
 Vehicles by retaining them.
        316.    The amount in controversy of Plaintiffs' individual claims meets or exceeds the
 sum of $25. The amount in controversy of this action exceeds the sum of $50,000, exclusive of
 interest and costs, computed on the basis of all claims to be determined in this lawsuit.
        317.    Plaintiffs, individually and on behalf of all members of the Classes, seek all
 damages permitted by law, in an amount to be proven at trial.




                                                 81
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 82 of 117 PageID: 331




                                            COUNT II
                                   Breach of Express Warranty
                     (On behalf of the Class, or alternatively, all Sub-Classes)

         318.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein.
         319.    Plaintiffs bring this count on behalf of themselves and the Class or, alternatively,
 on behalf of all Sub-Classes.
         320.    Subaru is and was at all relevant times a merchant and seller of motor vehicles
 within the meaning of the Uniform Commercial Code and relevant state law.
         321.    With respect to leases, Subaru is and was at all relevant times a lessor of motor
 vehicles within the meaning of the Uniform Commercial Code and relevant state law.
         322.    The Class Vehicles are and were at all relevant times goods within the meaning of
 the Uniform Commercial Code and relevant state law.
         323.    Defendants provided all purchasers and lessees of the Class Vehicles with an
 express warranty described herein, which became a material part of the bargain. Accordingly,
 Defendants’ express warranty is an express warranty under California law.
         324.    The windshields were manufactured and/or installed in the Class Vehicles by
 Defendants and are covered by the express warranty.
         325.    In a section entitled “What Is Covered,” Defendants’ Warranty provides in

 relevant part that “These warranties cover any repairs needed to correct defects in material or
 workmanship reported during the applicable warranty period and which occur under normal use:
 . . . in any part of the [Class Vehicle]….”
         326.    According to Subaru, “BASIC COVERAGE is 3 years or 36,000 miles,
 whichever comes first.”
         327.    The Warranty formed the basis of the bargain that was reached when Plaintiffs
 and other members of the Classes purchased or leased their Class Vehicles equipped with the

 defective windshields.



                                                  82
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 83 of 117 PageID: 332




        328.    Plaintiffs and the Class members experienced defects within the warranty period.
 Despite the existence of the Warranty, Subaru failed to inform and/or denied to Plaintiffs and
 Class members that the Class Vehicles have defective materials and/or workmanship, and have
 failed to fix, repair or replace the defective windshields pursuant to the terms of the Warranty
 and at no charge to the Classes.
        329.    Subaru breached the Warranty promising to repair and correct a manufacturing
 defect or defective materials or workmanship of any part of the Class Vehicles.
        330.    Subaru was provided notice of the defect in the Class Vehicles’ windshields by
 Plaintiffs and/or by numerous consumer complaints made to their authorized dealers nationwide,
 complaints to NHTSA, and through Subaru’s own testing. In addition, Subaru was specifically
 put on notice of a breach of express warranty claim by way of the initial complaint filed in
 Powell v. Subaru of America, Inc., 19-cv-19114-NLH (D.N.J. 2019) and subsequent complaints,
 but still refuses to provide remedial relief.       Accordingly, affording Defendant a further
 reasonable opportunity to cure its breach of written warranties would be unnecessary and futile
 here because Defendant has known of and concealed and denied the existence of the defect in the
 windshields and has failed to provide a suitable repair or replacement of the defective
 windshields free of charge within a reasonable time
        331.    Affording Subaru any additional opportunity to cure its breach of written
 warranties would be unnecessary and futile.
        332.    Furthermore, the warranty promising to repair and/or correct a manufacturing or
 workmanship defect fails in its essential purpose because the remedy is insufficient to make
 Plaintiff and Class members whole, and because the replacement windshields that have and are
 being installed are likewise defective, and because Subaru has failed and/or has refused to
 adequately provide the promised remedies within a reasonable time.

        333.    Accordingly, recovery by Plaintiff and the other Class members is not limited to
 the limited warranty promising to repair and/or correct a manufacturing defect, and Plaintiff,

 individually and on behalf of the other Class members, seeks all remedies as allowed by law.


                                                83
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 84 of 117 PageID: 333




         334.    Also, as alleged in more detail herein, at the time Subaru warranted and sold the
 Class Vehicles, it knew that the Class Vehicles did not conform to Subaru’s warranties and were
 inherently defective, and Subaru wrongfully concealed material facts regarding its Class
 Vehicles. Plaintiff and the other Class members were therefore induced to purchase or lease the
 Class Vehicles under false and/or fraudulent pretenses.
         335.    Moreover, many of the injuries flowing from the Class Vehicles cannot be
 resolved through the limited remedy of “replacements or adjustments,” as many incidental and
 consequential damages have already been suffered due to Subaru’s conduct as alleged herein.
 Due to Subaru’s failure and/or continued failure to provide such limited remedy within a
 reasonable time, any limitation on Plaintiff’s and the other Class members’ remedies would be
 insufficient to make Plaintiff and the other Class members whole.
         336.    Subaru was provided notice of these issues by numerous complaints voiced by
 consumers, including those formal complaints submitted to NHTSA and the initial Complaint in
 this case, within a reasonable amount of time after the defect was discovered.
         337.    Because of Defendant’s breach of express warranty as set forth herein, Plaintiffs
 and members of the Classes assert, as additional and/or alternative remedies, the revocation of
 acceptance of the goods and the return to Plaintiffs and members of the Classes of the purchase
 or lease price of all Class Vehicles currently owned or leased, and for such other incidental and
 consequential damages as allowed.
         338.    As a direct and proximate result of Subaru’s breach of express warranties,
 Plaintiffs and all members of the Classes have been damaged in an amount to be determined at
 trial


                                             Count III
                       Breach of The Implied Warranty of Merchantability
                     (On behalf of the Class, or alternatively, all Sub-Classes)
         339.    Plaintiffs repeat and re-allege each and every allegation contained above as if

 fully set forth herein.


                                                 84
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 85 of 117 PageID: 334




        340.    Plaintiffs bring this count on behalf of themselves and the Class or, alternatively,
 on behalf of all Sub-Classes.
        341.    Subaru is and was at all relevant times a merchant and seller of motor vehicles
 within the meaning of the Uniform Commercial Code and relevant state law.
        342.    With respect to leases, Subaru is and was at all relevant times a lessor of motor
 vehicles within the meaning of the Uniform Commercial Code and relevant state law.
        343.    The Class Vehicles are and were at all relevant times goods within the meaning of
 the Uniform Commercial Code and relevant state law.
        344.    A warranty that the Class Vehicles were in merchantable condition and fit for the
 ordinary purpose for which vehicles are used is implied by law under the Uniform Commercial
 Code and relevant state law.
        345.    Subaru knew or had reason to know of the specific use for which the Class
 Vehicles were purchased or leased. Subaru directly sold and marketed Class Vehicles to
 customers through authorized dealers, like those from whom Plaintiffs and members of the
 Classes bought or leased their vehicles, for the intended purpose of consumers purchasing the
 vehicles. Subaru knew that the Class Vehicles would and did pass unchanged from the
 authorized dealers to Plaintiffs and members of the Classes, with no modification to the defective
 windshields.
        346.    Subaru provided Plaintiffs and Class Members with an implied warranty that the
 Class Vehicles and their components and parts are merchantable and fit for the ordinary purposes
 for which they were sold.
        347.    This implied warranty included, among other things: (i) a warranty that the Class
 Vehicles and their windshields that were manufactured, supplied, distributed, and/or sold by
 Subaru were safe and reliable for providing transportation; and (ii) a warranty that the Class

 Vehicles and their windshields would be fit for their intended use while the Class Vehicles were
 being operated.




                                                 85
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 86 of 117 PageID: 335




        348.    Contrary to the applicable implied warranties, the Class Vehicles and their
 windshields at the time of sale and thereafter were not fit for their ordinary and intended purpose
 of providing Plaintiffs and Class Members with reliable, durable, and safe transportation.
 Instead, the Class Vehicles are defective, including, but not limited to, the defective materials,
 design and/or manufacture of their windshields and the existence of the Defect at the time of sale
 or lease and thereafter. Subaru knew of this defect at the time these sale or lease transactions
 occurred.
        349.    As a result of Subaru’s breach of the applicable implied warranties, Plaintiffs and
 members of the Classes of the Class Vehicles suffered an ascertainable loss of money, property,
 and/or value of their Class Vehicles. Additionally, as a result of the Defect, Plaintiffs and
 members of the Classes were harmed and suffered actual damages in that the Class Vehicles’
 windshields are substantially certain to crack or otherwise fail before their expected useful life
 has run.
        350.    Subaru’s actions, as complained of herein, breached the implied warranty that the
 Class Vehicles were of merchantable quality and fit for such use in violation of the Uniform
 Commercial Code and relevant state law.
        351.    Plaintiffs and members of the Classes have complied with all obligations under
 the warranty, or otherwise have been excused from performance of said obligations as a result of
 Subaru’s conduct described herein.
        352.    Plaintiffs and members of the Classes were not required to notify Subaru of the
 breach because affording Subaru a reasonable opportunity to cure its breach of warranty would
 have been futile. Subaru was also on notice of the Defect from the complaints and service
 requests it received from Plaintiffs and the Class Members, from repairs and/or replacements of
 the windshields or components thereof, and through other internal sources.

        353.    As a direct and proximate cause of Subaru’s breach, Plaintiffs and members of the
 Classes suffered damages and continue to suffer damages, including economic damages at the

 point of sale or lease and diminution of value of their Class Vehicles. Additionally, Plaintiffs and


                                                 86
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 87 of 117 PageID: 336




 members of the Classes have incurred or will incur economic damages at the point of repair in
 the form of the cost of repair as well as additional losses.
         354.       As a direct and proximate result of Subaru’s breach of the implied warranty of
 merchantability, Plaintiffs and members of the Classes have been damaged in an amount to be
 proven at trial.


                                   COUNT IV
         VIOLATION OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT
                       (California Civil Code § 1750, et seq.)
                      (On behalf of the California Sub-Class)
         355.       Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein
         356.       Plaintiffs Gordon Armstrong, Carl Eckhardt, Paul Geisler, Hunter Mills, Sandy
 Moreno, Louie Nevarez, and Andrew Vierra (“California Plaintiffs”) bring this cause of action
 on behalf of themselves and the California Sub-Class.
         357.       Each Defendant is a “person” as defined by California Civil Code § 1761(c).
         358.       California Plaintiffs and the Sub-Class members are “consumers” within the
 meaning of California Civil Code § 1761(d) because they purchased their Class Vehicles
 primarily for personal, family, or household use.
         359.       By failing to disclose and concealing the defective nature of the windshield from

 California Plaintiffs and prospective Sub-Class members, Defendants violated California Civil
 Code § 1770(a), as it represented that the Class Vehicles and their windshields had
 characteristics and benefits that they do not have, and represented that the Class Vehicles and
 their windshields were of a particular standard, quality, or grade when they were of another. See
 Cal. Civ. Code §§ 1770(a)(5) & (7).
         360.       Defendants’ unfair and deceptive acts or practices occurred repeatedly in
 Defendants’ trade or business, were capable of deceiving a substantial portion of the purchasing

 public, and imposed a serious safety risk on the public.



                                                   87
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 88 of 117 PageID: 337




        361.      Defendants knew that the Class Vehicles and their windshields suffered from an
 inherent defect, were defectively designed, and were not suitable for their intended use.
        362.      As a result of their reliance on Defendants’ omissions, owners and/or lessees of
 the Class Vehicles, including California Plaintiffs, suffered an ascertainable loss of money,
 property, and/or value of their Class Vehicles. Additionally, as a result of the Defect, California
 Plaintiffs and the Sub-Class members were harmed and suffered actual damages in that the Class
 Vehicles’ windshields are substantially certain to crack or break before their expected useful life
 has run.
        363.      Defendants were under a duty to California Plaintiffs and the Sub-Class members
 to disclose the defective nature of the windshields and/or the associated repair costs because:
                  a) Defendants were in a superior position to know the true state of facts about the
                     safety defect in the Class Vehicles’ windshields;
                  b) Plaintiffs and the Sub-Class members could not reasonably have been
                     expected to learn or discover that their windshields had a dangerous safety
                     defect until it manifested; and
                  c) Defendants knew that Plaintiffs and the Sub-Class members could not
                     reasonably have been expected to learn of or discover the safety defect.
        364.      In failing to disclose the defective nature of windshields, Defendants knowingly
 and intentionally concealed material facts and breached their duty not to do so.
        365.      The facts Defendants concealed from or failed to disclose to Plaintiffs and the
 Sub-Class members are material in that a reasonable consumer would have considered them to
 be important in deciding whether to purchase or lease the Class Vehicles or pay less. Had
 California Plaintiffs and the Sub-Class members known that the Class Vehicles’ windshields
 were defective, they would not have purchased or leased the Class Vehicles or would have paid

 less for them.




                                                  88
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 89 of 117 PageID: 338




         366.    California Plaintiffs and the Sub-Class members are reasonable consumers who
 do not expect the windshields installed in their vehicles to exhibit problems such as the Defect.
 This is the reasonable and objective consumer expectation relating to a vehicle’s windshield.
         367.    As a result of Defendants’ conduct, California Plaintiffs and the Sub-Class
 members were harmed and suffered actual damages in that, on information and belief, the Class
 Vehicles experienced and will continue to experience problems such as the Defect.
         368.    As a direct and proximate result of Defendants’ unfair or deceptive acts or
 practices, California Plaintiffs and the Sub-Class members suffered and will continue to suffer
 actual damages.
         369.    California Plaintiffs and the Sub-Class members are entitled to equitable relief.
         370.    California Plaintiffs provided Defendants with notice of its violations of the
 CLRA pursuant to California Civil Code § 1782(a).
         371.    Included at the end of this Complaint is a declaration of venue and place of trial
 under California Civil Code Section 1780(d).

                                     COUNT V
            VIOLATION OF CALIFORNIA BUSINESS & PROFESSIONS CODE
                          (California Code § 17200, et seq.)
                       (On Behalf of the California Sub-Class)

         372.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein.
         373.    California Plaintiffs bring this cause of action on behalf of themselves and the
 California Sub-Class.
         374.    As a result of their reliance on Defendants’ omissions, owners and/or lessees of
 the Class Vehicles, including Plaintiffs, suffered an ascertainable loss of money, property, and/or
 value of their Class Vehicles. Additionally, as a result of the Defect, Plaintiffs and the California
 Sub-Class members were harmed and suffered actual damages in that the Class Vehicles’

 windshields are substantially certain to fail before their expected useful life has run.



                                                  89
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 90 of 117 PageID: 339




        375.    California Business & Professions Code § 17200 prohibits acts of “unfair
 competition,” including any “unlawful, unfair or fraudulent business act or practice” and “unfair,
 deceptive, untrue or misleading advertising.”
        376.    Plaintiffs and the California Sub-Class members are reasonable consumers who
 do not expect their windshields to exhibit problems such as spontaneously and/or unreasonably
 cracking, chipping and otherwise breaking, and frequent replacement.
        377.    Defendants knew the Class Vehicles and their windshields were defectively
 designed or manufactured, would fail prematurely, and were not suitable for their intended use.
        378.    In failing to disclose the Defect, Defendants have knowingly and intentionally
 concealed material facts and breached their duty not to do so.
        379.    Defendants were under a duty to Plaintiffs and the California Sub-Class members
 to disclose the defective nature of the Class Vehicles and their windshields because:
                a) Defendants were in a superior position to know the true state of facts about the
                    safety defect in the Class Vehicles’ windshields; and
                b) Defendants actively concealed the defective nature of the Class Vehicles and
                    their windshields from Plaintiffs and the California Sub-Class.
        380.    The facts Defendants concealed from or failed to disclose to Plaintiffs and the
 California Sub-Class members are material in that a reasonable person would have considered
 them to be important in deciding whether to purchase or lease Class Vehicles. Had they known
 of the Defect, Plaintiffs and the other California Sub-Class members would have paid less for
 Class Vehicles equipped with the windshields or would not have purchased or leased them at all.
        381.    Defendants continued to conceal the defective nature of the Class Vehicles and
 their windshields even after Plaintiffs and the other California Sub-Class members began to
 report problems.

        382.    Defendants’ conduct was and is likely to deceive consumers.
        383.    Defendants’ acts, conduct, and practices were unlawful, in that they constituted:

                a) Violations of California’s Consumers Legal Remedies Act;


                                                 90
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 91 of 117 PageID: 340




                 b) Violations of the Song-Beverly Consumer Warranty Act;
                 c) Violations of the Magnuson-Moss Warranty Act; and
                 d) Breach of Express Warranty under California Commercial Code § 2313.
         384.    By their conduct, Defendants have engaged in unfair competition and unlawful,
 unfair, and fraudulent business practices.
         385.    Defendants’ unfair or deceptive acts or practices occurred repeatedly in
 Defendants’ trade or business and were capable of deceiving a substantial portion of the
 purchasing public.
         386.    As a direct and proximate result of Defendants’ unfair and deceptive practices,
 Plaintiffs and the other California Sub-Class members have suffered and will continue to suffer
 actual damages.
         387.    Defendants have been unjustly enriched and should be required to make
 restitution to Plaintiffs and the other California Sub-Class members pursuant to §§ 17203 and
 17204 of the Business & Professions Code.

                                            COUNT VI
                      BREACH OF IMPLIED WARRANTY PURSUANT TO
                       SONG- BEVERLY CONSUMER WARRANTY ACT
                        (California Civil Code §§ 1792 and 1791.1, et seq.)
                              (On behalf of the California Sub-Class)

         388.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein.
         389.    California Plaintiffs bring this cause of action on behalf of themselves and the
 California Sub-Class.
         390.    Defendants were at all relevant times the manufacturer, distributor, warrantor,
 and/or seller of the Class Vehicles. Defendants knew or had reason to know of the specific use
 for which the Class Vehicles were purchased or leased.
         391.    Defendants provided California Plaintiffs and the Sub-Class members with an

 implied warranty that the Class Vehicles and their components and parts are merchantable and fit


                                                91
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 92 of 117 PageID: 341




 for the ordinary purposes for which they were sold. However, the Class Vehicles are not fit for
 their ordinary purpose of providing reasonably reliable and safe transportation because, inter alia,
 the Class Vehicles and their windshields suffered from an inherent defect at the time of sale and
 thereafter and are not fit for their particular purpose of providing safe and reliable transportation.
            392.   Defendants impliedly warranted that the Class Vehicles were of merchantable
 quality and fit for their intended use. This implied warranty included, among other things: (i) a
 warranty that the Class Vehicles and their windshields, which were manufactured, supplied,
 distributed, and/or sold by Defendants, would provide safe and reliable transportation; and (ii) a
 warranty that the Class Vehicles and their windshields would be fit for their intended use.
            393.   Contrary to the applicable implied warranties, the Class Vehicles and their
 windshields at the time of sale and thereafter were not fit for their ordinary and intended purpose
 of providing California Plaintiffs and the Sub-Class members with reliable, durable, and safe
 transportation. Instead, the Class Vehicles are defective, including the defective windshields.
            394.   The alleged Defect is inherent and was present in each Class Vehicle at the time
 of sale.
            395.   As a result of Defendants’ breach of the applicable implied warranties, owners
 and/or lessees of the Class Vehicles suffered an ascertainable loss of money, property, and/or
 value of their Class Vehicles. Additionally, as a result of the Defect, California Plaintiffs and the
 Sub-Class members were harmed and suffered actual damages in that the Class Vehicles’
 windshields are substantially certain to fail before their expected useful life has run.
            396.   Defendants’ actions, as complained of herein, breached the implied warranty that
 the Class Vehicles were of merchantable quality and fit for such use in violation of California
 Civil Code §§ 1792 and 1791.1

                                        COUNT VII
              VIOLATION OF THE COLORADO CONSUMER PROTECTION ACT
                            (Colo. Rev. Stat. §§ 6- 1- 101, et seq.)
                          (On behalf of the Colorado Sub-Class)




                                                   92
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 93 of 117 PageID: 342




         397.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein .
         398.    Plaintiffs Daniel Binkley, Ryan Hicks, and Stephen Merman (“Colorado
 Plaintiffs”) brings this cause of action on behalf of themselves and the members of the Colorado
 Sub-Class.
         399.    Subaru is a “person” within the meaning of the Colorado Consumer Protection
 Act (“CCPA”), COLO. REV. STAT. § 6-1-102.
         400.    The CCPA prohibits a person from engaging in a “deceptive trade practice,”
 including “knowingly mak[ing] a false representation as to the characteristics, ingredients, uses,
 benefits, alterations, or quantities of goods […];” “represent[ing] that goods, good, services, or
 property are of a particular standard, quality, or grade, […] if he knows or should know that they
 are of another;” and “advertis[ing] goods, services, or property with intent not to sell them as
 advertised.” COLO. REV. STAT. § 6-1-105(1)(e), (g), and (i).
         401.    Subaru participated in deceptive trade practices that violated the CCPA as
 described below and alleged throughout the Complaint. By failing to disclose the Defect, by
 concealing the Defect, by marketing its vehicles as as safe, reliable, well-engineered, and of high
 quality, and by presenting itself as a reputable manufacturer that valued safety, performance and
 reliability, and stood behind its vehicles after they were sold, Subaru knowingly and intentionally
 misrepresented and omitted material facts in connection with the sale or lease of the Class
 Vehicles. Subaru systematically misrepresented, concealed, suppressed, or omitted material facts
 relating to the Class Vehicles and the Defect in the course of its business.
         402.    Subaru also engaged in unlawful trade practices by employing deception,
 deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission
 of any material fact with intent that others rely upon such concealment, suppression or omission,

 in connection with the sale of the Class Vehicles.




                                                  93
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 94 of 117 PageID: 343




        403.     Subaru’s unfair and deceptive acts or practices occurred repeatedly in Subaru’s
 trade or business, were capable of deceiving a substantial portion of the purchasing public, and
 imposed a serious safety risk on the public.
        404.     Subaru knew that the Class Vehicles and their windshields suffered from an
 inherent defect, were defectively designed or manufactured, and were not suitable for their
 intended use.
        405.     Subaru knew or should have known that its conduct violated the CCPA.
        406.     Colorado Plaintiffs and the Colorado Sub-Class Members reasonably relied on
 Subaru’s misrepresentations and omissions of material facts in its advertisements of the Class
 Vehicles and in the purchase of the Class Vehicles.
        407.     Had Colorado Plaintiffs and the Colorado Sub-Class Members known that the
 Class Vehicles would exhibit the Defect, they would not have purchased or leased the Class
 Vehicles, or would have paid less for them. Plaintiffs did not receive the benefit of their bargain
 as a result of Subaru’s misconduct.
        408.     As a direct and proximate result of Defendant’s violations of the CCPA, Colorado
 Plaintiffs and members of the Colorado Sub-Class have suffered actual damages and/or injury in
 fact, including, inter alia: (1) out-of-pocket monies for diagnosis, repair and/or replacement of
 the defective windshields; (2) recalibration of driver assist systems; and/or (3) the difference in
 value between the Class Vehicles promised and warranted, and the Class Vehicles containing the
 defective windshields.
        409.     Colorado Plaintiffs and members of the Sub-Class seek actual damages against
 Defendant in an amount to be determined at trial and statutory, treble, and/or punitive damages
 under the CCPA, as well as an order enjoining Defendant’s unfair, unlawful, and/or deceptive
 practices and awarding costs, attorneys’ fees and restitution, disgorgement of funds, and any

 other just and proper relief available under the CCPA.




                                                 94
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 95 of 117 PageID: 344




                                          COUNT VIII
                           VIOLATION OF THE FLORIDA DECEPTIVE
                             AND UNFAIR TRADE PRACTICES ACT
                                   (Fla. Stat. §§ 501.201- .213)
                               (On behalf of the Florida Sub-Class)

         410.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein.
         411.    Plaintiff Arnold Milstein (“Florida Plaintiff”) brings this cause of action on his
 own behalf and on behalf of the members of the Florida Sub-Class.
         412.    Subaru’s business acts and practices alleged herein constitute unfair,

 unconscionable and/or deceptive methods, acts or practices under the Florida Deceptive and
 Unfair Trade Practices Act, § 501.201, et seq., Florida Statutes ("FDUTPA").
         413.    At all relevant times, Florida Plaintiff and the Florida Sub-Class Members were
 "consumers" within the meaning of the FDUTPA. Fla. Stat. § 501.203(7).
         414.    Subaru’s conduct, as set forth herein, occurred in the conduct of "trade or
 commerce" within the meaning of the FDUTPA. Fla. Stat. § 501.203(8).
         415.    The FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or
 practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce.”
 Fla. Stat. § 501.204(1).
         416.    Subaru participated in deceptive trade practices that violated the FDUTPA as

 described below and alleged throughout the Complaint. By failing to disclose the Defect, by
 concealing the Defect, by marketing its vehicles as as safe, reliable, well-engineered, and of high
 quality, and by presenting itself as a reputable manufacturer that valued safety, performance and
 reliability, and stood behind its Warranty and vehicles after they were sold, Subaru knowingly
 and intentionally misrepresented and omitted material facts in connection with the sale or lease
 of the Class Vehicles. Subaru systematically misrepresented, concealed, suppressed, or omitted
 material facts relating to the Class Vehicles and the Defect in the course of its business.




                                                  95
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 96 of 117 PageID: 345




        417.     Subaru also engaged in unlawful trade practices by employing deception,
 deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission
 of any material fact with intent that others rely upon such concealment, suppression or omission,
 in connection with the sale of the Class Vehicles.
        418.     Subaru's unfair and deceptive acts or practices occurred repeatedly in Subaru's
 trade or business, were capable of deceiving a substantial portion of the purchasing public, and
 imposed a serious safety risk on the public.
        419.     Subaru knew that the Class Vehicles and their windshields suffered from an
 inherent defect, were defectively designed or manufactured, and were not suitable for their
 intended use.
        420.     Subaru knew or should have known that its conduct violated the FDUTPA.
        421.     Florida Plaintiff and the Florida Sub-Class Members reasonably relied on
 Subaru's misrepresentations and omissions of material facts in its advertisements of the Class
 Vehicles and in the purchase of the Class Vehicles.
        422.     Defendant has knowingly and willfully engaged in the unfair and deceptive trade
 practices alleged herein. Further, Defendant unconscionably marketed the Class Vehicles to
 uninformed consumers in order to maximize profits by selling additional Class Vehicles
 containing the undisclosed defect and corresponding safety hazard. Defendant’s unlawful acts
 and practices affect the public interest and trade and commerce in the State of Florida, were in
 bad faith, and present a continuing safety hazard to the Plaintiff and members of the Florida
 Subclass.
        423.     As a direct and proximate result of Defendant’s violations of the FDUTPA,
 Plaintiff and members of the Florida Sub-Class have suffered actual damages and/or injury in
 fact, including, inter alia: (1) out-of-pocket monies for diagnosis, repair and/or replacement of

 the defective windshields; (2) recalibration of driver assist systems; and/or (3) the difference in
 value between the Class Vehicles promised and warranted, and the Class Vehicles containing the




                                                 96
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 97 of 117 PageID: 346




 defective windshields; and/or (4) increased insurance premiums due to submitting claims to their
 insurance carriers.
         424.    Plaintiff and members of the Florida Sub-Class seek actual damages against
 Defendant in an amount to be determined at trial and statutory, treble, and/or punitive damages
 under the FDUTPA. Plaintiff and members of the Florida Subclass also seek an order enjoining
 Defendant’s unfair, unlawful, and/or deceptive practices and awarding costs, attorneys’ fees and
 restitution, disgorgement of funds, and any other just and proper relief available under the
 FDUTPA.



                                     COUNT IX
            VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT
                        (Mich. Comp. Laws §§ 445.903 et seq.)
                        (On behalf of the Michigan Sub-Class)

         425.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein.
         426.    Plaintiff Jason Moore (“Michigan Plaintiff”) brings this cause of action on his
 own behalf and on behalf of the members of the Michigan Sub-Class.
         427.    Michigan Plaintiff and the Michigan Sub-Class Members are “person[s]” within
 the meaning of the MICH. COMP. LAWS § 445.902(1)(d).
         428.    Subaru is a “person” engaged in “trade or commerce” within the meaning of the
 MICH. COMP. LAWS Laws § 445.902(1)(d).
         429.    The Michigan Consumer Protection Act (“Michigan CPA”) prohibits “[u]nfair,
 unconscionable, or deceptive methods, acts, or practices in the conduct of trade or commerce,”
 including: “(c) Representing that goods or services have . . . characteristics . . . that they do not
 have;” “(e) Representing that goods or services are of a particular standard . . . if they are of
 another;” “(s) Failing to reveal a material fact, the omission of which tends to mislead or deceive

 the consumer, and which fact could not reasonably be known by the consumer;” “(bb) Making a



                                                  97
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 98 of 117 PageID: 347




 representation of fact or statement of fact material to the transaction such that a person
 reasonably believes the represented or suggested state of affairs to be other than it actually is;”
 and “(cc) Failing to reveal facts that are material to the transaction in light of representations of
 fact made in a positive manner.” MICH. COMP. LAWS § 445.903(1).
        430.    Defendant knowingly failed to disclose, concealed, suppressed and/or omitted
 material facts regarding the defective windshields and associated safety hazard and
 misrepresented the standard, quality or grade of the Class Vehicles, which directly caused harm
 to the Plaintiff. Defendant knowingly failed to disclose, concealed, suppressed and/or omitted
 material facts regarding the defective windshields and associated safety hazard and
 misrepresented the standard, quality or grade of the Class Vehicles, which directly caused harm
 to the Plaintiff and the Michigan Sub-Class. Defendant actively suppressed the fact that the
 windshields in Class Vehicles are defective and present a safety hazard because of materials,
 workmanship and/or manufacturing defects.
        431.    Further, Defendant employed unfair and deceptive trade practices to deny repair
 or replacement of the defective windshields under warranty and within a reasonable time in
 violation of the Michigan CPA. Defendant also breached its warranties as alleged herein in
 violation of the Michigan CPA.
        432.    Defendant’s unfair and deceptive trade practices were likely to deceive a
 reasonable consumer. Plaintiff and members of the Michigan Sub-Class had no reasonable way
 to know that Class Vehicles contained windshields that were defective in materials,
 workmanship, and/or manufacture and posed a safety risk.            Defendant possessed superior
 knowledge as to the quality and characteristics of the Class Vehicles, including the defective
 windshields and associated safety risks, and any reasonable consumer would have relied on
 Defendant’s misrepresentations and omissions as Plaintiff and members of the Subclass did.

        433.    Defendant intentionally and knowingly misrepresented and omitted facts
 regarding the defective windshields and associated safety hazard with the intent to mislead




                                                  98
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 99 of 117 PageID: 348




 Plaintiff and Michigan Sub-Class members. Defendant knew, or should have known, that the
 windshields are defective and expose drivers and the public to an associated safety hazard.
        434.    Defendant owed a duty to disclose the defective windshields and its
 corresponding safety hazard to Plaintiff and Sub-Class members because Defendant possessed
 superior and exclusive knowledge regarding the defect and the hazard associated with the
 defective windshields.     Rather than disclose the defect, Defendant engaged in unfair and
 deceptive trade practices in order to sell additional Class Vehicles and avoid the cost of repair or
 replacement of the defective windshields.
        435.    Defendant’s unfair and deceptive acts or practices, affirmative misrepresentations
 and/or material omissions regarding the defective windshields were intended to mislead
 consumers and misled Plaintiff and Subclass members.
        436.    At all relevant times, Defendant’s unfair and deceptive acts or practices,
 affirmative misrepresentations and/or omissions regarding the defective windshields and the
 corresponding safety hazard were material to Plaintiff and Subclass members. When Plaintiff
 and Michigan Sub-Class members purchased or leased their Class Vehicles, they reasonably
 relied on the reasonable expectation that the Class Vehicles would be free from defects and
 would have a safe, non-defective windshield. Had Defendant disclosed that the windshields
 were defective, would pose a safety hazard, and would cause significant monetary losses,
 Plaintiff and Subclass members would not have purchased or leased the Class Vehicles, or would
 have paid less for their vehicles.
        437.    Defendant had a continuous duty to Plaintiff and members of the Sub-Cclass to
 refrain from unfair and deceptive practices under the Michigan CPA and to disclose the defect
 and associated safety hazard. Defendant’s unfair and deceptive acts or practices, affirmative
 misrepresentations and/or material omissions regarding the defective windshields, and

 corresponding safety hazard are substantially injurious to consumers.
        438.    Defendant has knowingly and willfully engaged in the unfair and deceptive trade

 practices alleged herein. Further, Defendant unconscionably marketed the Class Vehicles to


                                                 99
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 100 of 117 PageID: 349




 uninformed consumers in order to maximize profits by selling additional Class Vehicles
 containing the undisclosed defect and corresponding safety hazard. Defendant’s unlawful acts
 and practices affect the public interest and trade and commerce in the State of Michigan, were in
 bad faith, and present a continuing safety hazard to the Plaintiff and members of the Subclass.
         439.    As a direct and proximate result of Defendant’s violations of the Michigan CPA,
 Plaintiff Moore and members of the Sub-Class have suffered actual damages and/or injury in
 fact, including, inter alia: (1) out-of-pocket monies for diagnosis, repair and/or replacement of
 the defective windshields; (2) recalibration of driver assist systems; and/or (3) the difference in
 value between the Class Vehicles promised and warranted, and the Class Vehicles containing the
 defective windshields.
         440.    Plaintiff and the Michigan Sub-Class seek injunctive relief to enjoin Subaru from
 continuing its unfair and deceptive acts; monetary relief against Subaru measured as the greater
 of (a) actual damages in an amount to be determined at trial and (b) statutory damages in the
 amount of $250 for Plaintiff and each Michigan Sub-Class member; reasonable attorneys’ fees;
 and any other just and proper relief available under Mich. Comp. Laws § 445.911

                                    COUNT X
         VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT
                         (Mo. Rev. Stat. §§ 407.010 et Seq.)
                       (On behalf of the Missouri Sub-Class)

         441.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein.
         442.    Plaintiff Katherine Kinsey (“Missouri Plaintiff”) brings this cause of action on her
 own behalf and on behalf of the members of the Missouri Sub-Class.
         443.    Subaru, Missouri Plaintiff, and the Missouri Sub-Class Members are “persons”
 within the meaning of MO. REV. STAT. § 407.010(5).
         444.    Subaru engaged in “trade” or “commerce” in the State of Missouri within the

 meaning of MO. REV. STAT. § 407.010(7).



                                                 100
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 101 of 117 PageID: 350




        445.     The Missouri Merchandising Practices Act (“Missouri MPA”) makes unlawful
 the “act, use or employment by any person of any deception, fraud, false pretense,
 misrepresentation, unfair practice, or the concealment, suppression, or omission of any material
 fact in connection with the sale or advertisement of any merchandise.” MO. REV. STAT. §
 407.020. Subaru used or employed deception, fraud, false pretense, false promise,
 misrepresentation, unfair practice or the concealment, suppression, or omission of any material
 fact in connection with the sale or advertisement of any merchandise in trade or commerce, in
 violation of the Missouri MPA.
        446.     Subaru participated in deceptive trade practices that violated the Missouri MPA as
 described below and alleged throughout the Complaint. By failing to disclose the Defect, by
 concealing the Defect, by marketing its vehicles as as safe, reliable, well-engineered, and of high
 quality, and by presenting itself as a reputable manufacturer that valued safety, performance and
 reliability, and stood behind its vehicles after they were sold, Subaru knowingly and intentionally
 misrepresented and omitted material facts in connection with the sale or lease of the Class
 Vehicles. Subaru systematically misrepresented, concealed, suppressed, or omitted material facts
 relating to the Class Vehicles and the Defect in the course of its business.
        447.     Subaru also engaged in unlawful trade practices by employing deception,
 deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission
 of any material fact with intent that others rely upon such concealment, suppression or omission,
 in connection with the sale of the Class Vehicles.
        448.     Subaru’s unfair and deceptive acts or practices occurred repeatedly in Subaru’s
 trade or business, were capable of deceiving a substantial portion of the purchasing public, and
 imposed a serious safety risk on the public.
        449.     Subaru knew that the Class Vehicles and their windshields suffered from an

 inherent defect, were defectively designed or manufactured, and were not suitable for their
 intended use.

        450.     Subaru knew or should have known that its conduct violated the Missouri MPA.


                                                 101
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 102 of 117 PageID: 351




         451.    Missouri Plaintiff and the Missouri Sub-Class Members reasonably relied on
 Subaru’s misrepresentations and omissions of material facts in its advertisements of the Class
 Vehicles and in the purchase of the Class Vehicles.
         452.    Had Missouri Plaintiff and the Missouri Sub-Class Members known that the Class
 Vehicles would exhibit the Defect, they would not have purchased or leased the Class Vehicles,
 or would have paid less for them. Plaintiffs did not receive the benefit of their bargain as a result
 of Subaru’s misconduct.
         453.    Missouri Plaintiff and the Missouri Sub-Class Members suffered injury in fact to
 a legally protected interest. As a result of Subaru’s conduct, Missouri Plaintiff and the Missouri
 Sub-Class Members were harmed and suffered actual damages, including, inter alia: (1) out-of-
 pocket monies for diagnosis, repair and/or replacement of the defective windshields; (2)
 recalibration of driver assist systems; and/or (3) the difference in value between the Class
 Vehicles promised and warranted, and the Class Vehicles containing the defective windshields.
         454.    As a result of Subaru’s conduct, Missouri Plaintiff and the Missouri Sub-Class
 Members were harmed and suffered actual damages as a result of Subaru’s misrepresentations
 and omissions with regard to their Class Vehicles windshields because they purchased vehicles
 which do not perform as advertised.
         455.    Subaru is liable to Plaintiff and the Missouri Sub-Class for damages in amounts to
 be proven at trial, including attorneys’ fees, costs, and punitive damages, as well as injunctive
 relief enjoining Subaru’s unfair and deceptive practices, and any other just and proper relief
 under Mo. Rev. Stat. § 407.025.

                                        COUNT XI
                VIOLATION OF THE NEW JERSEY CONSUMER FRAUD ACT
                            (N.J. Stat. Ann. §§ 56:8- 1, et seq.)
                         (On behalf of the New Jersey Sub-Class)

         456.    Plaintiffs repeat and re-allege each and every allegation contained above as if

 fully set forth herein.



                                                 102
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 103 of 117 PageID: 352




        457.    Plaintiff Jeffrey Barr (“New Jersey Plaintiff”) brings this cause of action on his
 own behalf and on behalf of the members of the New Jersey Sub-Class.
        458.    Subaru, New Jersey Plaintiff, and the New Jersey Sub-Class Members are
 "persons" within the meaning of the New Jersey Consumer Fraud Act ("NJCFA"), N.J. Stat.
 Ann. § 56:8-1(d).
        459.    Subaru engaged in "sales" of "merchandise" within the meaning of N.J. STAT.
 ANN. § 56:8-1(c), (d).
        460.    The NJCFA protects consumers against “[t]he act, the use or employment by any
 person of any unconscionable commercial practice, deception, fraud, false pretense, false
 promise, misrepresentation, or the knowing, concealment, suppression, or omission of any
 material fact with intent that others rely upon such concealment, suppression or omission, in
 connection with the sale or advertisement of any merchandise…” N.J. STAT. ANN. § 56:8-2.
        461.    Subaru engaged in unlawful trade practices including representing that Class
 Vehicles have characteristics, uses, benefits, and qualities which they do not have; representing
 that Class Vehicles are of a particular standard and quality when they are not; advertising Class
 Vehicles with the intent not to sell them as advertised; and engaging in other fraudulent or
 deceptive conduct which creates a likelihood of confusion or of misunderstanding.
        462.    In the course of its business, Subaru willfully failed to disclose and actively
 concealed the defective windshield discussed herein and otherwise engaged in activities with a
 tendency or capacity to deceive. Subaru also engaged in unlawful trade practices by employing
 deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression, or
 omission of any material fact with intent that others rely upon such concealment, suppression, or
 omission, in connection with the sale of the Class Vehicles. Subaru knew it sold Class Vehicles
 with defective windshields and knew that the defective windshields were not safe. Subaru knew

 this for years, but concealed all of that information. Subaru was also aware that it was
 manufacturing, selling, and distributing vehicles throughout the United States that did not

 perform as advertised and jeopardized the safety of the vehicle’s occupants and the public.


                                                103
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 104 of 117 PageID: 353




 Subaru concealed this information as well. By failing to disclose that the defective windshield
 was not safe, by marketing its vehicles as safe, reliable, and of high quality, and by presenting
 itself as a reputable manufacturer that valued safety and stood behind its vehicles after they were
 sold, Subaru engaged in deceptive business practices in violation of the NJCFA.
        463.    In the course of Subaru’s business, it willfully failed to disclose and actively
 concealed the dangerous risk posed by the safety issues and serious defect discussed above.
 Subaru compounded the deception by repeatedly asserting that Subaru branded vehicles were
 safe, reliable, of high quality, and sold by a reputable manufacturer that valued safety and stood
 behind its vehicles once they were on the road.
        464.    Subaru’s unfair or deceptive acts or practices were likely to and did in fact
 deceive reasonable consumers, including Plaintiff and the other Sub-Class members, about the
 true performance of the Class Vehicles, the quality of the Subaru brand, the devaluing of safety
 and performance at Subaru, and the true value of the Class Vehicles. Subaru intentionally and
 knowingly misrepresented material facts regarding the Class Vehicles with the intent to mislead
 Plaintiff and the New Jersey Sub-Class. Subaru knew or should have known that its conduct
 violated the NJCFA.
        465.    As alleged above, Subaru made material statements about the safety and utility of
 the Class Vehicles and the Subaru brand that were either false or misleading. Subaru owed
 Plaintiff and the Sub-Class memebers a duty to disclose the true safety, performance, and
 reliability of the Class Vehicles, and the devaluing of safety and performance at Subaru.
        466.    Defendants owed a duty to disclose the defective windshields and its
 corresponding safety hazard to the Plaintiffs and Sub-Class members because Defendants
 possessed superior and exclusive knowledge regarding the defect and the hazard associated with
 the defective windshields. Rather than disclose the defect, Defendants engaged in unfair and

 deceptive trade practices in order to sell additional Class Vehicles and avoid the cost of repair or
 replacement of the defective windshields.




                                                 104
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 105 of 117 PageID: 354




        467.    Defendants’ unfair and deceptive acts or practices, affirmative misrepresentations
 and/or material omissions regarding the defective windshields were intended to mislead
 consumers and misled Plaintiff Barr and the Sub-Class members.
        468.    At all relevant times, Defendants’ unfair and deceptive acts or practices,
 affirmative misrepresentations and/or omissions regarding the defective windshields and the
 corresponding safety hazard were material to Plaintiff Barr and the Sub-Class members. When
 Plaintiff Barr and the Sub-Class members purchased or leased their Class Vehicles, they
 reasonably relied on the reasonable expectation that the Class Vehicles would be free from
 defects and would have a safe, non-defective windshield. Had Defendants disclosed that the
 windshields were defective, would pose a safety hazard, and would cause significant monetary
 losses, Plaintiff Barr and the Sub-Class members would not have purchased or leased the Class
 Vehicles, or would have paid less for their vehicles.
        469.    Defendants had a continuous duty to Plaintiff Barr and the Subclass to refrain
 from unfair and deceptive practices under the New Jersey CFA and to disclose the defect and
 associated safety hazard.     Defendants’ unfair and deceptive acts or practices, affirmative
 misrepresentations and/or material omissions regarding the defective windshields, and
 corresponding safety hazard are substantially injurious to consumers.
        470.    Defendants’ unlawful acts and practices affect the public interest and trade and
 commerce in the State of New Jersey, were in bad faith, and present a continuing safety hazard
 to Plaintiff Barr, the Sub-Class and the public.
        471.    As a direct and proximate result of Defendants’ violations of the NJCFA, Plaintiff
 Barr and the Sub-Class have suffered actual damages and/or injury in fact, including, inter alia:
 (1) out-of-pocket monies for diagnosis, repair and/or replacement of the defective windshields;
 (2) recalibration of driver assist systems; and/or (3) the difference in value between the Class

 Vehicles promised and warranted, and the Class Vehicles containing the defective windshields.
        472.    As a result of the foregoing wrongful conduct of Subaru, Plaintiff and the New

 Jersey Sub-Class have been damaged in an amount to be proven at trial, and seek all just and


                                                    105
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 106 of 117 PageID: 355




 proper remedies, including but not limited to, actual and statutory damages, treble damages, and
 an order enjoining Subaru’s deceptive and unfair conduct, costs and reasonable attorneys’ fees
 under N.J. Stat. § 56:8-19, and all other just and appropriate relief


                                    COUNT XII
        VIOLATION OF THE PENNSYLVANIA UNFAIR TRADE PRACTICES AND
                       CONSUMER PROTECTION LAW
                             (73 P.S. §§ 201- 1, et seq.)
                     (On behalf of the Pennsylvania Sub-Class)

         473.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein.
         474.    Plaintiff Julie Wotring (“Pennsylvania Plaintiff”) brings this cause of action on
 her own behalf and on behalf of the members of the Pennsylvania Sub-Class.
         475.    Pennsylvania Plaintiff and the Pennsylvania Sub-Class Members purchased or
 leased their Class Vehicles primarily for personal, family or household purposes within the
 meaning of 73 P.S. § 201-9.2.
         476.    All of the acts complained of herein were perpetrated by Subaru in the course of
 trade or commerce within the meaning of 73 P.S. § 201-2(3).
         477.    The Pennsylvania Unfair Trade Practices and Consumer Protection Law

 ("Pennsylvania CPL") prohibits unfair or deceptive acts or practices, including: (a)
 "Representing that goods or services have . . . characteristics, . . . [b]enefits or qualities that they
 do not have;" (b) "Representing that goods or services are of a particular standard, quality or
 grade . . . if they are of another;" (c) "Advertising goods or services with intent not to sell them
 as advertised;" and (d) "Engaging in any other fraudulent or deceptive conduct which creates a
 likelihood of confusion or misunderstanding." 73 P.S. § 201-2(4).
         478.    Subaru engaged in unlawful trade practices including representing that Class
 Vehicles have characteristics, uses, benefits, and qualities which they do not have; representing

 that Class Vehicles are of a particular standard and quality when they are not; advertising Class



                                                  106
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 107 of 117 PageID: 356




 Vehicles with the intent not to sell them as advertised; and engaging in other fraudulent or
 deceptive conduct which creates a likelihood of confusion or of misunderstanding.
        479.    In the course of its business, Subaru willfully failed to disclose and actively
 concealed the defective windshield discussed herein and otherwise engaged in activities with a
 tendency or capacity to deceive. Subaru also engaged in unlawful trade practices by employing
 deception, deceptive acts or practices, fraud, misrepresentations, or concealment, suppression, or
 omission of any material fact with intent that others rely upon such concealment, suppression, or
 omission, in connection with the sale of the Class Vehicles.
        480.    Subaru knew it had installed defective windshields in the Class Vehicles and
 knew that the defective windshields were not safe. Subaru knew this for years, but concealed all
 of that information. Subaru was also aware that it was manufacturing, selling, and distributing
 vehicles throughout the United States that did not perform as advertised and jeopardized the
 safety of the vehicle’s occupants and the public. Subaru concealed this information as well. By
 failing to disclose that the defective windshields were not safe, by marketing its vehicles as safe,
 reliable, and of high quality, and by presenting itself as a reputable manufacturer that valued
 safety and stood behind its vehicles and its Warranty after they were sold, Subaru engaged in
 deceptive business practices in violation of the Pennsylvania CPL.
        481.    In the course of Subaru’s business, it willfully failed to disclose and actively
 concealed the dangerous risk posed by the safety issues and serious defect discussed above.
 Subaru compounded the deception by repeatedly asserting that Subaru branded vehicles were
 safe, reliable, of high quality, and sold by a reputable manufacturer that valued safety and stood
 behind its vehicles once they were on the road.
        482.    Subaru’s unfair or deceptive acts or practices were likely to and did in fact
 deceive reasonable consumers, including Plaintiff and the other Sub-Class members, about the

 true performance of the Class Vehicles, the quality of the Subaru brand, the devaluing of safety
 and performance at Subaru, and the true value of the Class Vehicles. Subaru intentionally and

 knowingly misrepresented material facts regarding the Class Vehicles with the intent to mislead


                                                 107
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 108 of 117 PageID: 357




 Plaintiff and the Pennsylvania Sub-Class. Subaru knew or should have known that its conduct
 violated the Pennsylvania CPL.
        483.    Defendants owed a duty to disclose the defective windshields and its
 corresponding safety hazard to the Plaintiff and Sub-Class members because Defendants
 possessed superior and exclusive knowledge regarding the defect and the hazard associated with
 the defective windshields. Rather than disclose the defect, Defendants engaged in unfair and
 deceptive trade practices in order to sell additional Class Vehicles and avoid the cost of repair or
 replacement of the defective windshields.
        484.    Defendant’s unfair and deceptive acts or practices, affirmative misrepresentations
 and/or material omissions regarding the defective windshields were intended to mislead
 consumers and misled Plaintiff Wotring and the Sub-Class members.
        485.    At all relevant times, Defendants’ unfair and deceptive acts or practices,
 affirmative misrepresentations and/or omissions regarding the defective windshields and the
 corresponding safety hazard were material to Plaintiff Wotring and the Sub-Class members.
 When Plaintiff Wotring and the Sub-Class members purchased or leased their Class Vehicles,
 they reasonably relied on the reasonable expectation that the Class Vehicles would be free from
 defects and would have a safe, non-defective windshield. Had Defendants disclosed that the
 windshields were defective, would pose a safety hazard, and would cause significant monetary
 losses, Plaintiff Wotring and the Sub-Class members would not have purchased or leased the
 Class Vehicles, or would have paid less for their vehicles.
        486.    Defendants’ unlawful acts and practices affect the public interest and trade and
 commerce in the State of Pennsylvania, were in bad faith, and present a continuing safety hazard
 to Plaintiff Wotring, the Sub-Class and the public.
        487.    As a direct and proximate result of Defendants’ violations of the Pennsylvania

 CPL, Plaintiff Wotring and the Sub-Class have suffered actual damages and/or injury in fact,
 including, inter alia: (1) out-of-pocket monies for diagnosis, repair and/or replacement of the

 defective windshields; (2) recalibration of driver assist systems; and/or (3) the difference in value


                                                 108
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 109 of 117 PageID: 358




 between the Class Vehicles promised and warranted, and the Class Vehicles containing the
 defective windshields.
         488.    Subaru is liable to Plaintiff and the Pennsylvania Sub-Class for treble their actual
 damages or $100, whichever is greater, and attorneys’ fees and costs. 73 Pa. Cons. Stat. § 201-
 9.2(a). Plaintiff and the Pennsylvania Sub-Class are also entitled to an award of punitive
 damages given that Subaru’s conduct was malicious, wanton, willful, oppressive, or exhibited a
 reckless indifference to the rights of others.

                                  COUNT XIII
       VIOLATION OF THE WISCONSIN DECEPTIVE TRADE PRACTICES ACT
                              (Wis. Stat. § 110.18)
                     (On behalf of the Wisconsin Sub-Class)

         489.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein.
         490.    Plaintiff Christine Powell (“Wisconsin Plaintiff”) brings this cause of action on
 her own behalf and on behalf of the members of the Wisconsin Sub-Class.
         491.    Subaru is a "person, firm, corporation or association" within the meaning of Wis.
 Stat. § 100.18(1).
         492.    Wisconsin Plaintiff and the Wisconsin Sub-Class members are members of "the
 public" within the meaning of Wis. Stat. § 100.18(1). Wisconsin Plaintiff and the Wisconsin
 Sub-Class purchased or leased one or more Class Vehicles in Wisconsin.
         493.    The Wisconsin Deceptive Trade Practices Act ("Wisconsin DTPA") prohibits an
 "assertion, representation or statement of fact which is untrue, deceptive or misleading." Wis.
 Stat. § 100.18(1). By systematically misrepresenting the character and quality of the Class
 Vehicles, and the Warranty, and by omitting and concealing information about the Defect in the
 Class Vehicles, Subaru’s conduct, acts, and practices violated the Wisconsin DTPA.
         494.    Subaru participated in deceptive trade practices that violated the Wisconsin DTPA

 as described below and alleged throughout the Complaint. By failing to disclose the Defect, by



                                                  109
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 110 of 117 PageID: 359




 concealing the Defect, by marketing its vehicles as as safe, reliable, well-engineered, and of high
 quality, and by presenting itself as a reputable manufacturer that valued safety, performance and
 reliability, and stood behind its vehicles after they were sold, Subaru knowingly and intentionally
 misrepresented and omitted material facts in connection with the sale or lease of the Class
 Vehicles. Subaru systematically misrepresented, concealed, suppressed, or omitted material facts
 relating to the Class Vehicles and the Defect in the course of its business.
         495.    Subaru also engaged in unlawful trade practices by employing deception,
 deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission
 of any material fact with intent that others rely upon such concealment, suppression or omission,
 in connection with the sale of the Class Vehicles.
         496.    Subaru’s unfair and deceptive acts or practices occurred repeatedly in Subaru’s
 trade or business, were capable of deceiving a substantial portion of the purchasing public, and
 imposed a serious safety risk on the public.
         497.    Subaru knew that the Class Vehicles and their windshields suffered from an
 inherent defect, were defectively designed or manufactured, and were not suitable for their
 intended use.
         498.    Subaru knew or should have known that its conduct violated the Wisconsin
 DTPA.
         499.    Wisconsin Plaintiff and the Wisconsin Sub-Class Members reasonably relied on
 Subaru’s misrepresentations and omissions of material facts in its advertisements of the Class
 Vehicles and in the purchase of the Class Vehicles.
         500.    Had Wisconsin Plaintiff and the Wisconsin Sub-Class Members known that the
 Class Vehicles would exhibit the Defect, they would not have purchased or leased the Class
 Vehicles, or would have paid less for them. Plaintiff did not receive the benefit of the bargain as

 a result of Subaru’s misconduct.




                                                 110
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 111 of 117 PageID: 360




         501.    Subaru’s violations present a continuing risk to Plaintiff and the Wisconsin Sub-
 Class as well as to the general public. Subaru’s unlawful acts and practices complained of herein
 affect the public interest.
         502.    As a direct and proximate result of Subaru’s violations of the Wisconsin DTPA,
 Plaintiff and the Wisconsin Sub-Class have suffered injury-in-fact and/or actual damages,
 including, inter alia: (1) out-of-pocket monies for diagnosis, repair and/or replacement of the
 defective windshields; (2) recalibration of driver assist systems; and/or (3) the difference in value
 between the Class Vehicles promised and warranted, and the Class Vehicles containing the
 defective windshields.
         503.    Plaintiff and the Wisconsin Sub-Class are entitled to damages and other relief
 provided for under Wis. Stat. § 100.18(11)(b)(2) in an amount to be proven at trial. Because
 Subaru’s conduct was committed knowingly and/or intentionally, Plaintiff and the Wisconsin
 Sub-Class are entitled to treble damages.
         504.    Plaintiff and the Wisconsin Sub-Class also seek court costs and attorneys’ fees
 under Wis. Stat. § 110.18(11)(b)(2


                                     COUNT XIV
                       NEGLIGENT MISREPRESENTATION/OMISSION
                              (On behalf of all Sub-Classes)

         505.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein.
         506.    This claim is brought on behalf of all Plaintiffs and the Sub-Classes.
         507.    Subaru intentionally or negligently concealed or omitted the above-described
 safety and functionality information concerning the Defect in the windshields, which was
 material to consumers, or acted with reckless disregard for the truth, and denied Plaintiffs and the
 Sub-Class members information that is highly relevant to their purchasing decision.




                                                 111
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 112 of 117 PageID: 361




          508.   Subaru affirmatively misrepresented to Plaintiffs and the Sub-Classes in
 advertising and other forms of communication, including standard and uniform material provided
 with each car, that the Class Vehicles it was selling were new and reliable, were safe to operate,
 were engineered and manufactured with safety being a priority, had no significant defects, and
 would perform and operate properly when driven in normal usage and were covered by a
 comprehensive Warranty. Subaru knew at the time it actively concealed or omitted the
 information about the defective windshields that this information was material to consumers.
          509.   The Class Vehicles purchased or leased by Plaintiffs and the other Sub-Class
 members were, in fact, defective, unsafe, and unreliable because the Class Vehicles contained
 faulty and defective windshields, as alleged herein.
          510.   Subaru owed Plaintiffs and the Sub-Classes a duty to disclose the true safety,
 performance, and reliability of the Class Vehicles, and the devaluing of safety and performance
 at Subaru, because Plaintiffs and the other Sub-Class members relied on Subaru’s material
 representations that the Class Vehicles were safe and reliable. The aforementioned concealment
 and omissions were material because, if they had been disclosed, Plaintiffs and the other Sub-
 Class members would not have bought or leased the Class Vehicles, or would not have bought or
 leased those Class Vehicles at the prices they paid.
          511.   Plaintiffs and the other Sub-Class members relied on Subaru’s representations and
 reputation – along with Subaru’s failure to disclose the faulty and defective nature of the
 windshields – in purchasing or leasing the Class Vehicles. As a result of their reliance, Plaintiff
 and the other Sub-Class members have been injured in an amount to be proven at trial, including,
 but not limited to, their lost benefit of the bargain and overpayment at the time of purchase or
 lease and/or the diminished value of their Class Vehicles.
          512.   As a direct and proximate result of Defendant’s misrepresentations and omissions,

 Plaintiffs and all members of the Sub-Classes have been damaged in an amount to be proven at
 trial.




                                                 112
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 113 of 117 PageID: 362




                                           COUNT XV
                                      UNJUST ENRICHMENT
                                    (On behalf of all Sub-Classes)

         513.    Plaintiffs repeat and re-allege each and every allegation contained above as if
 fully set forth herein.
         514.    Plaintiffs bring this count on behalf of themselves and the Class or, alternatively,
 on behalf of all Sub-Classes.
         515.    Plaintiffs bring this count on behalf of themselves and all of the state Sub-Classes.
         516.    Subaru has received and retained a benefit from Plaintiffs and the Sub-Classes
 and inequity has resulted.
         517.    Subaru has benefitted from selling and leasing defective cars whose value was
 artificially inflated by Subaru’s concealment of the defective windshields, and Plaintiffs and the
 Sub-Classes have overpaid for the cars and have been forced to pay other costs. Subaru has also
 benefitted from selling replacement windshields and other services in connection with the
 defective windshields.
         518.    All Sub-Class members conferred a benefit on Subaru.
         519.    It is inequitable for Subaru to retain these benefits.
         520.    Plaintiffs and the Sub-Classes were not aware of the true facts about the Class
 Vehicles, and did not benefit from Subaru’s conduct.
         521.    Subaru knowingly accepted the benefits of its unjust conduct.

         522.    As a result of Subaru’s conduct, the amount of its unjust enrichment should be
 disgorged, in an amount according to proof.
         523.    Plaintiffs, individually and on behalf of all the members of the Sub-Classes, seek
 all relief permitted in accord with the proofs at trial.

                                       PRAYER FOR RELIEF


         WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly



                                                   113
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 114 of 117 PageID: 363




 situated, respectfully request that this Court enter judgment against Defendants and in

 favor of Plaintiffs and the Classes, and award the following relief:


        A. An order certifying this action as a class action pursuant to Rule 23 of the Federal

            Rules of Civil Procedure, declaring Plaintiffs as representatives of the Classes and

            Plaintiffs’ counsel as counsel for the Classes;

        B. An order awarding declaratory relief and enjoining Defendants from continuing the

            conduct and practices alleged above and requiring Defendants to accept full liability

            and responsibility for the defective windshields in the Class Vehicles and all related

            damages;

        C. An order awarding costs, restitution, disgorgement, compensatory damages and out-

            of-pocket expenses in an amount to be determined at trial;

        D. Equitable relief in the form of buyback of the Class Vehicles;

        E. An order requiring Defendants to pay both pre- and post-judgment interest on any

            amounts awarded;

        F. An award of costs, expenses, and attorneys’ fees as permitted by law; and

        G. Such other or further relief as the Court may deem appropriate, just, and equitable.


                                   JURY TRIAL DEMANDED

        Plaintiffs demand a trial by jury of any and all issues in this action so triable.



 Dated: February 6, 2020                        LEVAN LAW GROUP LLC


                                                s/ Peter A. Muhic
                                                Peter A. Muhic
                                                NJ ID No. 041051994
                                                Peter H. LeVan Jr.


                                                  114
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 115 of 117 PageID: 364




                                     NJ ID No. 000431999
                                     One Logan Square – 27th Floor
                                     Philadelphia, PA 19103-6933
                                     Tel: 215.561.1500
                                     Fax: 215.827.5390
                                     pmuhic@levanlawgroup.com
                                     plevan@levanlawgroup.com


                                     Edwin J. Kilpela, Jr
                                     James P. McGraw, III
                                     CARLSON LYNCH LLP
                                     1133 Penn Avenue, 5th Floor
                                     Pittsburgh, PA 15222
                                     Tel: 412.322.9243
                                     Fax: 412.231.0246
                                     ekilpela@carlsonlynch.com
                                     jmcgraw@carlsonlynch.com
                                     Katrina Carroll
                                     NJ ID No. 026212000
                                     CARLSON LYNCH LLP
                                     111 W. Washington Street Ste. 1240
                                     Chicago, IL 60602
                                     Tel: 312.750.1265
                                     kcarroll@carlsonlynch.com


                                     Russell D. Paul
                                     Amey J. Park
                                     BERGER MONTAGUE PC
                                     1818 Market Street, Suite 3600
                                     Philadelphia, PA 19103
                                     Telephone:     (215) 875-3000
                                     Fax: (215) 875-4604
                                     rpaul@bm.net
                                     apark@bm.net


                                     Jonathan M. Jagher
                                     Kimberly A. Justice
                                     FREED KANNER LONDON
                                     & MILLEN LLC
                                     923 Fayette Street
                                     Conshohocken, PA 19428
                                     Telephone: (610) 234-6487
                                     Facsimile: (224) 632-4521



                                      115
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 116 of 117 PageID: 365




                                     jjagher@fklmlaw.com
                                     kjustice@fklmlaw.com


                                     Steven Weinmann
                                     Tarek H. Zohdy
                                     Cody R. Padgett
                                     Trisha K. Monesi
                                     CAPSTONE LAW APC
                                     1875 Century Park East, Suite 1000
                                     Los Angeles, California 90067
                                     Tel.: (310) 556-4811
                                     Fax: (310) 943-0396
                                     Steven.Weinmann@capstonelawyers.com
                                     Tarek.Zohdy@capstonelawyers.com
                                     Cody.Padgett@capstonelawyers.com
                                     Trisha.Monesi@capstonelawyers.com


                                     Christopher D. Moon
                                     Kevin O. Moon
                                     MOON LAW APC
                                     600 West Broadway, Suite 700
                                     San Diego, CA 92101
                                     Tel: (619) 915-9432
                                     chris@moonlawpc.com
                                     kevin@moonlawpc.com

                                     Attorneys for Plaintiffs and the Proposed Classes




                                      116
Case 1:19-cv-19114-NLH-JS Document 27 Filed 02/06/20 Page 117 of 117 PageID: 366
